EXHIBIT 10.1*

 

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

dated as of June 10, 2008

 

among

 

WINMARK CORPORATION,

as the Company and a Loan Party,

 

THE SUBSIDIARIES OF THE COMPANY,

as Loan Parties,

 

EACH LENDER PARTY HERETO,

 

LASALLE BANK NATIONAL ASSOCIATION,

as a Lender and as Administrative Agent for the Lenders,

 

and

 

THE PRIVATEBANK AND TRUST COMPANY,

as a Lender and as Documentation Agent

 

 

--------------------------------------------------------------------------------

* Material has been omitted pursuant to a request for confidential treatment and
the material has been filed separately.

 

--------------------------------------------------------------------------------


 

SECTION 1

DEFINITIONS

1

1.1

 

Definitions

1

1.2

 

Other Interpretive Provisions

18

1.3

 

Letter of Credit Amounts

18

 

 

 

 

SECTION 2

COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT

18

PROCEDURES

 

2.1

 

Commitments

18

 

 

2.1.1

L/C Commitment

18

 

 

2.1.2

Loan Procedures.

19

2.2

 

Loan Commitment

19

 

 

2.2.1

Various Types of Loans

19

 

 

2.2.2

Borrowing Procedures

19

 

 

2.2.3

Conversion and Continuation Procedures

20

2.3

 

Letter of Credit Procedures

21

 

 

2.3.1

L/C Applications

21

 

 

2.3.2

Reimbursement Obligations; Fundings of Participations

21

 

 

2.3.3

Repayment of Participations

23

 

 

2.3.4

Obligations Absolute

23

 

 

2.3.5

Role of L/C Issuer

24

 

 

2.3.6

Cash Collateral

24

 

 

2.3.7

Applicability of ISP and UCP

25

2.4

 

Certain Conditions

25

 

 

 

 

 

SECTION 3

EVIDENCING OF LOANS

25

3.1

 

Notes

25

3.2

 

Recordkeeping

25

 

 

 

 

 

SECTION 4

INTEREST

25

4.1

 

Interest Rates

25

4.2

 

Interest Payment Dates

26

4.3

 

Setting and Notice of LIBOR Rates

26

4.4

 

Computation of Interest

26

 

 

 

 

 

SECTION 5

FEES.

26

5.1

 

Letter of Credit Fees

26

5.2

 

Other Fees

26

 

 

 

 

 

SECTION 6

REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS.

27

 

6.1

Prepayments

27

 

 

6.1.1

Voluntary Prepayments

27

 

 

6.1.2

Mandatory Prepayments

27

 

 

6.1.3

Manner of Prepayments

27

 

6.2

Repayments

28

 

6.3

Reduction of Aggregate Commitments

28

 

--------------------------------------------------------------------------------


 

SECTION 7

MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES

28

 

7.1

Payments Generally; Agent’s Clawback

28

 

 

7.1.1

General

28

 

 

7.1.2

Fundings by Lenders; Payments by Loan Parties

28

 

 

7.1.3

Failure to Satisfy Conditions Precedent

29

 

 

7.1.4

Obligations of Lenders Several

29

 

7.2

Sharing of Payments

29

 

7.3

Application of Certain Payments

30

 

7.4

Due Date Extension

30

 

7.5

Setoff

30

 

7.6

Taxes

30

 

 

 

 

 

SECTION 8

INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.

31

 

8.1

Increased Costs

31

 

8.2

Basis for Determining Interest Rate Inadequate or Unfair

32

 

8.3

Changes in Law Rendering LIBOR Loans Unlawful

32

 

8.4

Funding Losses

32

 

8.5

Right of the Lenders to Fund through Other Offices

33

 

8.6

Discretion of the Lenders as to Manner of Funding

33

 

8.7

Mitigation of Circumstances

33

 

8.8

Conclusiveness of Statements; Survival of Provisions

33

 

 

 

 

SECTION 9

REPRESENTATIONS AND WARRANTIES

33

 

9.1

Organization

34

 

9.2

Authorization; No Conflict

34

 

9.3

Validity and Binding Nature

34

 

9.4

Financial Condition

34

 

9.5

No Material Adverse Change

34

 

9.6

Litigation and Contingent Liabilities

34

 

9.7

Ownership of Properties; Liens

34

 

9.8

Equity Ownership; Subsidiaries

35

 

9.9

Pension Plans

35

 

9.10

Investment Company Act

36

 

9.11

Public Utility Holding Company Act

36

 

9.12

Regulation U

36

 

9.13

Taxes; Tax Shelter Registration

36

 

9.14

Solvency, etc.

36

 

9.15

Environmental Matters

36

 

9.16

Insurance

37

 

9.17

Real Property

37

 

9.18

Information

37

 

9.19

Intellectual Property

37

 

9.20

Burdensome Obligations

37

 

9.21

Labor Matters

38

 

9.22

No Default

38

 

9.23

Accounts

38

 

9.24

Anti-Terrorism Law Compliance

38

 

ii

--------------------------------------------------------------------------------


 

SECTION 10

AFFIRMATIVE COVENANTS

38

 

10.1

Reports, Certificates and Other Information

38

 

 

10.1.1

Annual Report

38

 

 

10.1.2

Monthly Reports

39

 

 

10.1.3

Quarterly Reports

39

 

 

10.1.4

Compliance Certificates

39

 

 

10.1.5

Reports to the SEC and to Shareholders

39

 

 

10.1.6

Notice of Default, Litigation and ERISA Matters

39

 

 

10.1.7

Borrowing Base Certificates

40

 

 

10.1.8

Management Reports

40

 

 

10.1.9

Subordinated Debt Notices

40

 

 

10.1.10

Other Information

41

 

10.2

Books, Records and Inspections

41

 

10.3

Maintenance of Property; Insurance

41

 

10.4

Compliance with Laws; Payment of Taxes and Liabilities

41

 

10.5

Maintenance of Existence, etc.

42

 

10.6

Use of Proceeds

42

 

10.7

Employee Benefit Plans

42

 

10.8

Environmental Matters

42

 

10.9

Tax Shelter Registration

43

 

10.10

Further Assurances

43

 

10.11

Banking Relationship

43

 

 

 

 

SECTION 11

NEGATIVE COVENANTS

43

 

11.1

Debt

43

 

11.2

Liens

44

 

11.3

Operating Leases

45

 

11.4

Restricted Payments

45

 

11.5

Mergers, Consolidations, Sales

45

 

11.6

Modification of Organizational Documents

47

 

11.7

Affiliate Transactions

47

 

11.8

Unconditional Purchase Obligations

47

 

11.9

Inconsistent Agreements

47

 

11.10

Business Activities

47

 

11.11

Subordinated Debt Documents

47

 

11.12

Fiscal Year

48

 

11.13

Control Agreements

48

 

11.14

Tangible Net Worth

48

 

11.15

Debt Service Coverage

48

 

11.16

Maximum Leverage

48

 

11.17

Eligible Leases

48

 

 

 

 

SECTION 12

EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

48

 

12.1

Initial Credit Extension

48

 

 

12.1.1

Notes

48

 

 

12.1.2

Authorization Documents

48

 

 

12.1.3

Consents, etc.

49

 

iii

--------------------------------------------------------------------------------


 

 

 

12.1.4

Security Documents

49

 

 

12.1.5

Financing Statements

49

 

 

12.1.6

Opinions of Counsel

49

 

 

12.1.7

Insurance

49

 

 

12.1.8

Payment of Fees

49

 

 

12.1.9

Search Results; Lien Terminations

49

 

 

12.1.10

Filings, Registrations and Recordings

50

 

 

12.1.11

Borrowing Base Certificate

50

 

 

12.1.12

Closing Certificate

50

 

 

12.1.13

Other Documents

50

 

12.2

Conditions

50

 

 

12.2.1

Compliance with Warranties, No Default, etc.

50

 

 

12.2.2

Confirmatory Certificate

50

 

 

 

 

 

SECTION 13

EVENTS OF DEFAULT AND THEIR EFFECT

50

 

13.1

Events of Default

50

 

 

13.1.1

Non-Payment of the Loans, etc.

51

 

 

13.1.2

Non-Payment of Other Debt

51

 

 

13.1.3

Other Material Obligations

51

 

 

13.1.4

Bankruptcy, Insolvency, etc.

51

 

 

13.1.5

Non-Compliance with Loan Documents

51

 

 

13.1.6

Representations; Warranties

51

 

 

13.1.7

Pension Plans

52

 

 

13.1.8

Judgments

52

 

 

13.1.9

Invalidity of Collateral Documents, etc.

52

 

 

13.1.10

Invalidity of Subordination Provisions, etc.

52

 

 

13.1.11

Change of Control

52

 

 

13.1.12

Material Adverse Effect

52

 

13.2

Effect of Event of Default

52

 

13.3

Application of Funds

53

 

 

 

 

SECTION 14

ADMINISTRATIVE AGENT

54

 

14.1

Appointment and Authorization of Administrative Agent

54

 

14.2

Rights as a Lender

54

 

14.3

Exculpatory Provisions

54

 

14.4

Reliance by Administrative Agent

55

 

14.5

Delegation of Duties

55

 

14.6

Resignation of Agent

56

 

14.7

Non-Reliance on Agent and Other Lenders

56

 

14.8

No Other Duties, Etc

56

 

14.9

Administrative Agent May File Proofs of Claim

57

 

14.10

Collateral Matters

57

 

 

 

 

SECTION 15

THE LOAN PARTIES

59

 

15.1

Appointment of the Company

59

 

15.2

Relationship Among the Loan Parties

59

 

iv

--------------------------------------------------------------------------------


 

SECTION 16

GENERAL

62

 

16.1

Waiver, Amendments, Etc

62

 

16.2

Confirmations

63

 

16.3

Notices

63

 

16.4

Computations

63

 

16.5

Expenses, Indemnity, Damage Waiver

64

 

16.6

Payments Set Aside

65

 

16.7

Successors and Assigns

66

 

16.8

GOVERNING LAW

66

 

16.9

Confidentiality

67

 

16.10

Severability

67

 

16.11

Nature of Remedies

67

 

16.12

Entire Agreement

68

 

16.13

Counterparts

68

 

16.14

Successors and Assigns

68

 

16.15

Captions

68

 

16.16

Nonliability of Agent and each Lender

68

 

16.17

FORUM SELECTION AND CONSENT TO JURISDICTION

69

 

16.18

WAIVER OF JURY TRIAL

69

 

16.19

Effect of Existing Credit Agreement and Existing Collateral Documents

69

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

SCHEDULE 2.1

Commitments

SCHEDULE 5.2

Prepayment Consideration Calculation

SCHEDULE 9.6

Litigation and Contingent Liabilities

SCHEDULE 9.7

Ownership of Properties; Liens

SCHEDULE 9.8

Subsidiaries

SCHEDULE 9.17

Real Property

SCHEDULE 9.23

Accounts

SCHEDULE 11.7

Affiliate Transactions

 

EXHIBITS

 

EXHIBIT A

Form of Note

EXHIBIT B

Form of Compliance Certificate

EXHIBIT C

Form of Borrowing Base Certificate

EXHIBIT D

Form of Master Letter of Credit Agreement

EXHIBIT E

Form of Notice of Borrowing

EXHIBIT F

Form of Notice of Conversion/Continuation

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

Dated as of June 10, 2008

 

WINMARK CORPORATION (the “Company”), the Subsidiaries of the Company that are or
may from time to time become parties hereto (together with the Company and their
respective successors and assigns, the “Loan Parties”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
LASALLE BANK NATIONAL ASSOCIATION (“LaSalle”), as Administrative Agent for the
Lenders, and THE PRIVATEBANK AND TRUST COMPANY, as Documentation Agent, hereby
agree as follows:

RECITALS

 

WHEREAS, the Loan Parties and LaSalle have entered into a 364-Day Revolving
Credit Agreement dated as of September 30, 2004, as amended by an Amendment to
364-Day Revolving Credit Agreement dated as of August 26, 2005, a Second
Amendment to 364-Day Revolving Credit Agreement dated as of March 31, 2006, a
Third Amendment to 364-Day Revolving Credit Agreement dated as of May 19, 2006,
a Fourth Amendment to 364-Day Revolving Credit Agreement dated as of August 15,
2007, and a Fifth Amendment to 364-Day Revolving Credit Agreement dated as of
November 12, 2007 (as amended, the “Existing Credit Agreement”); and

 

WHEREAS, the Loan Parties and LaSalle have agreed to amend and restate the
Existing Credit Agreement pursuant to the terms and conditions set forth in this
Amended and Restated Revolving Credit Agreement (this “Agreement”).

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree that the Existing Credit Agreement is hereby amended and
restated to read in its entirety as follows:

 


SECTION 1                                   DEFINITIONS.

 


1.1                                 DEFINITIONS. WHEN USED HEREIN THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS:

 

“Account”:  As defined in the UCC.

 

“Account Debtor”:  As defined in the UCC.

 

“Acquisition”:  Any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of all or any
portion of the Capital Securities of any Person, (c) a merger or consolidation
or any other combination with another Person (other than a Person that is
already a Subsidiary), or (d) any other Investment in a Person; provided,
however, that an Investment in publicly-traded securities of a Person shall not
constitute an Acquisition so long as such Investment does not

 

--------------------------------------------------------------------------------


 

result in (i) the acquisition of all or substantially all of the assets or
Capital Securities of such Person, or (ii) a merger, consolidation or other
combination with such Person.

 

“Administrative Agent” or “Agent”:  LaSalle in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office”:  Agent’s address and, as appropriate, account
as set forth on the signature page or Schedule 2.1 to this Agreement, or such
other address or account as Agent may from time to time notify the Company and
the Lenders in writing (which for purposes of this provision may include a
notice by e-mail).

 

“Affected Loan”:  As defined in Section 8.3.

 

“Affiliate”:  With respect to any Person, (a) any other Person which, directly
or indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans.  A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 5% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.  Unless expressly stated otherwise
herein, no Lender shall be deemed an Affiliate of any Loan Party.

 

 “Aggregate Commitments”:  The Commitments of all Lenders, as reduced from time
to time pursuant to Section 6.3.

 

“Agreement”:  As defined in the Recitals.

 

“Applicable Margin”:  For any day, a rate per annum of (i) for LIBOR Loans,
2.00%, (ii) for Base Rate Loans, 0.00% or (iii) for Fixed Rate Loans, 2.00%.

 

“Applicable Percentage”:  With respect to any Lender at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 13.2 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.1 of this Agreement or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Asset Disposition”:  The sale, lease, assignment or other transfer for value
(each, a “Disposition”) by any Loan Party to any Person (other than a Loan
Party) of any asset or right of such Loan Party (including, the loss,
destruction or damage of any thereof or any actual or threatened (in writing to
any Loan Party) condemnation, confiscation, requisition, seizure or

 

2

--------------------------------------------------------------------------------


 

taking thereof) other than (a) the Disposition of any asset which is to be
replaced, and is in fact replaced, within 30 days with another asset performing
the same or a similar function and (b) the sale or lease of inventory in the
ordinary course of business.

 

“Attorney Costs”:  With respect to any Person, all reasonable fees and charges
of any counsel to such Person, the reasonable allocable cost of internal legal
services of such Person, all reasonable disbursements of such internal counsel
and all court costs and similar legal expenses.

 

“Bank Product Agreements”:  Those certain cash management service agreements
entered into from time to time between any Loan Party and any Lender or its
Affiliates in connection with any of the Bank Products.

 

“Bank Product Obligations”:  All obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to the
Lenders or their Affiliates pursuant to or evidenced by the Bank Product
Agreements and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to any Lender as a result of such Lender purchasing participations
or executing indemnities or reimbursement obligations with respect to the Bank
Products provided to the Loan Parties pursuant to the Bank Product Agreements.

 

“Bank Products”:  Any service or facility extended to any Loan Party by any
Lender or its Affiliates including:  (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH Transactions,
(f) cash management, including controlled disbursement, accounts or services, or
(g) Hedging Agreements.

 

“Base Rate”:  At any time the greater of (a) the Federal Funds Rate plus 0.5%
and (b) the Prime Rate.

 

“Base Rate Loan”:  Any Loan which bears interest at or by reference to the Base
Rate.

 

“Borrowing Base”:  (a) 90% of the net book value of the Eligible Leased Assets
of the Loan Parties, plus (b) as of the end of any month, an amount equal to
EBITDA of the Company’s franchising and corporate segments for the twelve
consecutive months ended or most recently ended on such month times two (2).

 

“Borrowing Base Certificate”:  A certificate substantially in the form of
Exhibit C.

 

“BSA”:  As defined in Section 10.4.

 

“Business Day”:  Any day on which LaSalle is open for commercial banking
business in Minneapolis, Minnesota and Chicago, Illinois and, in the case of a
Business Day which relates to a LIBOR Loan, on which dealings are carried on in
the London interbank eurodollar market.

 

“Capital Expenditures”:  All expenditures which, in accordance with GAAP, would
be required to be capitalized and shown on the consolidated balance sheet of the
Company, including expenditures in respect of Capital Leases, but excluding
expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed

 

3

--------------------------------------------------------------------------------


 

(a) from insurance proceeds (or other similar recoveries) paid on account of the
loss of or damage to the assets being replaced or restored or (b) with awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced.

 

“Capital Lease”:  With respect to any Person, any lease of (or other agreement
conveying the right to use) any real or personal property by such Person that,
in conformity with GAAP, is accounted for as a capital lease on the balance
sheet of such Person.

 

“Capital Securities”:  With respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.

 

“Capitalized Lease Obligations”:  As to any Person, all rental obligations of
such Person, as lessee under a Capital Lease which are or will be required to be
capitalized on the books of such Person.

 

“Cash Collateralize”:  To deliver cash collateral to Agent, for the benefit of
the L/C Issuer, to be held as cash collateral for outstanding Letters of Credit,
pursuant to documentation satisfactory to the L/C Issuer.  Derivatives of such
term have corresponding meanings.

 

“Change of Control”:  The occurrence of any of the following events: (a) any
Person or two or more Persons acting in concert acquiring beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934), directly or indirectly, of Capital
Securities of the Company representing 50% or more of the combined voting power
of all Capital Securities of the Company entitled to vote in the election of
directors; (b) any Person or two or more Persons acting in concert acquiring by
contract or otherwise, or entering into a contract or arrangement which upon
consummation will result in its or their acquisition of, control over Capital
Securities of the Company representing 50% or more of the combined voting power
of all Capital Securities of the Company entitled to vote in the election of
directors; or (c) the Company shall cease to, directly or indirectly, own and
control 100% of each class of the outstanding Capital Securities of each
Subsidiary.

 

“Closing Date”:  As defined in Section 12.1.

 

“Code”:  The Internal Revenue Code of 1986.

 

“Collateral Access Agreement”:  An agreement in form and substance reasonably
satisfactory to Agent pursuant to which a mortgagee or lessor of real property
on which collateral is stored or otherwise located, or a warehouseman, processor
or other bailee of Inventory or other property owned by any Loan Party,
acknowledges the Liens of Agent and waives any Liens held by such Person on such
property, and, in the case of any such agreement with a mortgagee or lessor,
permits Agent reasonable access to and use of such real property following the
occurrence and during the continuance of an Event of Default to assemble,
complete and sell any collateral stored or otherwise located thereon.

 

4

--------------------------------------------------------------------------------


 

“Collateral Documents”:  Collectively, the Security Agreement, the Pledge
Agreement, each Collateral Access Agreement, each UCC-1 financing statement,
each Control Agreement and any other agreement or instrument pursuant to which
the Company, any other Loan Party or any other Person grants or purports to
grant collateral to Agent or otherwise relates to such collateral.

 

“Commitment”:  As to each Lender, its obligation to (a) make Loans to the
Company pursuant to Section 2.1.1, and (b) purchase participations in L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.1 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Company”:  As defined in the Preamble.

 

“Compliance Certificate”:  A Compliance Certificate in substantially the form of
Exhibit B.

 

“Contingent Liability”:  With respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person:  (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise):  (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any or
any property or assets constituting security therefor, (ii) to advance or
provide funds for the payment or discharge of any indebtedness, obligation or
liability of any other Person (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise), or to maintain solvency, assets,
level of income, working capital or other financial condition of any other
Person, or (iii) to make payment to any other Person other than for value
received; (d) agrees to lease property or to purchase securities, property or
services from such other Person with the purpose or intent of assuring the owner
of such indebtedness or obligation of the ability of such other Person to make
payment of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss.  The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.

 

“Control Agreement”:  An account control agreement, in form and substance
satisfactory to Agent, among Agent, the applicable Loan Party and the depository
or securities intermediary for any deposit, checking or brokerage account opened
or maintained by a Loan Party.

 

5

--------------------------------------------------------------------------------


 

“Controlled Group”:  All members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Company or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.

 

 “Debt”:  With respect to any Person, without duplication, (a) all indebtedness
of such Person, (b) all borrowed money of such Person, whether or not evidenced
by bonds, debentures, notes or similar instruments, (c) all obligations of such
Person as lessee under Capital Leases which have been or should be recorded as
liabilities on a balance sheet of such Person in accordance with GAAP, not
including obligations of a Loan Party under non-recourse discounted leases,
(d) all obligations of such Person to pay the deferred purchase price of
property or services (excluding trade accounts payable in the ordinary course of
business), (e) all indebtedness secured by a Lien on the property of such
Person, whether or not such indebtedness shall have been assumed by such Person;
provided that if such Person has not assumed or otherwise become liable for such
indebtedness, such indebtedness shall be measured at the fair market value of
such property securing such indebtedness at the time of determination, (f) all
obligations, contingent or otherwise, with respect to the face amount of all
letters of credit (whether or not drawn), bankers’ acceptances and similar
obligations issued for the account of such Person (including the Letters of
Credit), (g) all Hedging Obligations of such Person, (h) all Contingent
Liabilities of such Person and (i) all Debt of any partnership of which such
Person is a general partner.

 

“Default Rate”:  A rate of interest equal to the Loan as of the date of
determination (including any Applicable Margin) plus two percent (2%) (or, in
the case of Obligations not bearing interest, a rate of interest equal to the
Base Rate plus two percent (2%)).

 

“Defaulting Lender”:  Any Lender that (a) has failed to fund any portion of the
Committed Loans or participations in L/C Obligations required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder unless such failure has been cured, (b) has otherwise failed to pay
over to Agent or any other Lender any other amount required to be paid by it
hereunder within one Business Day of the date when due, unless the subject of a
good faith dispute or unless such failure has been cured, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Depreciation”:  The total amounts added to depreciation, amortization,
obsolescence, valuation and other proper reserves, as reflected on the Company’s
financial statements and determined in accordance with GAAP.

 

“Documentation Agent”:  The PrivateBank and Trust Company in its capacity as
documentation agent.

 

“Dollar” and the sign “$”:  Lawful money of the United States of America.

 

“EBITDA”:  For any period, the Company’s and the Subsidiaries’ “Income from
Operations” (as set forth on their consolidated income statement) plus
depreciation, plus amortization, plus compensation expense related to the
granting of stock options.

 

6

--------------------------------------------------------------------------------


 

“Eligible Leased Assets”:  Each Account and all such Accounts (exclusive of
sales, excise or other similar taxes) owing to a Loan Party that arises solely
from the leasing of Equipment by such Loan Party and that meets each of the
following requirements:

 

(a)                                  it is genuine in all respects and has
arisen in the ordinary course of the Loan Party’s business from the sale or
lease of Equipment by such Loan Party;

 

(b)                                 it is subject to a perfected, first priority
Lien in favor of Agent and is not subject to any other assignment, claim or
Lien;

 

(c)                                  it is the valid, legally enforceable and
unconditional obligation of the Account Debtor with respect thereto, and is not
subject to the fulfillment of any condition whatsoever or any counterclaim,
credit (except as provided in subsection (h) of this definition), trade or
volume discount, allowance, discount, rebate or adjustment by the Account Debtor
with respect thereto, or to any claim by such Account Debtor denying liability
thereunder in whole or in part and the Account Debtor has not refused to accept
and/or has not returned or offered to return any of the Equipment or services
which are the subject of such Account;

 

(d)                                 the Account Debtor with respect thereto is a
resident or citizen of, and is located within, the United States, unless the
lease of Equipment giving rise to such Account is on letter of credit, banker’s
acceptance or other credit support terms reasonably satisfactory to Agent;

 

(e)                                  it is not an Account with respect to which
possession and/or control of the Equipment leased giving rise thereto is held,
maintained or retained by the Loan Party (or by any agent or custodian of such
Loan Party) for the account of, or subject to, further and/or future direction
from the Account Debtor with respect thereto;

 

(f)                                    it has not arisen out of contracts with
the United States or any department, agency or instrumentality thereof, unless
the Loan Party has assigned its right to payment of such Account to Agent
pursuant to the Assignment of Claims Act of 1940, and evidence (satisfactory to
Agent) of such assignment has been delivered to Agent, or any state, county,
city or other governmental body, or any department, agency or instrumentality
thereof;

 

(g)                                 if the Loan Party maintains a credit limit
for an Account Debtor, the aggregate dollar amount of Accounts due from such
Account Debtor, including such Account, does not exceed such credit limit;

 

(h)                                 if the Account is evidenced by chattel paper
or an instrument, the originals of such chattel paper or instrument shall have
been endorsed and/or assigned and delivered to Agent or, in the case of
electronic chattel paper, shall be in the control of Agent, in each case in a
manner satisfactory to Agent;

 

7

--------------------------------------------------------------------------------


 

(i)                                     such Account is evidenced by an invoice
delivered to the related Account Debtor and is not more than ninety (90) days
past the due date thereof;

 

(j)                                     it is not an Account with respect to an
Account Debtor that is located in any jurisdiction which has adopted a statute
or other requirement with respect to which any Person that obtains business from
within such jurisdiction must file a notice of business activities report or
make any other required filings in a timely manner in order to enforce its
claims in such jurisdiction’s courts unless (i) such notice of business
activities report has been duly and timely filed or the Loan Party is exempt
from filing such report and has provided Agent with satisfactory evidence of
such exemption or (ii) the failure to make such filings may be cured
retroactively by such Loan Party for a nominal fee;

 

(k)                                  the Account Debtor with respect thereto is
not an Affiliate of the Loan Party;

 

(l)                                     such Account does not arise out of a
contract or order which, by its terms, forbids or makes void or unenforceable
the assignment thereof by the Loan Party to Agent and is not unassignable to
Agent for any other reason;

 

(m)                               there is no bankruptcy, insolvency or
liquidation proceeding pending by or against the Account Debtor with respect
thereto, nor has the Account Debtor suspended business, made a general
assignment for the benefit of creditors or failed to pay its debts generally as
they come due, and/or no condition or event has occurred having a Material
Adverse Effect on the Account Debtor which would require the Accounts of such
Account Debtor to be deemed uncollectible in accordance with GAAP;

 

(n)                                 it is not owed by an Account Debtor with
respect to which twenty five percent (25.00%) or more of the aggregate amount of
outstanding Accounts owed at such time by such Account Debtor is classified as
ineligible under clause (j) of this definition;

 

(o)                                 if the aggregate amount of all Accounts owed
by the Account Debtor thereon exceeds twenty five percent (25.00%) of the
aggregate amount of all Accounts at such time, then all Accounts owed by such
Account Debtor in excess of such amount shall be deemed ineligible; and

 

(p)                                 it does not violate the negative covenants
and does satisfy the affirmative covenants of the Loan Party contained in this
Agreement, and it is otherwise not unacceptable to Agent for any other reason;

 

provided, an Account which is at any time an Eligible Leased Asset, but which
subsequently fails to meet any of the foregoing requirements, shall forthwith
cease to be an Eligible Leased Asset, until such time that such Account meets
all

 

8

--------------------------------------------------------------------------------


 

of the foregoing requirements; provided further, that, with respect to any
Account, if Agent at any time hereafter determines in its discretion that the
prospect of payment or performance by the Account Debtor with respect thereto is
materially impaired for any reason whatsoever, such Account shall cease to be an
Eligible Leased Asset after notice of such determination is given to the
relevant Loan Party; and provided further, that Agent shall, notwithstanding the
foregoing, have the right, in the reasonable exercise of its discretion, to
establish reserves against the aggregate amount of the Eligible Leased Assets.

 

“Eligible Leases”:  Leases of Equipment that generate Eligible Leased Assets.

 

“Environmental Claims”:  All claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

 

“Environmental Laws”:  All present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.

 

“ERISA”:  The Employee Retirement Income Security Act of 1974.

 

“Equipment”:  As defined in the UCC.

 

“Event of Default”:  Any of the events described in Section 13.1.

 

“Excluded Taxes”:  With respect to each Lender, taxes based upon, or measured
by, such Lender’s (or a branch of such Lender’s) overall net income, overall net
receipts, or overall net profits (including franchise taxes imposed in lieu of
such taxes), but only to the extent such taxes are imposed by a taxing authority
(a) in a jurisdiction in which such Lender is organized, (b) in a jurisdiction
which such Lender’s principal office is located, or (c) in a jurisdiction in
which such Lender’s lending office (or branch) in respect of which payments
under this Agreement are made is located.

 

“Existing Credit Agreement”:  As defined in the Recitals.

 

“Federal Funds Rate”:  For any day, a fluctuating interest rate equal for each
day during such period to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Agent

 

9

--------------------------------------------------------------------------------


 

from three Federal funds brokers of recognized standing selected by Agent. 
Agent’s determination of such rate shall be binding and conclusive absent
manifest error.

 

“Fiscal Quarter”:  A fiscal quarter of a Fiscal Year.

 

“Fiscal Year”:  The fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on the last Saturday of each year. 
References to a Fiscal Year with a number corresponding to any calendar year
(e.g., “Fiscal Year 2007”) refer to the Fiscal Year ending on the last Saturday
of such calendar year.

 

“Fixed Rate Loan”:  A Loan which bears interest at or by reference to the Loan
Index Rate.

 

“FRB”:  The Board of Governors of the Federal Reserve System or any successor
thereto.

 

“Funded Debt”:  As to any Person, all Debt of such Person that matures more than
one year from the date of its creation (or is renewable or extendible, at the
option of such Person, to a date more than one year from such date).

 

“GAAP”:  Generally accepted accounting principles set forth from time to time in
the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.

 

“Group”:  As defined in Section 2.2.1.

 

“Hazardous Substances”:  (a) Any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

 

“Hedging Agreement”:  Any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.

 

“Hedging Obligation”:  With respect to any Person, any liability of such Person
under any Hedging Agreement.  The amount of any Person’s obligation in respect
of any Hedging Obligation shall be deemed to be the incremental obligation that
would be reflected in the financial statements of such Person in accordance with
GAAP.

 

10

--------------------------------------------------------------------------------


 

“Interest Period”:  As to any Fixed Rate Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a Fixed Rate Loan and
ending on a date one, two, three, four or five years thereafter as selected in
writing by the Company.  As to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six months thereafter as selected by the
Company pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:

 

(a)                                  if any Interest Period would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the following Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month, in which event such Interest
Period shall end on the preceding Business Day;

 

(b)                                 any Interest Period that begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period shall end on the last Business Day of the calendar month
at the end of such Interest Period; and

 

(c)                                  the Company may not select any Interest
Period for a Loan which would extend beyond the scheduled Termination Date.

 

“Inventory”:  As defined in the Security Agreement.

 

“Investment”:  With respect to any Person, any investment in another Person,
whether by acquisition of any Capital Security, by making any loan or advance,
or by making an Acquisition.

 

“LaSalle”:  As defined in the Preamble.

 

“L/C Advance”:  With respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Application”:  With respect to any request for the issuance of a Letter of
Credit, a letter of credit application in the form being used by the L/C Issuer
at the time of such request for the type of letter of credit requested.

 

“L/C Borrowing”:  An extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed on the date when made or
refinanced as a Base Rate Loan in accordance with Section 2.3.2(a) and
Section 2.3.2(b).

 

“L/C Credit Extension”:  With respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Fee Rate”:  A rate per annum of 2%.

 

“L/C Issuer”:  LaSalle, in its capacity as issuer of the Letters of Credit, or
any successor letter of credit issuer hereunder.

 

11

--------------------------------------------------------------------------------


 

“L/C Obligations”:  As at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all Letters of Credit. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.3.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender”:  As defined in the Preamble and including the Loan Index Lender.  In
addition to the foregoing, for the purpose of identifying the Persons entitled
to share in the Collateral and the proceeds thereof under, and in accordance
with the provisions of, this Agreement and the Collateral Documents, the term
“Lender” shall include Affiliates of a Lender providing a Bank Product.

 

“Letter of Credit”:  As defined in Section 2.1.2.

 

“LIBOR Loan”:  Any Loan which bears interest at a rate determined by reference
to the LIBOR Rate.

 

“LIBOR Office”:  The office or offices of any Lender which shall be making or
maintaining the LIBOR Loans.  A LIBOR Office may be, at the option of such
Lender, either a domestic or foreign office.

 

“LIBOR Rate”:  For any Interest Period for a LIBOR Loan, a rate per annum
determined by Agent pursuant to the following formula:

 

 

LIBOR Rate   =

 

LIBOR Base Rate

 

 

 

  1.00 – LIBOR Reserve Percentage

 

Where,

 

“LIBOR Base Rate” means, for such Interest Period, the rate per annum equal to
the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by Agent from time to time) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period.  If such rate is not
available at such time for any reason, then the “LIBOR Base Rate” for such
Interest Period shall be the rate per annum determined by Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the LIBOR Loan being made,
continued or converted by LaSalle or Bank of America and with a term equivalent
to such Interest Period would be offered by LaSalle’s or Bank of America’s
London Branch to major banks in the London interbank eurodollar market at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

12

--------------------------------------------------------------------------------


 

“LIBOR Reserve Percentage” means, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”).  The LIBOR Rate for each outstanding LIBOR Loan
shall be adjusted automatically as of the effective date of any change in the
LIBOR Reserve Percentage.

 

“Lien”:  With respect to any Person, any interest granted by such Person in any
real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

 

“Loan”:  An extension of credit by a Lender to a Loan Party in the form of a
revolving loan pursuant to Section 2.1.1.

 

“Loan Availability”:  The lesser of (i) the Aggregate Commitments and (ii) the
Borrowing Base.

 

“Loan Documents”:  This Agreement, the Notes, the Letters of Credit, the Master
Letter of Credit Agreement, the L/C Applications, the Collateral Documents, the
Subordination Agreements and all documents, instruments and agreements delivered
in connection with the foregoing.

 

“Loan Index Lender”:  LaSalle.

 

“Loan Index Rate”:  The fixed rate per annum provided from time to time by the
Loan Index Lender in its sole discretion based on its internal “loan index” and
made available by the Loan Index Lender at the Company’s request, which rate
shall be fixed for a period equal to the relevant Interest Period; provided that
the Loan Index Rate shall be not less than U.S. Treasury rates fixed for
substantially similar periods.

 

“Loan Parties”:  As defined in the Preamble.

 

“Loan Party”:  The Company and each Subsidiary.

 

“Loan or Loans”:  As defined in Section 2.1.1.

 

“Margin Stock”:  Any “margin stock” as defined in Regulation U.

 

“Master Letter of Credit Agreement”:  At any time, with respect to the issuance
of Letters of Credit, a master letter of credit agreement or reimbursement
agreement in the form of Exhibit D, or successor form designated by the L/C
Issuer.

 

13

--------------------------------------------------------------------------------


 

“Material Adverse Effect”:  (a) A material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
properties or prospects of the Loan Parties taken as a whole, (b) a material
impairment of the ability of any Loan Party to perform any of the Obligations
under any Loan Document or (c) a material adverse effect upon any substantial
portion of the collateral under the Collateral Documents or upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document.

 

“Multiemployer Pension Plan”:  A multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any other member of the
Controlled Group may have any liability.

 

“Note”:  A promissory note in the form of Exhibit A.

 

“Notice of Borrowing”:  As defined in Section 2.2.2.

 

“Notice of Conversion/Continuation”:  As defined in Section 2.2.3.

 

“Obligations”:  All obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of Letters of Credit and surety bonds, all Hedging
Obligations permitted hereunder which are owed to any Lender or its Affiliates,
and all Bank Products Obligations, all in each case howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due.

 

“OFAC”:  As defined in Section 9.24.

 

“Operating Lease”:  Any lease of (or other agreement conveying the right to use)
any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.

 

“Outstandings”:  At any time, the sum of (a) the aggregate principal amount of
all outstanding Loans after giving effect to any borrowings and prepayments or
repayments occurring on such date, plus (b) the Stated Amount of all Letters of
Credit.

 

“PBGC”:  The Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

 

“Pension Plan”:  A “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which the Company or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

 

“Person”:  Any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

14

--------------------------------------------------------------------------------


 

“Pledge Agreement”:  That certain Amended and Restated Pledge Agreement dated as
of even date herewith executed and delivered by the Company.

 

“Prepayment Consideration Calculation”:  The method set forth in Schedule 5.2
for calculating whether any amounts are due and owing to the Lenders as the
result of a prepayment of a Fixed Rate Loan as contemplated in Section 5.2(b).

 

“Prime Rate”:  For any day, the rate of interest in effect for such day as
publicly announced from time to time by Agent as its prime rate (whether or not
such rate is actually charged by Agent), which is not intended to be Agent’s
lowest or most favorable rate of interest at any one time.  Any change in the
Prime Rate announced by Agent shall take effect at the opening of business on
the day specified in the public announcement of such change; provided that Agent
shall not be obligated to give notice of any change in the Prime Rate.

 

“Regulation D”:  Regulation D of the FRB.

 

“Regulation U”:  Regulation U of the FRB.

 

“Related Parties”:  With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event”:  A reportable event as defined in Section 4043 of ERISA and
the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.

 

“Required Lenders”:  As of any date of determination, the Lenders having the
Aggregate Commitments or, if the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 13.2, Lenders holding in the aggregate more than 50% of the
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Lender for
purposes of this definition); provided that if at any time there are only two
Lenders, Required Lenders shall mean both Lenders (provided that for purposes of
this determination a “Lender” shall include any other Lender that is an
Affiliate of such Lender); provided further that the Commitment of, and the
portion of the Outstandings held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders
(including when there are only two Lenders).

 

“SEC”:  The Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

 

“Security Agreement”:  That certain Amended and Restated Security Agreement
dated as of even date herewith executed and delivered by the Loan Parties.

 

“Senior Debt”:  All Debt of the Company and its Subsidiaries other than
Subordinated Debt.

 

15

--------------------------------------------------------------------------------


 

“Senior Officer”:  With respect to any Loan Party, any of the chief executive
officer, the chief financial officer, the chief operating officer or the
treasurer of such Loan Party.

 

“Stated Amount”:  With respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.

 

“Subordinated Debt”:  The Unsecured Notes and any other unsecured Debt of the
Company which has subordination terms, covenants, pricing and other terms which
have been approved in writing by the Required Lenders.

 

“Subordinated Debt Documents”:  The Unsecured Note Documents and all other
documents and instruments relating to the Subordinated Debt and all amendments
and modifications thereof approved by the Required Lenders.

 

“Subordination Agreements”:  The provisions of the Unsecured Note Documents in
favor or for the benefit of the “Senior Debt” as defined therein and all other
subordination agreements executed by a holder of Subordinated Debt in favor of
Agent, for the ratable benefit of Agent and the Lenders, from time to time after
the Closing Date.

 

“Subsidiary”:  With respect to any Person, a corporation, partnership, limited
liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. 
Unless the context otherwise requires, each reference to Subsidiaries herein
shall be a reference to Subsidiaries of the Company.

 

 “Tangible Net Worth”:  As of any date of determination, the sum of the amounts
set forth on the balance sheet of the Company and the Subsidiaries as total
shareholder equity of the Company and the Subsidiaries, plus any Subordinated
Debt, minus the book value of all intangible assets of the Company and the
Subsidiaries (including all such items as goodwill, trade names, service marks,
copyrights, patents, licenses, deferred items, unamortized debt discount,
prepaid expenses and any other items deemed intangible by Agent), minus
Investments in non-public companies net of cash dividends received in respect of
such Investments.

 

“Taxes”:  Any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.

 

“Termination Date”:  The earlier to occur of (a) June 15, 2013, or (b) such
other date on which the Commitment terminates pursuant to Section 13.

 

“Termination Event”:  With respect to a Pension Plan that is subject to Title IV
of ERISA, (a) a Reportable Event, (b) the withdrawal of Company or any other
member of the Controlled Group from such Pension Plan during a plan year in
which Company or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such

 

16

--------------------------------------------------------------------------------


 

Pension Plan, the filing of a notice of intent to terminate the Pension Plan or
the treatment of an amendment of such Pension Plan as a termination under
Section 4041 of ERISA, (d) the institution by the PBGC of proceedings to
terminate such Pension Plan or (e) any event or condition that might constitute
grounds under Section 4042 of ERISA for the termination of, or appointment of a
trustee to administer, such Pension Plan.

 

“Total Plan Liability”:  At any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

“type”:  As defined in Section 2.2.1.

 

“UCC”:  As defined in the Security Agreement.

 

“Unfunded Liability”:  The amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

“Unmatured Event of Default”:  Any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.

 

“Unreimbursed Amount”:  As defined in Section 2.3.2(a).

 

“Unsecured Note Documents”:  The Unsecured Notes, the Unsecured Note
Registration Statement, the Unsecured Note Indenture, the Unsecured Note
Prospectus and each other agreement relating to the Unsecured Notes.

 

“Unsecured Note Indenture”:  That certain Indenture dated June 14, 2006 by and
between the Company, as obligor, and Wells Fargo Bank, National Association, as
trustee.

 

“Unsecured Note Prospectus”:  That certain Prospectus of the Company dated
June 14, 2006 relating to the Unsecured Notes and included as part of the
Unsecured Note Registration Statement.

 

“Unsecured Note Registration Statement”:  The Company’s registration statement
in respect of the Unsecured Notes on Form S-1, declared effective by the
Securities and Exchange Commission on or about June 14, 2006.

 

“Unsecured Notes”:  The renewable unsecured subordinated notes of the Company
issued under the Unsecured Note Indenture pursuant to the Unsecured Note
Registration Statement.

 

“Wholly-Owned Subsidiary”:  As to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

 

17

--------------------------------------------------------------------------------



 


1.2           OTHER INTERPRETIVE PROVISIONS.


 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)           Section, Annex, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

 

(c)           The term “including” is not limiting and means “including without
limitation.”

 

(d)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.”

 

(e)           Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement and the other Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, supplements and other modifications thereto, but only to the
extent such amendments, restatements, supplements and other modifications are
not prohibited by the terms of any Loan Document, and (ii) references to any
statute or regulation shall be construed as including all statutory and
regulatory provisions amending, replacing, supplementing or interpreting such
statute or regulation.

 

(f)            This Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters.  All such limitations, tests and measurements are cumulative and each
shall be performed in accordance with its terms.

 

(g)           This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to Agent, the Company, each
Lender and the other parties thereto and are the products of all parties. 
Accordingly, they shall not be construed against Agent merely because of Agent’s
involvement in their preparation.

 

1.3           Letter of Credit Amounts.   Unless otherwise specified herein the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any L/C
Application or Master Letter of Credit Agreement related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 


SECTION 2          COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER
OF CREDIT PROCEDURES.


 

2.1           Commitments.   On and subject to the terms and conditions of this
Agreement, each Lender severally agrees to make Loans to, and the L/C Issuer
agrees to issue Letters of Credit for the account of, the Loan Parties, jointly
or severally, as follows:

 

2.1.1        Loan Commitment.   Each Lender severally agrees to make Loans on a
revolving basis from time to time until the Termination Date in the amounts as
the Company may request from the Lender; provided, however, that after giving
effect to any Loan, (i) the Outstandings will not at any time exceed Loan
Availability and (ii) the aggregate Outstandings of any Lender shall not exceed
such Lender’s Commitment.  Within the limits of each Lender’s Commitment, and
subject to the other terms and conditions hereof, Borrower may borrow under this
Section 2.1.1, prepay under Section 6.1.1, and reborrow under this
Section 2.1.1.

 

18

--------------------------------------------------------------------------------


 

2.1.2        L/C Commitment.   Subject to Section 2.3.1, the L/C Issuer, in
reliance on the agreements of the other Lenders set forth herein, agrees to
issue letters of credit, in each case containing such terms and conditions as
are permitted by this Agreement and are reasonably satisfactory to the L/C
Issuer (each, a “Letter of Credit”), at the request of and for the account of
the Company from time to time before the scheduled Termination Date; provided
that (a) the aggregate Stated Amount of all Letters of Credit shall not at any
time exceed $5,000,000 and (b) the Outstandings shall not at any time exceed
Loan Availability.

 


2.2           LOAN PROCEDURES.


 

2.2.1        Various Types of Loans.  Each Loan shall be divided into tranches
which are either a Base Rate Loan, a LIBOR Loan or a Fixed Rate Loan (each, a
“type” of Loan), as the Company shall specify in the related Notice of Borrowing
(with respect to Base Rate Loans or LIBOR Loans) or conversion (with respect to
all types of Loans) pursuant to Section 2.2.2 or 2.2.3.  LIBOR Loans and Fixed
Rate Loans having the same Interest Period are sometimes called a “Group” or,
collectively, “Groups”.  Base Rate Loans, LIBOR Loans and Fixed Rate Loans may
be outstanding at the same time, provided that no more than eight (8) different
Groups of LIBOR Loans shall be outstanding at any one time.

 


2.2.2            BORROWING PROCEDURES.


 

(A)               THE COMPANY SHALL GIVE WRITTEN NOTICE (EACH SUCH WRITTEN
NOTICE, A “NOTICE OF BORROWING”) SUBSTANTIALLY IN THE FORM OF EXHIBIT E OR
TELEPHONIC NOTICE (FOLLOWED IMMEDIATELY BY A NOTICE OF BORROWING) TO AGENT OF
EACH PROPOSED BORROWING OF A REVOLVING LOAN NOT LATER THAN (A) IN THE CASE OF A
BASE RATE LOAN OR A FIXED RATE LOAN, 11:00 A.M., MINNEAPOLIS TIME, ON THE
PROPOSED DATE OF SUCH BORROWING, AND (B) IN THE CASE OF A LIBOR LOAN,
11:00 A.M., MINNEAPOLIS TIME, AT LEAST THREE BUSINESS DAYS PRIOR TO THE PROPOSED
DATE OF SUCH BORROWING.  EACH SUCH NOTICE SHALL BE EFFECTIVE UPON RECEIPT BY
AGENT, SHALL BE IRREVOCABLE, AND SHALL SPECIFY THE DATE, AMOUNT AND TYPE OF
BORROWING AND, (I) IN THE CASE OF A LIBOR LOAN, THE INITIAL INTEREST PERIOD
THEREFOR, AND (II) IN THE CASE OF A FIXED RATE LOAN, THE INITIAL INTEREST PERIOD
THEREFOR AS WELL AS AN AMORTIZATION SCHEDULE REFLECTING EQUAL MONTHLY PAYMENTS
OVER THE LIFE OF SUCH FIXED RATE LOAN OVER THE INTEREST PERIOD THEREFOR
COMMENCING ON THE SAME DATE OF THE NEXT MONTH FOLLOWING THE BORROWING (OR SUCH
OTHER METHOD OF AMORTIZATION APPROVED IN WRITING BY THE LENDER PRIOR TO THE
COMMENCEMENT OF THE INTEREST PERIOD THEREFOR).  EACH BASE RATE LOAN SHALL BE IN
AN AGGREGATE AMOUNT OF AT LEAST $100,000 OR A HIGHER INTEGRAL MULTIPLE OF
$100,000.  EACH LIBOR LOAN SHALL BE IN AN AGGREGATE AMOUNT OF AT LEAST $100,000
OR A HIGHER INTEGRAL MULTIPLE OF $100,000.  EACH FIXED RATE LOAN SHALL BE IN AN
AGGREGATE AMOUNT OF AT LEAST $200,000 OR A HIGHER INTEGRAL MULTIPLE OF $100,000;
PROVIDED, HOWEVER, THAT THE LOAN PARTIES MAY NOT BORROW, CONVERT TO, OR
CONTINUE, MORE THAN EIGHTEEN (18) FIXED RATE LOANS, IN THE AGGREGATE, IN ANY
CALENDAR YEAR.

 

(B)           FOLLOWING RECEIPT OF A NOTICE OF BORROWING, AGENT SHALL PROMPTLY
NOTIFY EACH LENDER OF THE AMOUNT OF ITS APPLICABLE PERCENTAGE OF THE APPLICABLE
LOANS.  EACH LENDER SHALL MAKE THE AMOUNT OF ITS LOAN AVAILABLE TO AGENT IN
IMMEDIATELY AVAILABLE FUNDS AT ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN
1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN THE APPLICABLE NOTICE OF BORROWING. 
UPON SATISFACTION OF THE APPLICABLE CONDITIONS SET FORTH IN SECTION 12, AGENT
SHALL MAKE ALL FUNDS SO RECEIVED AVAILABLE TO THE COMPANY IN LIKE FUNDS AS
RECEIVED BY AGENT EITHER BY

 

19

--------------------------------------------------------------------------------


 

(I) CREDITING THE ACCOUNT OF BORROWER ON THE BOOKS OF LASALLE WITH THE AMOUNT OF
SUCH FUNDS OR (II) WIRE TRANSFER OF SUCH FUNDS, IN EACH CASE IN ACCORDANCE WITH
INSTRUCTIONS PROVIDED TO (AND REASONABLY ACCEPTABLE TO) AGENT BY THE COMPANY;
PROVIDED, HOWEVER, THAT IF, ON THE DATE THE NOTICE OF BORROWING WITH RESPECT TO
SUCH BORROWING IS GIVEN BY THE COMPANY, THERE ARE UNREIMBURSED AMOUNTS
OUTSTANDING, THEN THE PROCEEDS OF SUCH BORROWING FIRST, SHALL BE APPLIED, TO THE
PAYMENT IN FULL OF ANY SUCH UNREIMBURSED AMOUNTS, AND SECOND, SHALL BE MADE
AVAILABLE TO THE COMPANY AS PROVIDED ABOVE.

 


2.2.3        CONVERSION AND CONTINUATION PROCEDURES.


 

(A)           SUBJECT TO SECTION 2.2.1, THE COMPANY MAY, UPON IRREVOCABLE
WRITTEN NOTICE TO AGENT IN ACCORDANCE WITH CLAUSE (B) BELOW:

 

(I)            ELECT, AS OF ANY BUSINESS DAY, TO CONVERT ANY LOANS (OR ANY PART
THEREOF IN AN AGGREGATE AMOUNT NOT LESS THAN $100,000 OR A HIGHER INTEGRAL
MULTIPLE OF $100,000) INTO LOANS OF THE OTHER TYPE; OR

 

(II)           ELECT, AS OF THE LAST DAY OF THE APPLICABLE INTEREST PERIOD, TO
CONTINUE ANY LIBOR LOANS HAVING INTEREST PERIODS EXPIRING ON SUCH DAY (OR ANY
PART THEREOF IN AN AGGREGATE AMOUNT NOT LESS THAN $100,000 OR A HIGHER INTEGRAL
MULTIPLE OF $100,000) FOR A NEW INTEREST PERIOD;

 

PROVIDED THAT (I) THE LOAN PARTIES MAY NOT BORROW, CONVERT TO, OR CONTINUE, MORE
THAN EIGHTEEN (18) FIXED RATE LOANS, IN THE AGGREGATE, IN ANY CALENDAR YEAR, AND
(II) AFTER GIVING EFFECT TO ANY PREPAYMENT, CONVERSION OR CONTINUATION, THE
AGGREGATE PRINCIPAL AMOUNT OF EACH GROUP OF LIBOR LOANS SHALL BE AT LEAST
$100,000 OR A HIGHER INTEGRAL MULTIPLE OF $100,000, AND THE AGGREGATE PRINCIPAL
AMOUNT OF EACH GROUP OF FIXED RATE LOANS SHALL BE AT LEAST $200,000 OR A HIGHER
INTEGRAL MULTIPLE OF $100,000.

 

(B)           THE COMPANY SHALL GIVE WRITTEN NOTICE (EACH SUCH WRITTEN NOTICE, A
“NOTICE OF CONVERSION/CONTINUATION”) SUBSTANTIALLY IN THE FORM OF EXHIBIT F OR
TELEPHONIC NOTICE (FOLLOWED IMMEDIATELY BY A NOTICE OF CONVERSION/CONTINUATION)
TO AGENT OF EACH PROPOSED CONVERSION OR CONTINUATION NOT LATER THAN (I) IN THE
CASE OF CONVERSION INTO BASE RATE LOANS, 11:00 A.M., MINNEAPOLIS TIME, ON THE
PROPOSED DATE OF SUCH CONVERSION AND (II) IN THE CASE OF CONVERSION INTO OR
CONTINUATION OF LIBOR LOANS, 11:00 A.M., MINNEAPOLIS TIME, AT LEAST THREE
BUSINESS DAYS PRIOR TO THE PROPOSED DATE OF SUCH CONVERSION OR CONTINUATION,
SPECIFYING IN EACH CASE:

 

(I)            THE PROPOSED DATE OF CONVERSION OR CONTINUATION;

 

(II)           THE AGGREGATE AMOUNT OF LOANS TO BE CONVERTED OR CONTINUED;

 

(III)          THE TYPE OF LOANS RESULTING FROM THE PROPOSED CONVERSION OR
CONTINUATION; AND

 

(IV)          IN THE CASE OF CONVERSION INTO, OR CONTINUATION OF, LIBOR LOANS,
THE DURATION OF THE REQUESTED INTEREST PERIOD THEREFOR.

 

(C)           IF UPON THE EXPIRATION OF ANY INTEREST PERIOD APPLICABLE TO LIBOR
LOANS OR FIXED RATE LOANS, THE COMPANY HAS FAILED TO SELECT TIMELY A NEW
INTEREST PERIOD TO BE APPLICABLE TO

 

20

--------------------------------------------------------------------------------


 

SUCH LIBOR LOANS OR AGENT HAS FAILED TO APPROVE A NEW INTEREST PERIOD TO BE
APPLICABLE TO SUCH FIXED RATE LOANS, THE COMPANY SHALL BE DEEMED TO HAVE ELECTED
TO CONVERT SUCH LIBOR LOANS OR FIXED RATE LOANS, AS APPLICABLE, INTO BASE RATE
LOANS EFFECTIVE ON THE LAST DAY OF SUCH INTEREST PERIOD.

 

(D)           ANY CONVERSION OF A LIBOR LOAN ON A DAY OTHER THAN THE LAST DATE
OF AN INTEREST PERIOD THEREFOR SHALL BE SUBJECT TO SECTION 8.4 AND ANY
CONVERSION OF A FIXED RATE LOAN ON A DAY OTHER THAN THE LAST DATE OF AN INTEREST
PERIOD THEREFOR SHALL BE SUBJECT TO SECTION 5.2(B).

 

(E)           FOLLOWING RECEIPT OF A NOTICE OF CONVERSION/CONTINUATION, AGENT
SHALL PROMPTLY NOTIFY EACH LENDER OF SUCH NOTICE, AND IF NO TIMELY NOTICE OF
CONVERSION/CONTINUATION IS PROVIDED BY THE COMPANY, AGENT SHALL NOTIFY EACH
LENDER OF THE DETAILS OF ANY AUTOMATIC CONVERSION TO BASE RATE LOANS DESCRIBED
IN SECTION 2.2.3(C).  ALL CONVERSIONS AND CONTINUATION OF LOANS MUST BE MADE
UNIFORMLY AND RATABLY AMONG THE LENDERS.

 


2.3           LETTER OF CREDIT PROCEDURES.


 

2.3.1        L/C Applications.   The Loan Parties shall execute and deliver to
the L/C Issuer the Master Letter of Credit Agreement from time to time in
effect.  The Company shall give notice to the L/C Issuer (with a copy to the
Agent) of the proposed issuance of each Letter of Credit on a Business Day which
is at least three Business Days (or such lesser number of days as the Lender
shall agree in any particular instance in its sole discretion) prior to the
proposed date of issuance of such Letter of Credit.  Each such notice shall be
accompanied by an L/C Application, duly executed by the Company and in all
respects satisfactory to the L/C Issuer, together with such other documentation
as the L/C Issuer may request in support thereof, it being understood that each
L/C Application shall specify, among other things, the date on which the
proposed Letter of Credit is to be issued, the expiration date of such Letter of
Credit (which shall not be later than the earlier of thirty (30) days prior to
(i) one year after the date of issuance thereof and (ii) the scheduled
Termination Date (unless such Letter of Credit is Cash Collateralized);
provided, a Letter of Credit with an expiration date of one year may provide for
renewal thereof in additional one-year periods, subject to the preceding clause
(ii)) and whether such Letter of Credit is to be transferable in whole or in
part.  So long as the L/C Issuer has not received written notice from Agent, any
Lender or any Loan Party that the conditions precedent set forth in Section 12
with respect to the issuance of such Letter of Credit have not been satisfied,
the L/C Issuer shall issue such Letter of Credit on the requested issuance
date.  In the event of any inconsistency between the terms of the Master Letter
of Credit Agreement, any L/C Application and the terms of this Agreement, the
terms of this Agreement shall control.

 


2.3.2            REIMBURSEMENT OBLIGATIONS; FUNDINGS OF PARTICIPATIONS.


 

(A)               THE L/C ISSUER SHALL NOTIFY THE COMPANY AND AGENT WHENEVER ANY
DEMAND FOR PAYMENT IS MADE UNDER ANY LETTER OF CREDIT BY THE BENEFICIARY
THEREUNDER; PROVIDED THAT THE FAILURE OF THE L/C ISSUER TO SO NOTIFY THE COMPANY
OR AGENT SHALL NOT AFFECT THE RIGHTS OF THE L/C ISSUER OR THE LENDERS IN ANY
MANNER WHATSOEVER.  NOT LATER THAN 11:00 A.M. MINNEAPOLIS TIME ON THE DATE OF
ANY PAYMENT OR DISBURSEMENT BY THE L/C ISSUER UNDER A LETTER OF CREDIT (THE
“HONOR DATE”), EACH LOAN PARTY, JOINTLY AND SEVERALLY, HEREBY UNCONDITIONALLY
AND IRREVOCABLY AGREES TO REIMBURSE THE L/C ISSUER THROUGH AGENT FOR EACH SUCH
PAYMENT OR DISBURSEMENT.  IF THE LOAN PARTIES FAIL TO SO REIMBURSE THE L/C
ISSUER BY SUCH TIME, AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE HONOR DATE,
THE

 

21

--------------------------------------------------------------------------------


 

AMOUNT OF THE UNREIMBURSED DRAWING OR DISBURSEMENT (THE “UNREIMBURSED AMOUNT”),
AND THE AMOUNT OF THE LENDER’S APPLICABLE PERCENTAGE THEREOF.  IN SUCH EVENT,
THE COMPANY SHALL BE DEEMED TO HAVE REQUESTED A BORROWING OF BASE RATE LOANS TO
BE DISBURSED ON THE HONOR DATE IN AN AMOUNT EQUAL TO THE UNREIMBURSED AMOUNT,
WITHOUT REGARD TO THE MINIMUM AND MULTIPLES SPECIFIED IN SECTION 2.2 FOR THE
PRINCIPAL AMOUNT OF BASE RATE LOANS, BUT SUBJECT TO THE AMOUNT OF THE UNUTILIZED
PORTION OF THE AGGREGATE COMMITMENTS AND SATISFACTION OF THE CONDITIONS SET
FORTH IN SECTION 12.2.  ANY NOTICE GIVEN BY THE L/C ISSUER OR AGENT PURSUANT TO
THIS SECTION 2.3.2(A) MAY BE GIVEN BY TELEPHONE IF IMMEDIATELY CONFIRMED IN
WRITING; PROVIDED THAT THE LACK OF SUCH IMMEDIATE CONFIRMATION SHALL NOT AFFECT
THE CONCLUSIVENESS OF BINDING EFFECT OF SUCH NOTICE.

 

(B)           EACH LENDER SHALL UPON ANY NOTICE PURSUANT TO
SECTION 2.3.2(A) MAKE FUNDS AVAILABLE TO AGENT FOR THE ACCOUNT OF THE L/C ISSUER
AT ADMINISTRATIVE AGENT’S OFFICE IN AN AMOUNT EQUAL TO ITS APPLICABLE PERCENTAGE
OF THE UNREIMBURSED AMOUNT NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY
SPECIFIED IN SUCH NOTICE BY AGENT, WHEREUPON, SUBJECT TO THE PROVISIONS OF
SECTION 2.3.2(C), EACH LENDER THAT SO MAKES FUNDS AVAILABLE SHALL BE DEEMED TO
HAVE MADE A BASE RATE LOAN TO THE COMPANY IN SUCH AMOUNT.  AGENT SHALL REMIT THE
FUNDS SO RECEIVED TO THE L/C ISSUER.

 

(C)           WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT IS NOT FULLY
REFINANCED BY A BORROWING OF BASE RATE LOANS BECAUSE THE CONDITIONS SET FORTH IN
SECTION 12.2 CANNOT BE SATISFIED OR FOR ANY OTHER REASON, THE LOAN PARTIES SHALL
BE DEEMED TO HAVE INCURRED FROM THE L/C ISSUER AN L/C BORROWING IN THE AMOUNT OF
THE UNREIMBURSED AMOUNT THAT IS NOT SO REFINANCED, WHICH L/C BORROWING SHALL BE
DUE AND PAYABLE ON DEMAND (TOGETHER WITH INTEREST) AND SHALL BEAR INTEREST AT
THE DEFAULT RATE.  IN SUCH EVENT, EACH LENDER’S PAYMENT TO AGENT FOR THE ACCOUNT
OF THE L/C ISSUER PURSUANT TO SECTION 2.3.2(B) SHALL BE DEEMED PAYMENT IN
RESPECT OF ITS PARTICIPATION IN SUCH L/C BORROWING AND SHALL CONSTITUTE AN L/C
ADVANCE FROM SUCH LENDER IN SATISFACTION OF ITS PARTICIPATION OBLIGATION UNDER
THIS SECTION 2.3.2.

 

(D)           UNTIL EACH LENDER FUNDS ITS LOAN OR L/C ADVANCE PURSUANT TO THIS
SECTION 2.3.2 TO REIMBURSE THE L/C ISSUER FOR ANY AMOUNT DRAWN UNDER ANY LETTER
OF CREDIT, INTEREST IN RESPECT OF SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH
AMOUNT SHALL BE SOLELY FOR THE ACCOUNT OF THE L/C ISSUER.

 

(E)           EACH LENDER’S OBLIGATION TO MAKE LOANS OR L/C ADVANCES TO
REIMBURSE THE L/C ISSUER FOR AMOUNTS DRAWN UNDER LETTERS OF CREDIT, AS
CONTEMPLATED BY THIS SECTION 2.3.2, SHALL BE ABSOLUTE AND UNCONDITIONAL AND
SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A) ANY SETOFF,
COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY HAVE
AGAINST THE L/C ISSUER, THE COMPANY, ANY OTHER LOAN PARTY OR ANY OTHER PERSON
FOR ANY REASON WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF AN UNMATURED
EVENT OF DEFAULT OR AN EVENT OF DEFAULT, OR (C) ANY OTHER OCCURRENCE, EVENT OR
CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING; PROVIDED, HOWEVER,
THAT EACH LENDER’S OBLIGATION TO MAKE COMMITTED LOANS PURSUANT TO THIS
SECTION 2.3.2 IS SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 12.2.  NO SUCH
MAKING OF AN L/C ADVANCE SHALL RELIEVE OR OTHERWISE IMPAIR THE OBLIGATION OF THE
LOAN PARTIES TO REIMBURSE THE L/C ISSUER FOR THE AMOUNT OF ANY PAYMENT MADE BY
THE L/C ISSUER UNDER ANY LETTER OF CREDIT, TOGETHER WITH INTEREST AS PROVIDED
HEREIN.

 

22

--------------------------------------------------------------------------------


 

(F)            IF ANY LENDER FAILS TO MAKE AVAILABLE TO AGENT FOR THE ACCOUNT OF
THE L/C ISSUER ANY AMOUNT REQUIRED TO BE PAID BY SUCH LENDER PURSUANT TO THE
FOREGOING PROVISIONS OF THIS SECTION 2.3.2 BY THE TIME SPECIFIED IN
SECTION 2.3.2(B), THE L/C ISSUER SHALL BE ENTITLED TO RECOVER FROM SUCH LENDER
(ACTING THROUGH AGENT), ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON FOR THE
PERIOD FROM THE DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT
IS IMMEDIATELY AVAILABLE TO THE L/C ISSUER AT A RATE PER ANNUM EQUAL TO THE
GREATER OF THE FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE L/C ISSUER IN
ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION, PLUS ANY
ADMINISTRATIVE, PROCESSING OR SIMILAR FEES CUSTOMARILY CHARGED BY THE LC/ ISSUER
IN CONNECTION WITH THE FOREGOING.  IF SUCH LENDER PAYS SUCH AMOUNT (WITH
INTEREST AND FEES AS AFORESAID), THE AMOUNT SO PAID SHALL CONSTITUTE SUCH
LENDER’S LOAN INCLUDED IN THE RELEVANT BORROWING OR L/C ADVANCE IN RESPECT OF
THE RELEVANT L/C BORROWING, AS THE CASE MAY BE.  A CERTIFICATE OF THE L/C ISSUER
SUBMITTED TO ANY LENDER (THROUGH AGENT) WITH RESPECT TO ANY AMOUNTS OWING UNDER
THIS CLAUSE (F) SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 


2.3.3            REPAYMENT OF PARTICIPATIONS.


 

(A)               AT ANY TIME AFTER THE L/C ISSUER HAS MADE A PAYMENT UNDER ANY
LETTER OF CREDIT AND HAS RECEIVED FROM ANY LENDER SUCH LENDER’S L/C ADVANCE IN
RESPECT OF SUCH PAYMENT IN ACCORDANCE WITH SECTION 2.3.2, IF AGENT RECEIVES FOR
THE ACCOUNT OF THE L/C ISSUER ANY PAYMENT IN RESPECT OF THE RELATED UNREIMBURSED
AMOUNT OR INTEREST THEREON (WHETHER DIRECTLY FROM ANY LOAN PARTY OR OTHERWISE,
INCLUDING PROCEEDS OF CASH COLLATERAL APPLIED THERETO BY AGENT), AGENT WILL
DISTRIBUTE TO SUCH LENDER ITS APPLICABLE PERCENTAGE THEREOF IN THE SAME FUNDS AS
THOSE RECEIVED BY AGENT.

 

(B)           IF ANY PAYMENT RECEIVED BY AGENT FOR THE ACCOUNT OF THE L/C ISSUER
PURSUANT TO SECTION 2.3.2(A) IS REQUIRED TO BE RETURNED UNDER ANY OF THE
CIRCUMSTANCES DESCRIBED IN SECTION 16.6 (INCLUDING PURSUANT TO ANY SETTLEMENT
ENTERED INTO BY THE L/C ISSUER IN ITS DISCRETION), EACH LENDER SHALL PAY TO
AGENT FOR THE ACCOUNT OF THE L/C ISSUER ITS APPLICABLE PERCENTAGE THEREOF ON
DEMAND OF AGENT, PLUS INTEREST THEREON FROM THE DATE OF SUCH DEMAND TO THE DATE
SUCH AMOUNT IS RETURNED BY SUCH LENDER, AT A RATE PER ANNUM EQUAL TO THE FEDERAL
FUNDS RATE FROM TIME TO TIME IN EFFECT.  THE OBLIGATIONS OF THE LENDERS UNDER
THIS CLAUSE SHALL SURVIVE THE PAYMENT IN FULL OF THE OBLIGATIONS AND THE
TERMINATION OF THIS AGREEMENT.

 

2.3.4        Obligations Absolute.   The Loan Parties’ reimbursement obligations
hereunder shall be irrevocable and unconditional under all circumstances,
including (i) any lack of validity or enforceability of any Letter of Credit,
this Agreement or any other Loan Document, (ii) the existence of any claim,
set-off, defense or other right which any Loan Party may have at any time
against a beneficiary named in a Letter of Credit, any transferee of any Letter
of Credit (or any Person for whom any such transferee may be acting), the L/C
Issuer, Agent, any Lender or any other Person, whether in connection with any
Letter of Credit, this Agreement, any other Loan Document, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between any Loan Party and the beneficiary named in any Letter of
Credit), (iii) the validity, sufficiency or genuineness of any document which
the L/C Issuer has determined complies on its face with the terms of the
applicable Letter of Credit, even if such document should later prove to have
been forged, fraudulent, invalid or insufficient in any respect or any statement
therein shall have been untrue or inaccurate in any respect, or (iv) the
surrender or impairment of any security for the performance or observance of any
of the terms hereof.

 

23

--------------------------------------------------------------------------------


 

2.3.5        Role of L/C Issuer.   Each Lender and each Loan Party agree that,
in paying any drawing under a Letter of Credit, the L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuer, Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
L/C Issuer document.  The Company and each other Loan Party hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Company’s (or any Loan Party) pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement.  None of the L/C Issuer, Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (iv) of Section 2.3.4; provided, however, that anything in
such clauses to the contrary notwithstanding, the Company may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Company, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Company which the Company proves were caused
by the L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.


 

2.3.6        Cash Collateral.   Upon the request of Agent, (i) if the L/C Issuer
has honored any full or partial drawing request under any Letter of Credit and
such drawing has resulted in an L/C Borrowing, or (ii) if, as of the L/C
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Company shall, in each case, immediately Cash Collateralize the then outstanding
amount of all L/C Obligations (including any fees then due and owing).  Sections
2.3.1, 6.1.2 and 13.2 set forth certain additional requirements to deliver Cash
Collateral hereunder.  The Company and each Loan Party hereby grants to Agent,
for the benefit of the L/C Issuer and the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at LaSalle.

 

24

--------------------------------------------------------------------------------


 

2.3.7        Applicability of ISP and UCP.  Unless otherwise expressly agreed by
the L/C Issuer and the Company when a Letter of Credit is issued, (i) the
rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce (the “ICC”) at the
time of issuance shall apply to each commercial Letter of Credit.

 


2.4           CERTAIN CONDITIONS.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, NEITHER AGENT NOR ANY LENDER OR THE L/C ISSUER SHALL HAVE AN
OBLIGATION TO MAKE ANY LOAN, OR TO PERMIT THE CONTINUATION OF OR ANY CONVERSION
INTO ANY LIBOR LOAN, OR TO ISSUE ANY LETTER OF CREDIT, IF AN EVENT OF DEFAULT OR
UNMATURED EVENT OF DEFAULT EXISTS.

 


SECTION 3            EVIDENCING OF LOANS.

 


3.1           NOTES.  THE LOANS MADE BY EACH LENDER SHALL BE EVIDENCED BY A
NOTE, WITH APPROPRIATE INSERTIONS, PAYABLE TO THE ORDER OF EACH LENDER IN A FACE
PRINCIPAL AMOUNT EQUAL TO ITS COMMITMENT.

 


3.2           RECORDKEEPING.  EACH LENDER SHALL RECORD IN ITS RECORDS, THE DATE
AND AMOUNT OF EACH LOAN MADE BY SUCH LENDER, EACH REPAYMENT OR CONVERSION
THEREOF, THE PURCHASES AND SALES BY SUCH LENDER OF PARTICIPATIONS IN LETTERS OF
CREDIT AND, IN THE CASE OF EACH LIBOR LOAN AND EACH FIXED RATE LOAN, THE DATES
ON WHICH EACH INTEREST PERIOD FOR SUCH LOAN SHALL BEGIN AND END.  THE AGGREGATE
UNPAID PRINCIPAL AMOUNT SO RECORDED SHALL BE REBUTTABLY PRESUMPTIVE EVIDENCE OF
THE PRINCIPAL AMOUNT OF THE LOANS OWING AND UNPAID TO SUCH LENDER.  THE FAILURE
TO SO RECORD ANY SUCH AMOUNT OR ANY ERROR IN SO RECORDING ANY SUCH AMOUNT SHALL
NOT, HOWEVER, LIMIT OR OTHERWISE AFFECT THE OBLIGATIONS OF THE LOAN PARTIES
HEREUNDER OR UNDER ANY NOTE TO REPAY THE PRINCIPAL AMOUNT OF THE LOANS
HEREUNDER, TOGETHER WITH ALL INTEREST ACCRUING THEREON.

 


SECTION 4            INTEREST.

 


4.1           INTEREST RATES.  THE LOAN PARTIES, JOINTLY AND SEVERALLY, PROMISE
TO PAY INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH LOAN FOR THE PERIOD
COMMENCING ON THE DATE OF SUCH LOAN UNTIL SUCH LOAN IS PAID IN FULL AS FOLLOWS:

 

(A)           AT ALL TIMES WHILE SUCH LOAN IS A BASE RATE LOAN, AT A RATE PER
ANNUM EQUAL TO THE SUM OF THE BASE RATE FROM TIME TO TIME IN EFFECT PLUS THE
APPLICABLE MARGIN; AND

 

(B)           AT ALL TIMES WHILE SUCH LOAN IS A LIBOR LOAN, AT A RATE PER ANNUM
EQUAL TO THE SUM OF THE LIBOR RATE APPLICABLE TO EACH INTEREST PERIOD FOR SUCH
LOAN PLUS THE APPLICABLE MARGIN;

 

(C)           AT ALL TIMES WHILE SUCH LOAN IS A FIXED RATE LOAN, AT A RATE PER
ANNUM EQUAL TO THE SUM OF THE FIXED RATE APPLICABLE TO EACH INTEREST PERIOD FOR
SUCH LOAN PLUS THE APPLICABLE MARGIN;

 

provided that at any time an Event of Default exists, unless the Required
Lenders otherwise consent, the interest rate applicable to each Loan shall be
the Default Rate, provided further that such increase may thereafter be
rescinded by the Required Lenders.  Notwithstanding the

 

25

--------------------------------------------------------------------------------


 

foregoing, upon the occurrence of an Event of Default under Section 13.1.1 or
13.1.4, such increase shall occur automatically.

 

4.2           Interest Payment Dates.  Accrued interest on each Base Rate Loan
shall be payable in arrears on the first day of each calendar month and at
maturity.  Accrued interest on each LIBOR Loan shall be payable on the last day
of each Interest Period relating to such Loan (and, in the case of a LIBOR Loan
having a six-month Interest Period, on the three-month anniversary of the first
day of such Interest Period), upon a prepayment of such Loan, and at maturity. 
Accrued interest on each Fixed Rate Loan shall be payable on the same date as
payments are made on the principal in accordance with the amortization schedule
delivered pursuant to Section 2.2.2(a), upon a prepayment of such Loan, and at
maturity.  After maturity, and at any time an Event of Default exists, accrued
interest on all Loans shall be payable on demand.

 


4.3           SETTING AND NOTICE OF LIBOR RATES.  THE APPLICABLE LIBOR RATE FOR
EACH INTEREST PERIOD SHALL BE DETERMINED BY AGENT, AND NOTICE THEREOF SHALL BE
GIVEN BY AGENT PROMPTLY TO THE COMPANY AND THE LENDERS.  EACH DETERMINATION OF
THE APPLICABLE LIBOR RATE BY AGENT SHALL BE CONCLUSIVE AND BINDING UPON THE
PARTIES HERETO, IN THE ABSENCE OF DEMONSTRABLE ERROR.  AGENT SHALL, UPON WRITTEN
REQUEST OF THE COMPANY, DELIVER TO THE COMPANY A STATEMENT SHOWING THE
COMPUTATIONS USED BY AGENT IN DETERMINING ANY APPLICABLE LIBOR RATE HEREUNDER.

 


4.4           COMPUTATION OF INTEREST.  INTEREST SHALL BE COMPUTED FOR THE
ACTUAL NUMBER OF DAYS ELAPSED ON THE BASIS OF A YEAR OF 360 DAYS.  THE
APPLICABLE INTEREST RATE FOR EACH BASE RATE LOAN SHALL CHANGE SIMULTANEOUSLY
WITH EACH CHANGE IN THE BASE RATE.

 


SECTION 5            FEES.

 


5.1           LETTER OF CREDIT FEES


 


(A)           THE LOAN PARTIES, JOINTLY AND SEVERALLY, AGREE TO PAY TO THE L/C
ISSUER A LETTER OF CREDIT FEE FOR EACH LETTER OF CREDIT EQUAL TO THE L/C FEE
RATE OF THE STATED AMOUNT OF SUCH LETTER OF CREDIT (COMPUTED FOR THE ACTUAL
NUMBER OF DAYS ELAPSED ON THE BASIS OF A YEAR OF 360 DAYS); PROVIDED THAT,
UNLESS THE L/C ISSUER OTHERWISE CONSENTS, THE RATE APPLICABLE TO EACH LETTER OF
CREDIT SHALL BE INCREASED BY 2% AT ANY TIME THAT AN EVENT OF DEFAULT EXISTS. 
SUCH LETTER OF CREDIT FEE SHALL BE PAYABLE IN ARREARS ON THE FIRST DAY OF EACH
CALENDAR MONTH AND ON THE TERMINATION DATE (OR SUCH LATER DATE ON WHICH SUCH
LETTER OF CREDIT EXPIRES OR IS TERMINATED) FOR THE PERIOD FROM THE DATE OF THE
ISSUANCE OF EACH LETTER OF CREDIT (OR THE LAST DAY ON WHICH THE LETTER OF CREDIT
FEE WAS PAID WITH RESPECT THERETO) TO THE DATE SUCH PAYMENT IS DUE OR, IF
EARLIER, THE DATE ON WHICH SUCH LETTER OF CREDIT EXPIRED OR WAS TERMINATED.

 

(b)           In addition, with respect to each Letter of Credit, the Company
agrees to pay to the L/C Issuer such fees and expenses as the L/C Issuer
customarily requires in connection with the issuance, negotiation, processing
and/or administration of letters of credit in similar situations, including a
letter of credit fronting fee in the amount and at the times agreed to by the
Company and the L/C Issuer.

 

5.2           Other Fees

 

(a)           Non-Utilization Fee.  The Loan Parties, jointly and severally,
agree to pay to each Lender a non-utilization fee equal to 0.25% of the total of
(i) such Lender’s Commitment, minus (ii) the daily average of the aggregate
principal amount of the Outstandings attributable to such Lender, which
non-utilization fee shall be (X) calculated on the basis of a year consisting of
360 days, (Y) paid for the actual number of days elapsed, and (Z) payable
monthly in arrears on the last day of each calendar month and on the Termination
Date.

 

26

--------------------------------------------------------------------------------


 

(b)           Fixed Rate Loan Prepayment Fee.  The Loan Parties, jointly and
severally, agree to pay to each Lender, with respect to any prepayment made on a
Fixed Rate Loan that is not in accordance with the applicable amortization
schedule for such Fixed Rate Loan provided to and approved by Agent pursuant to
Section 2.2.2 (other than partial prepayments permitted pursuant to
Section 6.1.3), a prepayment fee equal to the amount of all net losses, costs
and expenses sustained or incurred by such Lender as a result of such prepayment
(including any net loss, cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by such Lender to fund or
maintain any Fixed Rate Loan), as reasonably determined by Agent in accordance
with the Prepayment Consideration Calculation.

 

(c)           Origination Fee.  The Loan Parties, jointly and severally, agree
to pay (i) to LaSalle an origination fee equal to 0.30% of $5,000,000 (the
amount by which LaSalle’s Commitment has increased pursuant to this Agreement)
and (ii) to The PrivateBank and Trust Company an origination fee equal to 0.30%
of $25,000,000 (the amount of The PrivateBank and Trust Company’s Commitment). 
Each such fee shall be due and payable upon the execution of this Agreement and
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

(d)           Lender’s Fees.  The Loan Parties, jointly and severally, agree to
pay to each Lender such other reasonable fees and expenses as are mutually
agreed to from time to time by the Company and such Lender, including the fees
required to be paid in accordance with Section 16.5.

 

SECTION 6            REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT;
PREPAYMENTS.

 


6.1           PREPAYMENTS


 


6.1.1            VOLUNTARY PREPAYMENTS.  THE LOAN PARTIES MAY FROM TIME TO TIME
PREPAY THE LOANS IN WHOLE OR IN PART; PROVIDED THAT THE COMPANY SHALL GIVE AGENT
AND EACH LENDER NOTICE THEREOF NOT LATER THAN 11:00 A.M., MINNEAPOLIS TIME, ON
THE DAY OF SUCH PREPAYMENT (WHICH SHALL BE A BUSINESS DAY), SPECIFYING THE LOANS
TO BE PREPAID AND THE DATE AND AMOUNT OF PREPAYMENT.

 


6.1.2            MANDATORY PREPAYMENTS.  IF ON ANY DAY THE OUTSTANDINGS EXCEED
THE BORROWING BASE, THE LOAN PARTIES SHALL IMMEDIATELY PREPAY THE LOANS AND/OR
CASH COLLATERALIZE THE OUTSTANDING LETTERS OF CREDIT, OR DO A COMBINATION OF THE
FOREGOING, IN AN AMOUNT SUFFICIENT TO ELIMINATE SUCH EXCESS.

 


6.1.3            MANNER OF PREPAYMENTS.  EACH VOLUNTARY PARTIAL PREPAYMENT SHALL
BE IN A PRINCIPAL AMOUNT OF $25,000 OR A HIGHER INTEGRAL MULTIPLE OF $5,000. 
ANY PARTIAL PREPAYMENT OF A GROUP OF LIBOR LOANS SHALL BE SUBJECT TO THE PROVISO
TO SECTION 2.2.3(A).  ANY PREPAYMENT OF A LIBOR LOAN ON A DAY OTHER THAN THE
LAST DAY OF AN INTEREST PERIOD THEREFOR SHALL INCLUDE INTEREST ON THE PRINCIPAL
AMOUNT BEING REPAID AND SHALL BE SUBJECT TO SECTION 8.4.  ANY PREPAYMENT OF A
FIXED RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF AN INTEREST PERIOD THEREFOR
SHALL INCLUDE INTEREST ON THE PRINCIPAL AMOUNT BEING REPAID AND, IF SUCH
PREPAYMENT IS NOT A PARTIAL PREPAYMENT PERMITTED PURSUANT TO SECTION 2.2.2(A),
SHALL BE SUBJECT TO SECTION 5.2(B).  EXCEPT AS OTHERWISE PROVIDED BY THIS
AGREEMENT, ALL PRINCIPAL PAYMENTS IN RESPECT OF THE LOANS SHALL BE APPLIED FIRST
TO REPAY OUTSTANDING BASE RATE LOANS, THEN TO REPAY OUTSTANDING FIXED RATE LOANS
IN DIRECT ORDER OF INTEREST PERIOD MATURITIES AND THEN TO REPAY OUTSTANDING
LIBOR RATE LOANS IN DIRECT ORDER OF INTEREST PERIOD MATURITIES.

 

27

--------------------------------------------------------------------------------


 


6.2           REPAYMENTS.  THE LOANS SHALL BE PAID IN FULL AND THE COMMITMENT
SHALL TERMINATE ON THE TERMINATION DATE.

 


6.3           REDUCTION OF AGGREGATE COMMITMENTS.  THE LOAN PARTIES MAY, AT ANY
TIME, UPON NOT LESS THAN 30 DAYS’ PRIOR WRITTEN NOTICE FROM THE COMPANY TO AGENT
AND EACH LENDER, REDUCE THE AMOUNT OF THE AGGREGATE COMMITMENTS, WITH ANY SUCH
REDUCTION IN A MINIMUM AMOUNT OF $1,000,000, OR, IF MORE, IN AN INTEGRAL
MULTIPLE OF $500,000 AND ON A PRO RATA BASIS FOR EACH COMMITMENT; PROVIDED,
HOWEVER, THAT THE LOAN PARTIES MAY NOT AT ANY TIME REDUCE THE AMOUNT OF
AGGREGATE COMMITMENTS BELOW THE OUTSTANDINGS.

 


SECTION 7            MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

 

7.1           PAYMENTS GENERALLY; AGENT’S CLAWBACK


 

7.1.1        GENERAL   ALL PAYMENTS TO BE MADE BY THE LOAN PARTIES HEREUNDER OR
ANY LOAN DOCUMENT SHALL BE MADE WITHOUT CONDITION OR DEDUCTION FOR ANY
COUNTERCLAIM, DEFENSE, RECOUPMENT OR SETOFF.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, ALL PAYMENTS BY THE LOAN PARTIES HEREUNDER SHALL BE MADE TO
AGENT, FOR THE ACCOUNT OF THE RESPECTIVE LENDERS TO WHICH SUCH PAYMENT IS OWED,
AT ADMINISTRATIVE AGENT’S OFFICE IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS
NOT LATER THAN 12:00 NOON ON THE DATE SPECIFIED HEREIN.  AGENT WILL PROMPTLY
DISTRIBUTE TO EACH LENDER ITS APPLICABLE PERCENTAGE (OR OTHER APPLICABLE SHARE
AS PROVIDED HEREIN) OF SUCH PAYMENT IN LIKE FUNDS AS RECEIVED BY WIRE TRANSFER
TO SUCH LENDER’S LENDING OFFICE.  ALL PAYMENTS RECEIVED BY AGENT AFTER 12:00
NOON SHALL BE DEEMED RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY AND ANY
APPLICABLE INTEREST OR FEE SHALL CONTINUE TO ACCRUE.  IF ANY PAYMENT TO BE MADE
BY ANY LOAN PARTY SHALL COME DUE ON A DAY OTHER THAN A BUSINESS DAY, PAYMENT
SHALL BE MADE ON THE NEXT FOLLOWING BUSINESS DAY, AND SUCH EXTENSION OF TIME
SHALL BE REFLECTED IN COMPUTING INTEREST OR FEES, AS THE CASE MAY BE.

 

7.1.2        FUNDINGS BY LENDERS; PAYMENTS BY LOAN PARTIES 


 

(A)           UNLESS AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR TO THE
PROPOSED DATE OF ANY BORROWING OF LIBOR LOANS OR FIXED RATE LOANS (OR, IN THE
CASE OF ANY BORROWING OF BASE RATE LOANS, PRIOR TO 12:00 NOON ON THE DATE OF
SUCH BORROWING) THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO AGENT SUCH LENDER’S
SHARE OF SUCH BORROWING, AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE
AVAILABLE ON SUCH DATE IN ACCORDANCE WITH SECTION 2.2.2 (OR, IN THE CASE OF A
BORROWING OF BASE RATE LOANS, THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE IN
ACCORDANCE WITH AND AT THE TIME REQUIRED BY SECTION 2.2.2) AND MAY, IN RELIANCE
UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE COMPANY A CORRESPONDING AMOUNT.  IN
SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE APPLICABLE
BORROWING AVAILABLE TO AGENT, THEN THE APPLICABLE LENDER AND THE LOAN PARTIES
SEVERALLY AGREE TO PAY TO AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT IN
IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE COMPANY TO BUT EXCLUDING
THE DATE OF PAYMENT TO AGENT, AT (A) IN THE CASE OF A PAYMENT TO BE MADE BY SUCH
LENDER, THE GREATER OF THE FEDERAL FUNDS RATE AND A RATE DETERMINED BY AGENT IN
ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION, PLUS ANY
ADMINISTRATIVE, PROCESSING OR SIMILAR FEES CUSTOMARILY CHARGED BY AGENT IN
CONNECTION WITH THE FOREGOING AND (B) IN THE CASE OF A PAYMENT TO BE MADE BY THE
LOAN PARTIES, THE INTEREST RATE APPLICABLE TO BASE RATE LOANS.  IF THE LOAN
PARTIES AND SUCH LENDER SHALL PAY SUCH INTEREST TO AGENT FOR THE SAME OR AN
OVERLAPPING PERIOD, AGENT SHALL PROMPTLY REMIT TO THE COMPANY THE AMOUNT OF SUCH
INTEREST PAID BY THE LOAN PARTIES FOR SUCH PERIOD.  IF SUCH LENDER PAYS ITS
SHARE OF THE APPLICABLE

 

28

--------------------------------------------------------------------------------


 


BORROWING TO AGENT, THEN THE AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S LOAN
INCLUDED IN SUCH BORROWING.  ANY PAYMENT BY THE LOAN PARTIES SHALL BE WITHOUT
PREJUDICE TO ANY CLAIM THE LOAN PARTIES MAY HAVE AGAINST A LENDER THAT SHALL
HAVE FAILED TO MAKE SUCH PAYMENT TO AGENT

 

(B)           UNLESS AGENT SHALL HAVE RECEIVED NOTICE FROM THE COMPANY PRIOR TO
THE DATE ON WHICH ANY PAYMENT IS DUE TO AGENT FOR THE ACCOUNT OF THE LENDERS OR
THE L/C ISSUER HEREUNDER THAT A LOAN PARTY WILL NOT MAKE SUCH PAYMENT, AGENT MAY
ASSUME THAT A LOAN PARTY HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE
HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR
THE L/C ISSUER, AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF A LOAN
PARTY HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE L/C
ISSUER, AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO AGENT FORTHWITH ON
DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR THE L/C ISSUER, IN
IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF
PAYMENT TO AGENT, AT THE GREATER OF THE FEDERAL FUNDS RATE AND A RATE DETERMINED
BY AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.  A
NOTICE OF AGENT TO ANY LENDER OR THE COMPANY WITH RESPECT TO ANY AMOUNT OWING
UNDER THIS SUBSECTION (B) SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR.

 


7.1.3            FAILURE TO SATISFY CONDITIONS PRECEDENT.  IF ANY LENDER MAKES
AVAILABLE TO AGENT FUNDS FOR ANY LOAN TO BE MADE BY SUCH LENDER AS PROVIDED IN
THE FOREGOING PROVISIONS OF THIS SECTION 7.1, AND SUCH FUNDS ARE NOT MADE
AVAILABLE TO THE COMPANY BY AGENT BECAUSE THE CONDITIONS TO THE APPLICABLE LOAN
SET FORTH IN ARTICLE 12 ARE NOT SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS
HEREOF, AGENT SHALL PROMPTLY AND IN ANY EVENT WITHIN ONE BUSINESS DAY RETURN
SUCH FUNDS (IN LIKE FUNDS AS RECEIVED FROM SUCH LENDER) TO SUCH LENDER, WITH
INTEREST AT THE FEDERAL FUNDS RATE.

 


7.1.4            OBLIGATIONS OF LENDERS SEVERAL.  THE OBLIGATIONS OF THE LENDERS
HEREUNDER TO MAKE LOANS, TO FUND PARTICIPATIONS IN LETTERS OF CREDIT AND TO MAKE
PAYMENTS UNDER SECTION 16.5(C)  ARE SEVERAL AND NOT JOINT.  THE FAILURE OF ANY
LENDER TO MAKE ANY LOAN, TO FUND ANY SUCH PARTICIPATION OR TO MAKE ANY PAYMENT
UNDER SECTION 16.5(C) ON ANY DATE REQUIRED HEREUNDER SHALL NOT RELIEVE ANY OTHER
LENDER OF ITS CORRESPONDING OBLIGATION TO DO SO ON SUCH DATE, AND NO LENDER
SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO SO MAKE ITS LOAN,
PURCHASE ITS PARTICIPATION OR TO MAKE ITS PAYMENT UNDER SECTION 16.5(C).

 


7.2           SHARING OF PAYMENTS.  IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT
OF SETOFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY
PRINCIPAL OF OR INTEREST ON ANY OF THE LOANS MADE BY IT, OR THE PARTICIPATIONS
IN L/C OBLIGATIONS HELD BY IT RESULTING IN SUCH LENDER’S RECEIVING PAYMENT OF A
PROPORTION OF THE AGGREGATE AMOUNT OF SUCH LOANS OR PARTICIPATIONS AND ACCRUED
INTEREST THEREON GREATER THAN ITS PRO RATA SHARE THEREOF AS PROVIDED HEREIN,
THEN THE LENDER RECEIVING SUCH GREATER PROPORTION SHALL (A) NOTIFY AGENT OF SUCH
FACT, AND (B) PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE LOANS AND
SUBPARTICIPATIONS IN L/C OBLIGATIONS OF THE OTHER LENDERS, OR MAKE SUCH OTHER
ADJUSTMENTS AS SHALL BE EQUITABLE, SO THAT THE BENEFIT OF ALL SUCH PAYMENTS
SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT
OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE LOANS AND OTHER AMOUNTS
OWING THEM, PROVIDED THAT:

 

29

--------------------------------------------------------------------------------


 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by a Loan Party pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than to a Loan Party or any Subsidiary thereof (as to which the provisions
of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 


7.3           APPLICATION OF CERTAIN PAYMENTS.  SO LONG AS NO UNMATURED EVENT OF
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, (A) PAYMENTS
MATCHING SPECIFIC SCHEDULED PAYMENTS THEN DUE SHALL BE APPLIED TO THOSE
SCHEDULED PAYMENTS AND (B) VOLUNTARY AND MANDATORY PREPAYMENTS SHALL BE APPLIED
AS SET FORTH IN SECTIONS 6.2 AND 6.3.  AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN UNMATURED EVENT OF DEFAULT OR EVENT OF DEFAULT, ALL AMOUNTS
COLLECTED OR RECEIVED BY THE LENDER AS PROCEEDS FROM THE SALE OF, OR OTHER
REALIZATION UPON, ALL OR ANY PART OF THE COLLATERAL SHALL BE APPLIED AS THE
LENDER SHALL DETERMINE IN ITS DISCRETION.

 


7.4           DUE DATE EXTENSION.  IF ANY PAYMENT OF PRINCIPAL OR INTEREST WITH
RESPECT TO ANY OF THE LOANS, OR OF ANY FEES, FALLS DUE ON A DAY WHICH IS NOT A
BUSINESS DAY, THEN SUCH DUE DATE SHALL BE EXTENDED TO THE IMMEDIATELY FOLLOWING
BUSINESS DAY (UNLESS, IN THE CASE OF A LIBOR LOAN, SUCH IMMEDIATELY FOLLOWING
BUSINESS DAY IS THE FIRST BUSINESS DAY OF A CALENDAR MONTH, IN WHICH CASE SUCH
DUE DATE SHALL BE THE IMMEDIATELY PRECEDING BUSINESS DAY) AND, IN THE CASE OF
PRINCIPAL, ADDITIONAL INTEREST SHALL ACCRUE AND BE PAYABLE FOR THE PERIOD OF ANY
SUCH EXTENSION.

 


7.5           SETOFF.  EACH LOAN PARTY AGREES THAT AGENT, THE L/C ISSUER AND
EACH LENDER HAS ALL RIGHTS OF SET-OFF AND BANKERS’ LIEN PROVIDED BY APPLICABLE
LAW, AND IN ADDITION THERETO, EACH LOAN PARTY AGREES THAT AT ANY TIME ANY EVENT
OF DEFAULT EXISTS, AGENT, THE L/C ISSUER OR ANY LENDER MAY APPLY TO THE PAYMENT
OF ANY OBLIGATIONS OF THE LOAN PARTIES HEREUNDER, WHETHER OR NOT THEN DUE, ANY
AND ALL BALANCES, CREDITS, DEPOSITS, ACCOUNTS OR MONEYS OF ANY LOAN PARTY THEN
OR THEREAFTER WITH AGENT, THE L/C ISSUER OR ANY LENDER, AS APPLICABLE.

 


7.6           TAXES


 


(A)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL PAYMENTS HEREUNDER
OR UNDER THE LOAN DOCUMENTS (INCLUDING ANY PAYMENT OF PRINCIPAL, INTEREST, OR
FEES) TO, OR FOR THE BENEFIT, OF ANY PERSON SHALL BE MADE BY THE LOAN PARTIES
FREE AND CLEAR OF AND WITHOUT DEDUCTION OR WITHHOLDING FOR, OR ACCOUNT OF, ANY
TAXES NOW OR HEREINAFTER IMPOSED BY ANY TAXING AUTHORITY.

 

(b)           If a Loan Party makes any payment hereunder or under any Loan
Document in respect of which it is required by applicable law to deduct or
withhold any Taxes, such Loan Party shall increase the

 

30

--------------------------------------------------------------------------------


 

payment hereunder or under any such Loan Document such that after the reduction
for the amount of Taxes withheld (and any taxes withheld or imposed with respect
to the additional payments required under this Section 7.6(b)), the amount paid
to the Lender equals the amount that was payable hereunder or under any such
Loan Document without regard to this Section 7.6(b).  To the extent a Loan Party
withholds any Taxes on payments hereunder or under any Loan Document, such Loan
Party shall pay the full amount deducted to the relevant taxing authority within
the time allowed for payment under applicable law and shall deliver to the
affected Lender (with a copy to Agent) within 30 days after it has made payment
to such authority a receipt issued by such authority (or other evidence
satisfactory to the Lender) evidencing the payment of all amounts so required to
be deducted or withheld from such payment.

 

(c)           If any Lender is required by law to make any payments of any Taxes
on or in relation to any amounts received or receivable hereunder or under any
other Loan Document, or any Tax is assessed against any Lender with respect to
amounts received or receivable hereunder or under any other Loan Document, the
Loan Parties, jointly and severally, will indemnify such person against (i) such
Tax (and any reasonable counsel fees and expenses associated with such Tax) and
(ii) any taxes imposed as a result of the receipt of the payment under this
Section 7.6(c).  A certificate prepared in good faith as to the amount of such
payment by the Lender shall, absent manifest error, be final, conclusive, and
binding on all parties.

 


SECTION 8            INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.


 


8.1           INCREASED COSTS


 


(A)           IF, AFTER THE DATE HEREOF, THE ADOPTION OF, OR ANY CHANGE IN, ANY
APPLICABLE LAW, RULE OR REGULATION, OR ANY CHANGE IN THE INTERPRETATION OR
ADMINISTRATION OF ANY APPLICABLE LAW, RULE OR REGULATION BY ANY GOVERNMENTAL
AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY LENDER WITH ANY REQUEST OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY,
CENTRAL BANK OR COMPARABLE AGENCY:  (I) SHALL IMPOSE, MODIFY OR DEEM APPLICABLE
ANY RESERVE (INCLUDING ANY RESERVE IMPOSED BY THE FRB, BUT EXCLUDING ANY RESERVE
INCLUDED IN THE DETERMINATION OF THE LIBOR RATE PURSUANT TO SECTION 4), SPECIAL
DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE
ACCOUNT OF, OR CREDIT EXTENDED BY SUCH LENDER; OR (II) SHALL IMPOSE ON SUCH
LENDER ANY OTHER CONDITION AFFECTING ITS LIBOR LOANS, ITS NOTE OR ITS OBLIGATION
TO MAKE LIBOR LOANS; AND THE RESULT OF ANYTHING DESCRIBED IN CLAUSES (I) AND
(II) ABOVE IS TO INCREASE THE COST TO (OR TO IMPOSE A COST ON) SUCH LENDER (OR
ANY LIBOR OFFICE OF SUCH LENDER) OF MAKING OR MAINTAINING ANY LIBOR LOAN, OR TO
REDUCE THE AMOUNT OF ANY SUM RECEIVED OR RECEIVABLE BY SUCH LENDER (OR ITS LIBOR
OFFICE) UNDER THIS AGREEMENT OR UNDER ITS NOTE WITH RESPECT THERETO, THEN UPON
DEMAND BY SUCH LENDER (WHICH DEMAND SHALL BE ACCOMPANIED BY A STATEMENT SETTING
FORTH THE BASIS FOR SUCH DEMAND AND A CALCULATION OF THE AMOUNT THEREOF IN
REASONABLE DETAIL), THE LOAN PARTIES SHALL PAY TO SUCH LENDER SUCH ADDITIONAL
AMOUNT AS WILL COMPENSATE SUCH LENDER FOR SUCH INCREASED COST OR SUCH REDUCTION,
SO LONG AS SUCH AMOUNTS HAVE ACCRUED ON OR AFTER THE DAY WHICH IS 180 DAYS PRIOR
TO THE DATE ON WHICH SUCH LENDER FIRST MADE DEMAND THEREFOR.

 

(b)           If any Lender shall reasonably determine that any change in, or
the adoption or phase-in of, any applicable law, rule or regulation regarding
capital adequacy of such Lender, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or the
compliance by such Lender or any Person controlling such Lender with any request
or directive regarding capital adequacy of such Lender (whether or not having
the force of law) by any such authority, central bank or comparable agency, has
or would have the effect of reducing the rate of return on such Lender’s or such
controlling Person’s capital as a consequence of such Lender’s obligations
hereunder or under any Letter of Credit to a level below that which such Lender
or such controlling Person could have achieved but for such change, adoption,
phase-in or compliance (taking into consideration such Lender’s or such
controlling Person’s policies

 

31

--------------------------------------------------------------------------------


 

with respect to capital adequacy of such Lender) by an amount deemed by such
Lender or such controlling Person to be material, then from time to time, upon
demand by such Lender (which demand shall be accompanied by a statement setting
forth the basis for such demand and a calculation of the amount thereof in
reasonable detail), the Loan Parties shall pay to such Lender such additional
amount as will compensate such Lender or such controlling Person for such
reduction so long as such amounts have accrued on or after the day which is 180
days prior to the date on which such Lender first made demand therefor.

 


8.2           BASIS FOR DETERMINING INTEREST RATE INADEQUATE OR UNFAIR. IF:

 

(A)           ANY LENDER REASONABLY DETERMINES (WHICH DETERMINATION SHALL BE
BINDING AND CONCLUSIVE ON THE LOAN PARTIES) THAT BY REASON OF CIRCUMSTANCES
AFFECTING THE INTERBANK LIBOR MARKET ADEQUATE AND REASONABLE MEANS DO NOT EXIST
FOR ASCERTAINING THE APPLICABLE LIBOR RATE; OR

 

(B)           ANY LENDER REASONABLY DETERMINES THAT THE LIBOR RATE WILL NOT
ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDER OF MAINTAINING OR FUNDING
LIBOR LOANS FOR SUCH INTEREST PERIOD (TAKING INTO ACCOUNT ANY AMOUNT TO WHICH
SUCH LENDER MAY BE ENTITLED UNDER SECTION 8.1) OR THAT THE MAKING OR FUNDING OF
LIBOR LOANS HAS BECOME IMPRACTICABLE AS A RESULT OF AN EVENT OCCURRING AFTER THE
DATE OF THIS AGREEMENT WHICH IN THE OPINION OF SUCH LENDER MATERIALLY AFFECTS
SUCH LOANS;

 

then such Lender shall promptly notify the Company thereof and, so long as such
circumstances shall continue, (i) such Lender shall be under no obligation to
make or convert any Base Rate Loans into LIBOR Loans and (ii) on the last day of
the current Interest Period for each LIBOR Loan, such Loan shall, unless then
repaid in full, automatically convert to a Base Rate Loan.

 


8.3           CHANGES IN LAW RENDERING LIBOR LOANS UNLAWFUL.  IF ANY CHANGE IN,
OR THE ADOPTION OF ANY NEW, LAW OR REGULATION, OR ANY CHANGE IN THE
INTERPRETATION OF ANY APPLICABLE LAW OR REGULATION BY ANY GOVERNMENTAL OR OTHER
REGULATORY BODY CHARGED WITH THE ADMINISTRATION THEREOF, SHOULD MAKE IT (OR IN
THE GOOD FAITH JUDGMENT OF ANY LENDER CAUSE A SUBSTANTIAL QUESTION AS TO WHETHER
IT IS) UNLAWFUL FOR ANY LENDER TO MAKE, MAINTAIN OR FUND LIBOR LOANS, THEN SUCH
LENDER SHALL PROMPTLY NOTIFY THE COMPANY AND, SO LONG AS SUCH CIRCUMSTANCES
SHALL CONTINUE, (A) SUCH LENDER SHALL HAVE NO OBLIGATION TO MAKE OR CONVERT ANY
BASE RATE LOAN INTO A LIBOR LOAN AND (B) ON THE LAST DAY OF THE CURRENT INTEREST
PERIOD FOR EACH LIBOR LOAN OF SUCH LENDER (OR, IN ANY EVENT, ON SUCH EARLIER
DATE AS MAY BE REQUIRED BY THE RELEVANT LAW, REGULATION OR INTERPRETATION), SUCH
LIBOR LOAN SHALL, UNLESS THEN REPAID IN FULL, AUTOMATICALLY CONVERT TO A BASE
RATE LOAN.  EACH BASE RATE LOAN MADE BY A LENDER WHICH, BUT FOR THE
CIRCUMSTANCES DESCRIBED IN THE FOREGOING SENTENCE, WOULD BE A LIBOR LOAN (AN
“AFFECTED LOAN”) SHALL REMAIN OUTSTANDING FOR THE PERIOD CORRESPONDING TO THE
GROUP OF LIBOR LOANS OF WHICH SUCH AFFECTED LOAN WOULD BE A PART ABSENT SUCH
CIRCUMSTANCES.

 


8.4           FUNDING LOSSES.  THE LOAN PARTIES HEREBY AGREE THAT UPON DEMAND BY
ANY LENDER (WHICH DEMAND SHALL BE ACCOMPANIED BY A STATEMENT SETTING FORTH THE
BASIS FOR THE AMOUNT BEING CLAIMED), THE LOAN PARTIES WILL INDEMNIFY SUCH LENDER
AGAINST ANY NET LOSS OR EXPENSE WHICH SUCH LENDER MAY SUSTAIN OR INCUR
(INCLUDING ANY NET LOSS OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR
REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH LENDER TO FUND OR
MAINTAIN ANY LIBOR LOAN), AS REASONABLY DETERMINED BY SUCH LENDER, AS A RESULT
OF (A) ANY

 

32

--------------------------------------------------------------------------------


 

payment, prepayment or conversion of any LIBOR Loan of such Lender on a date
other than the last day of an Interest Period for such Loan (including any
conversion pursuant to Section 8.3) or (b) any failure of the Company or another
Loan Party to borrow, convert or continue any Loan on a date specified therefor
in a notice of borrowing, conversion or continuation pursuant to this
Agreement.  For this purpose, all such notices to any Lender pursuant to this
Agreement shall be deemed to be irrevocable.

 


8.5           RIGHT OF THE LENDERS TO FUND THROUGH OTHER OFFICES.  EACH LENDER
MAY, IF IT SO ELECTS, FULFILL ITS COMMITMENT AS TO ANY LIBOR LOAN BY CAUSING A
FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN; PROVIDED THAT IN
SUCH EVENT FOR THE PURPOSES OF THIS AGREEMENT SUCH LOAN SHALL BE DEEMED TO HAVE
BEEN MADE BY SUCH LENDER AND THE OBLIGATION OF THE COMPANY TO REPAY SUCH LOAN
SHALL NEVERTHELESS BE TO SUCH LENDER AND SHALL BE DEEMED HELD BY IT, TO THE
EXTENT OF SUCH LOAN, FOR THE ACCOUNT OF SUCH BRANCH OR AFFILIATE.

 


8.6           DISCRETION OF THE LENDERS AS TO MANNER OF FUNDING. 
NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, EACH LENDER
SHALL BE ENTITLED TO FUND AND MAINTAIN ITS FUNDING OF ALL OR ANY PART OF ITS
LOANS IN ANY MANNER IT SEES FIT, IT BEING UNDERSTOOD, HOWEVER, THAT FOR THE
PURPOSES OF THIS AGREEMENT ALL DETERMINATIONS HEREUNDER SHALL BE MADE AS IF SUCH
LENDER HAD ACTUALLY FUNDED AND MAINTAINED EACH LIBOR LOAN DURING EACH INTEREST
PERIOD FOR SUCH LOAN THROUGH THE PURCHASE OF DEPOSITS HAVING A MATURITY
CORRESPONDING TO SUCH INTEREST PERIOD AND BEARING AN INTEREST RATE EQUAL TO THE
LIBOR RATE FOR SUCH INTEREST PERIOD.

 


8.7           MITIGATION OF CIRCUMSTANCES.  EACH LENDER SHALL PROMPTLY NOTIFY
THE COMPANY OF ANY EVENT OF WHICH IT HAS KNOWLEDGE WHICH WILL RESULT IN, AND
WILL USE REASONABLE COMMERCIAL EFFORTS AVAILABLE TO IT (AND NOT, IN SUCH
LENDER’S SOLE JUDGMENT, OTHERWISE DISADVANTAGEOUS TO SUCH LENDER) TO MITIGATE OR
AVOID, (I) ANY OBLIGATION BY THE LOAN PARTIES TO PAY ANY AMOUNT PURSUANT TO
SECTION 7.6 OR 8.1 OR (II) THE OCCURRENCE OF ANY CIRCUMSTANCES DESCRIBED IN
SECTION 8.2 OR 8.3 (AND, IF SUCH LENDER HAS GIVEN NOTICE OF ANY SUCH EVENT
DESCRIBED IN CLAUSE (I) OR (II) ABOVE AND THEREAFTER SUCH EVENT CEASES TO EXIST,
SUCH LENDER SHALL PROMPTLY SO NOTIFY THE COMPANY).  WITHOUT LIMITING THE
FOREGOING, EACH LENDER WILL DESIGNATE A DIFFERENT FUNDING OFFICE IF SUCH
DESIGNATION WILL AVOID (OR REDUCE THE COST TO THE LOAN PARTIES OF) ANY EVENT
DESCRIBED IN CLAUSE (I) OR (II) ABOVE AND SUCH DESIGNATION WILL NOT, IN SUCH
LENDER’S SOLE JUDGMENT, BE OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.

 


8.8           CONCLUSIVENESS OF STATEMENTS; SURVIVAL OF PROVISIONS. 
DETERMINATIONS AND STATEMENTS OF ANY LENDER PURSUANT TO SECTION 8.1, 8.2, 8.3 OR
8.4 SHALL BE CONCLUSIVE ABSENT DEMONSTRABLE ERROR.  EACH LENDER MAY USE
REASONABLE AVERAGING AND ATTRIBUTION METHODS IN DETERMINING COMPENSATION UNDER
SECTIONS 8.1 AND 8.4, AND THE PROVISIONS OF SUCH SECTIONS SHALL SURVIVE
REPAYMENT OF THE OBLIGATIONS, CANCELLATION OF THE NOTE, EXPIRATION OR
TERMINATION OF THE LETTERS OF CREDIT AND TERMINATION OF THIS AGREEMENT.

 


SECTION 9            REPRESENTATIONS AND WARRANTIES.

 

To induce the Lenders to enter into this Agreement and to induce the Lenders to
make Loans and/or issue Letters of Credit hereunder, each Loan Party represents
and warrants to the Lenders that:

 

33

--------------------------------------------------------------------------------


 


9.1           ORGANIZATION.  EACH LOAN PARTY IS VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION; AND EACH LOAN PARTY
IS DULY QUALIFIED TO DO BUSINESS IN EACH JURISDICTION WHERE, BECAUSE OF THE
NATURE OF ITS ACTIVITIES OR PROPERTIES, SUCH QUALIFICATION IS REQUIRED, EXCEPT
FOR SUCH JURISDICTIONS WHERE THE FAILURE TO SO QUALIFY WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT.

 


9.2           AUTHORIZATION; NO CONFLICT.  EACH LOAN PARTY IS DULY AUTHORIZED TO
EXECUTE AND DELIVER EACH LOAN DOCUMENT TO WHICH IT IS A PARTY, IS DULY
AUTHORIZED TO BORROW MONIES HEREUNDER AND IS DULY AUTHORIZED TO PERFORM ITS
OBLIGATIONS UNDER EACH LOAN DOCUMENT TO WHICH IT IS A PARTY.  THE EXECUTION,
DELIVERY AND PERFORMANCE BY EACH LOAN PARTY OF EACH LOAN DOCUMENT TO WHICH IT IS
A PARTY, AND THE BORROWINGS BY THE LOAN PARTIES HEREUNDER, DO NOT AND WILL NOT
(A) REQUIRE ANY CONSENT OR APPROVAL OF ANY GOVERNMENTAL AGENCY OR AUTHORITY
(OTHER THAN ANY CONSENT OR APPROVAL WHICH HAS BEEN OBTAINED AND IS IN FULL FORCE
AND EFFECT), (B) CONFLICT WITH (I) ANY PROVISION OF LAW, (II) THE CHARTER,
BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS OF ANY LOAN PARTY OR (III) ANY
AGREEMENT, INDENTURE, INSTRUMENT OR OTHER DOCUMENT, OR ANY JUDGMENT, ORDER OR
DECREE, WHICH IS BINDING UPON ANY LOAN PARTY OR ANY OF THEIR RESPECTIVE
PROPERTIES OR (C) REQUIRE, OR RESULT IN, THE CREATION OR IMPOSITION OF ANY LIEN
ON ANY ASSET OF ANY LOAN PARTY (OTHER THAN LIENS IN FAVOR OF AGENT, FOR THE
RATABLE BENEFIT OF AGENT AND THE LENDERS, CREATED PURSUANT TO THE COLLATERAL
DOCUMENTS).

 


9.3           VALIDITY AND BINDING NATURE.  EACH OF THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT TO WHICH ANY LOAN PARTY IS A PARTY IS THE LEGAL, VALID AND
BINDING OBLIGATION OF SUCH PERSON, ENFORCEABLE AGAINST SUCH PERSON IN ACCORDANCE
WITH ITS TERMS, SUBJECT TO BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS AFFECTING THE
ENFORCEABILITY OF CREDITORS’ RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF
EQUITY.

 


9.4           FINANCIAL CONDITION.  THE AUDITED CONSOLIDATED FINANCIAL
STATEMENTS OF THE COMPANY AND ITS SUBSIDIARIES AS AT DECEMBER 29, 2007 AND THE
UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY AND THE SUBSIDIARIES
AS AT MARCH 29, 2008, COPIES OF EACH OF WHICH HAVE BEEN DELIVERED TO AGENT AND
EACH LENDER, WERE PREPARED IN ACCORDANCE WITH GAAP (SUBJECT, IN THE CASE OF SUCH
UNAUDITED STATEMENTS, TO THE ABSENCE OF FOOTNOTES AND TO NORMAL YEAR-END
ADJUSTMENTS) AND PRESENT FAIRLY THE CONSOLIDATED FINANCIAL CONDITION OF THE
COMPANY AND ITS SUBSIDIARIES AS AT SUCH DATES AND THE RESULTS OF THEIR
OPERATIONS FOR THE PERIODS THEN ENDED.

 


9.5           NO MATERIAL ADVERSE CHANGE.  SINCE DECEMBER 29, 2007, THERE HAS
BEEN NO MATERIAL ADVERSE CHANGE IN THE FINANCIAL CONDITION, OPERATIONS, ASSETS,
BUSINESS, PROPERTIES OR PROSPECTS OF THE LOAN PARTIES TAKEN AS A WHOLE.

 


9.6           LITIGATION AND CONTINGENT LIABILITIES.  NO LITIGATION (INCLUDING
DERIVATIVE ACTIONS), ARBITRATION PROCEEDING OR GOVERNMENTAL INVESTIGATION OR
PROCEEDING IS PENDING OR, TO THE KNOWLEDGE OF ANY LOAN PARTY, THREATENED AGAINST
ANY LOAN PARTY WHICH MIGHT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, EXCEPT AS SET FORTH IN SCHEDULE 9.6.  OTHER THAN ANY LIABILITY INCIDENT
TO SUCH LITIGATION OR PROCEEDINGS, NO LOAN PARTY HAS ANY MATERIAL CONTINGENT
LIABILITIES NOT LISTED ON SCHEDULE 9.6 OR PERMITTED BY SECTION 11.1.

 


9.7           OWNERSHIP OF PROPERTIES; LIENS.  EACH LOAN PARTY OWNS GOOD AND, IN
THE CASE OF REAL PROPERTY,  MARKETABLE TITLE TO ALL OF ITS PROPERTIES AND
ASSETS, REAL AND PERSONAL, TANGIBLE AND

 

34

--------------------------------------------------------------------------------


 

intangible, of any nature whatsoever (including patents, trademarks, trade
names, service marks and copyrights), free and clear of all Liens, charges and
claims (including infringement claims with respect to patents, trademarks,
service marks, copyrights and the like) except as permitted by Section 11.2 and
listed in Schedule 9.7.

 


9.8           EQUITY OWNERSHIP; SUBSIDIARIES.  ALL ISSUED AND OUTSTANDING
CAPITAL SECURITIES OF EACH LOAN PARTY ARE DULY AUTHORIZED AND VALIDLY ISSUED,
FULLY PAID, NON-ASSESSABLE, AND FREE AND CLEAR OF ALL LIENS OTHER THAN THOSE IN
FAVOR OF AGENT, FOR THE RATABLE BENEFIT OF AGENT AND THE LENDERS, AND SUCH
SECURITIES WERE ISSUED IN COMPLIANCE WITH ALL APPLICABLE STATE AND FEDERAL LAWS
CONCERNING THE ISSUANCE OF SECURITIES.  AS OF THE CLOSING DATE, THE COMPANY HAS
NO SUBSIDIARIES OTHER THAN THOSE SPECIFICALLY DISCLOSED IN PART (A) OF SCHEDULE
9.8 AND NO LOAN PARTY HAS MATERIAL INVESTMENTS IN ANY OTHER CORPORATION OR
ENTITY OTHER THAN THOSE SPECIFICALLY DISCLOSED IN PART (B) OF SCHEDULE 9.8.  AS
OF THE CLOSING DATE, EACH SUBSIDIARY IS A WHOLLY-OWNED SUBSIDIARY AND ALL OF THE
ISSUED AND OUTSTANDING CAPITAL SECURITIES OF EACH WHOLLY-OWNED SUBSIDIARY IS,
DIRECTLY OR INDIRECTLY, OWNED BY THE COMPANY.

 


9.9           PENSION PLANS


 


(A)           THE UNFUNDED LIABILITY OF ALL PENSION PLANS DOES NOT IN THE
AGGREGATE EXCEED TWENTY PERCENT OF THE TOTAL PLAN LIABILITY FOR ALL SUCH PENSION
PLANS.  EACH PENSION PLAN COMPLIES IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
REQUIREMENTS OF LAW AND REGULATIONS.  NO CONTRIBUTION FAILURE UNDER SECTION 412
OF THE CODE, SECTION 302 OF ERISA OR THE TERMS OF ANY PENSION PLAN HAS OCCURRED
WITH RESPECT TO ANY PENSION PLAN, SUFFICIENT TO GIVE RISE TO A LIEN UNDER
SECTION 302(F) OF ERISA, OR OTHERWISE TO HAVE A MATERIAL ADVERSE EFFECT.  THERE
ARE NO PENDING OR, TO THE KNOWLEDGE OF ANY LOAN PARTY, THREATENED, CLAIMS,
ACTIONS, INVESTIGATIONS OR LAWSUITS AGAINST ANY PENSION PLAN, ANY FIDUCIARY OF
ANY PENSION PLAN, OR THE COMPANY OR ANY OTHER MEMBER OF THE CONTROLLED GROUP
WITH RESPECT TO A PENSION PLAN OR A MULTIEMPLOYER PENSION PLAN WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NEITHER THE COMPANY
NOR ANY OTHER MEMBER OF THE CONTROLLED GROUP HAS ENGAGED IN ANY PROHIBITED
TRANSACTION (AS DEFINED IN SECTION 4975 OF THE CODE OR SECTION 406 OF ERISA) IN
CONNECTION WITH ANY PENSION PLAN OR MULTIEMPLOYER PENSION PLAN WHICH WOULD
SUBJECT THAT PERSON TO ANY MATERIAL LIABILITY.  WITHIN THE PAST FIVE YEARS,
NEITHER THE COMPANY NOR ANY OTHER MEMBER OF THE CONTROLLED GROUP HAS ENGAGED IN
A TRANSACTION WHICH RESULTED IN A PENSION PLAN WITH AN UNFUNDED LIABILITY BEING
TRANSFERRED OUT OF THE CONTROLLED GROUP, WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.  NO TERMINATION EVENT HAS OCCURRED OR IS
REASONABLY EXPECTED TO OCCUR WITH RESPECT TO ANY PENSION PLAN, WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(b)           All contributions (if any) have been made to any Multiemployer
Pension Plan that are required to be made by the Company or any other member of
the Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; neither the Company nor any other member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan; and neither the Company nor any other member of the Controlled Group has
received any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.

 

35

--------------------------------------------------------------------------------


 


9.10         INVESTMENT COMPANY ACT.  NO LOAN PARTY IS AN “INVESTMENT COMPANY”
OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” OR A “SUBSIDIARY” OF AN
“INVESTMENT COMPANY,” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940.

 


9.11         PUBLIC UTILITY HOLDING COMPANY ACT.  NO LOAN PARTY IS A “HOLDING
COMPANY”, OR A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY,” OR AN “AFFILIATE” OF
A “HOLDING COMPANY” OR OF A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY,” WITHIN
THE MEANING OF THE PUBLIC UTILITY HOLDING COMPANY ACT OF 2005.

 


9.12         REGULATION U.  NO LOAN PARTY IS ENGAGED PRINCIPALLY, OR AS ONE OF
ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF
PURCHASING OR CARRYING MARGIN STOCK.

 


9.13         TAXES; TAX SHELTER REGISTRATION


 


(A)           EACH LOAN PARTY HAS TIMELY FILED ALL TAX RETURNS AND REPORTS
REQUIRED BY LAW TO HAVE BEEN FILED BY IT AND HAS PAID ALL TAXES AND GOVERNMENTAL
CHARGES DUE AND PAYABLE WITH RESPECT TO SUCH RETURN, EXCEPT ANY SUCH TAXES OR
CHARGES WHICH ARE BEING DILIGENTLY CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES IN ACCORDANCE WITH GAAP SHALL HAVE
BEEN SET ASIDE ON ITS BOOKS.  THE LOAN PARTIES HAVE MADE ADEQUATE RESERVES ON
THEIR BOOKS AND RECORDS IN ACCORDANCE WITH GAAP FOR ALL TAXES THAT HAVE ACCRUED
BUT WHICH ARE NOT YET DUE AND PAYABLE.  NO LOAN PARTY HAS PARTICIPATED IN ANY
TRANSACTION THAT RELATES TO A YEAR OF THE TAXPAYER (WHICH IS STILL OPEN UNDER
THE APPLICABLE STATUTE OF LIMITATIONS) WHICH IS A “REPORTABLE TRANSACTION”
WITHIN THE MEANING OF TREASURY REGULATION SECTION 1.6011-4(B)(2) (IRRESPECTIVE
OF THE DATE WHEN THE TRANSACTION WAS ENTERED INTO).

 

(b)           No Loan Party intends to treat any of the transactions
contemplated by any Loan Document as being a “reportable transaction” within the
meaning of Treasury Regulation Section 1.6011-4.

 


9.14         SOLVENCY, ETC.  ON THE CLOSING DATE, AND IMMEDIATELY PRIOR TO AND
AFTER GIVING EFFECT TO THE ISSUANCE OF EACH LETTER OF CREDIT AND EACH BORROWING
HEREUNDER AND THE USE OF THE PROCEEDS THEREOF, WITH RESPECT TO EACH LOAN PARTY,
INDIVIDUALLY, (A) THE FAIR VALUE OF ITS ASSETS IS GREATER THAN THE AMOUNT OF ITS
LIABILITIES (INCLUDING DISPUTED, CONTINGENT AND UNLIQUIDATED LIABILITIES) AS
SUCH VALUE IS ESTABLISHED AND LIABILITIES EVALUATED, (B) THE PRESENT FAIR
SALEABLE VALUE OF ITS ASSETS IS NOT LESS THAN THE AMOUNT THAT WILL BE REQUIRED
TO PAY THE PROBABLE LIABILITY ON ITS DEBTS AS THEY BECOME ABSOLUTE AND MATURED,
(C) IT IS ABLE TO REALIZE UPON ITS ASSETS AND PAY ITS DEBTS AND OTHER
LIABILITIES (INCLUDING DISPUTED, CONTINGENT AND UNLIQUIDATED LIABILITIES) AS
THEY MATURE IN THE NORMAL COURSE OF BUSINESS, (D) IT DOES NOT INTEND TO, AND
DOES NOT BELIEVE THAT IT WILL, INCUR DEBTS OR LIABILITIES BEYOND ITS ABILITY TO
PAY AS SUCH DEBTS AND LIABILITIES MATURE AND (E) IT IS NOT ENGAGED IN BUSINESS
OR A TRANSACTION, AND IS NOT ABOUT TO ENGAGE IN BUSINESS OR A TRANSACTION, FOR
WHICH ITS PROPERTY WOULD CONSTITUTE UNREASONABLY SMALL CAPITAL.

 


9.15         ENVIRONMENTAL MATTERS.  THE ON-GOING OPERATIONS OF EACH LOAN PARTY
COMPLY IN ALL RESPECTS WITH ALL ENVIRONMENTAL LAWS, EXCEPT SUCH NON-COMPLIANCE
WHICH COULD NOT (IF ENFORCED IN ACCORDANCE WITH APPLICABLE LAW) REASONABLY BE
EXPECTED TO RESULT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL
ADVERSE EFFECT.  EACH LOAN PARTY HAS OBTAINED, AND MAINTAINED IN GOOD STANDING,
ALL LICENSES, PERMITS, AUTHORIZATIONS, REGISTRATIONS AND OTHER APPROVALS
REQUIRED UNDER ANY ENVIRONMENTAL LAW AND REQUIRED FOR THEIR RESPECTIVE ORDINARY
COURSE OPERATIONS, AND FOR THEIR REASONABLY ANTICIPATED FUTURE OPERATIONS, AND
EACH LOAN PARTY IS IN COMPLIANCE WITH ALL

 

36

--------------------------------------------------------------------------------


 

terms and conditions thereof, except where the failure to do so could not
reasonably be expected to result in material liability to any Loan Party and
could not reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect.  No Loan Party or any of its properties
or operations is subject to, or reasonably anticipates the issuance of, any
written order from or agreement with any Federal, state or local governmental
authority, nor subject to any judicial or docketed administrative or other
proceeding, respecting any Environmental Law, Environmental Claim or Hazardous
Substance.  There are no Hazardous Substances or other conditions or
circumstances existing with respect to any property, arising from operations
prior to the Closing Date, or relating to any waste disposal, of any Loan Party
that would reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect.  No Loan Party has any underground
storage tanks that are not properly registered or permitted under applicable
Environmental Laws or that at any time have released, leaked, disposed of or
otherwise discharged Hazardous Substances.

 


9.16         INSURANCE.  EACH LOAN PARTY AND ITS PROPERTIES ARE INSURED WITH
FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES WHICH ARE NOT AFFILIATES OF
THE LOAN PARTIES, IN SUCH AMOUNTS, WITH SUCH DEDUCTIBLES AND COVERING SUCH RISKS
AS ARE CUSTOMARILY CARRIED BY COMPANIES ENGAGED IN SIMILAR BUSINESSES AND OWNING
SIMILAR PROPERTIES IN LOCALITIES WHERE SUCH LOAN PARTIES OPERATE.

 


9.17         REAL PROPERTY.  SET FORTH ON SCHEDULE 9.17 IS A COMPLETE AND
ACCURATE LIST, AS OF THE CLOSING DATE, OF THE ADDRESS OF ALL REAL PROPERTY OWNED
OR LEASED BY ANY LOAN PARTY, TOGETHER WITH, IN THE CASE OF LEASED PROPERTY, THE
NAME AND MAILING ADDRESS OF THE LESSOR OF SUCH PROPERTY.

 


9.18         INFORMATION.  ALL INFORMATION HERETOFORE OR CONTEMPORANEOUSLY
HEREWITH FURNISHED IN WRITING BY ANY LOAN PARTY TO AGENT OR ANY LENDER FOR
PURPOSES OF OR IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY IS, AND ALL WRITTEN INFORMATION HEREAFTER FURNISHED BY OR ON
BEHALF OF ANY LOAN PARTY TO AGENT OR ANY LENDER PURSUANT HERETO OR IN CONNECTION
HEREWITH WILL BE, TRUE AND ACCURATE IN EVERY MATERIAL RESPECT ON THE DATE AS OF
WHICH SUCH INFORMATION IS DATED OR CERTIFIED, AND NONE OF SUCH INFORMATION IS OR
WILL BE INCOMPLETE BY OMITTING TO STATE ANY MATERIAL FACT NECESSARY TO MAKE SUCH
INFORMATION NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH MADE (IT
BEING RECOGNIZED BY AGENT AND THE LENDERS THAT ANY PROJECTIONS AND FORECASTS
PROVIDED BY ANY LOAN PARTY ARE BASED ON GOOD FAITH ESTIMATES AND ASSUMPTIONS
BELIEVED BY SUCH LOAN PARTY TO BE REASONABLE AS OF THE DATE OF THE APPLICABLE
PROJECTIONS OR ASSUMPTIONS AND THAT ACTUAL RESULTS DURING THE PERIOD OR PERIODS
COVERED BY ANY SUCH PROJECTIONS AND FORECASTS MAY DIFFER FROM PROJECTED OR
FORECASTED RESULTS).

 


9.19         INTELLECTUAL PROPERTY.  EACH LOAN PARTY OWNS AND POSSESSES OR HAS A
LICENSE OR OTHER RIGHT TO USE ALL PATENTS, PATENT RIGHTS, TRADEMARKS, TRADEMARK
RIGHTS, TRADE NAMES, TRADE NAME RIGHTS, SERVICE MARKS, SERVICE MARK RIGHTS AND
COPYRIGHTS AS ARE NECESSARY FOR THE CONDUCT OF THE BUSINESSES OF THE LOAN
PARTIES, WITHOUT ANY INFRINGEMENT UPON RIGHTS OF OTHERS WHICH COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


9.20         BURDENSOME OBLIGATIONS.  NO LOAN PARTY IS A PARTY TO ANY AGREEMENT
OR CONTRACT OR SUBJECT TO ANY RESTRICTION CONTAINED IN ITS ORGANIZATIONAL
DOCUMENTS WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

37

--------------------------------------------------------------------------------


 


9.21         LABOR MATTERS.  NO LOAN PARTY IS SUBJECT TO ANY LABOR OR COLLECTIVE
BARGAINING AGREEMENT.  THERE ARE NO EXISTING OR THREATENED STRIKES, LOCKOUTS OR
OTHER LABOR DISPUTES INVOLVING ANY LOAN PARTY THAT SINGLY OR IN THE AGGREGATE
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  HOURS WORKED BY
AND PAYMENT MADE TO EMPLOYEES OF THE LOAN PARTIES ARE NOT IN VIOLATION OF THE
FAIR LABOR STANDARDS ACT OR ANY OTHER APPLICABLE LAW, RULE OR REGULATION DEALING
WITH SUCH MATTERS.

 


9.22         NO DEFAULT.  NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT
EXISTS OR WOULD RESULT FROM THE INCURRENCE BY ANY LOAN PARTY OF ANY DEBT
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.

 


9.23         ACCOUNTS.  NO LOAN PARTY MAINTAINS ANY DEPOSIT, CHECKING, BROKERAGE
OR SIMILAR ACCOUNT WITH ANY BANK, SAVINGS ASSOCIATION, FINANCIAL INSTITUTION OR
SIMILAR FINANCIAL INTERMEDIARY, OTHER THAN THOSE IDENTIFIED ON SCHEDULE 9.23.*

 


9.24         ANTI-TERRORISM LAW COMPLIANCE.  NONE OF THE LOAN PARTIES IS SUBJECT
TO OR IN VIOLATION OF ANY LAW, REGULATION OR LIST OF ANY GOVERNMENT AGENCY
INCLUDING, WITHOUT LIMITATION, THE U.S. OFFICE OF FOREIGN ASSET CONTROL (“OFAC”)
LIST, EXECUTIVE ORDER 13224 OR THE USA PATRIOT ACT) THAT PROHIBITS OR LIMITS THE
CONDUCT OF BUSINESS WITH OR RECEIVING OF FUNDS, GOODS OR SERVICES TO OR FOR THE
BENEFIT OF CERTAIN PERSONS SPECIFIED THEREIN OR THAT PROHIBITS OR LIMITS ANY
BANK FROM MAKING ANY ADVANCE OR EXTENSION OF CREDIT TO ANY LOAN PARTY OR FROM
OTHERWISE CONDUCTING BUSINESS WITH ANY LOAN PARTY.

 


SECTION 10          AFFIRMATIVE COVENANTS.


 

Until the expiration or termination of the Commitment and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, each Loan Party agrees that, unless
at any time the Required Lenders shall otherwise expressly consent in writing,
it will:

 


10.1         REPORTS, CERTIFICATES AND OTHER INFORMATION.  FURNISH TO AGENT:

 


10.1.1          ANNUAL REPORT.  PROMPTLY WHEN AVAILABLE AND IN ANY EVENT WITHIN
NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR (A) A COPY OF THE ANNUAL
AUDIT REPORT OF THE COMPANY AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR, INCLUDING
THEREIN CONSOLIDATED BALANCE SHEETS AND CONSOLIDATED STATEMENTS OF INCOME OR
OPERATIONS, SHAREHOLDER’S EQUITY AND CASH FLOWS OF THE COMPANY AND ITS
SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR, TOGETHER WITH A WRITTEN OPINION
FROM INDEPENDENT AUDITORS OF NATIONAL STANDING SELECTED BY THE COMPANY AND
REASONABLY ACCEPTABLE TO AGENT AND EACH LENDER THAT (A) SUCH CONSOLIDATED
FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE FINANCIAL
POSITION FOR THE PERIODS INDICATED IN CONFORMITY WITH GAAP AND (B) IN MAKING THE
EXAMINATION NECESSARY FOR THE SIGNING OF SUCH ANNUAL AUDIT REPORT, NOTHING CAME
TO THE ATTENTION OF SUCH AUDITORS THAT CAUSED THEM TO BELIEVE THAT THE COMPANY
WAS NOT IN COMPLIANCE WITH ANY PROVISION OF SECTION 11.1, 11.3, 11.4 OR 11.13 OF
THIS AGREEMENT; (B) A COMPARISON WITH THE BUDGET FOR SUCH FISCAL YEAR AND A
COMPARISON WITH THE PREVIOUS

 

--------------------------------------------------------------------------------


* MATERIAL HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND
THE MATERIAL HAS BEEN FILED SEPARATELY.

 

38

--------------------------------------------------------------------------------


 

Fiscal Year, certified by a Senior Officer of the Company; and (c) statements of
forecasted consolidated income for the Company and its Subsidiaries for each
Fiscal Quarter in the current Fiscal Year and a forecasted consolidated balance
sheet of the Company and its Subsidiaries as at the end of such Fiscal Year,
together with supporting assumptions, all in reasonable detail and scope
satisfactory to Agent and each Lender and certified by a Senior Officer of the
Company.

 


10.1.2      MONTHLY REPORTS.  PROMPTLY WHEN AVAILABLE AND IN ANY EVENT WITHIN
THIRTY (30) DAYS AFTER THE END OF EACH MONTH, CONSOLIDATED BALANCE SHEETS OF THE
COMPANY AND ITS SUBSIDIARIES AS OF THE END OF SUCH MONTH, TOGETHER WITH
CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS FOR SUCH MONTH, TOGETHER WITH A
COMPARISON WITH THE CORRESPONDING PERIOD OF THE PREVIOUS FISCAL YEAR AND FOR THE
STATEMENTS OF INCOME A COMPARISON WITH THE BUDGET FOR SUCH PERIOD OF THE CURRENT
FISCAL YEAR, CERTIFIED BY A SENIOR OFFICER OF THE COMPANY.


 


10.1.3      QUARTERLY REPORTS.  PROMPTLY WHEN AVAILABLE AND IN ANY EVENT WITHIN
FORTY-FIVE (45) DAYS AFTER THE END OF EACH QUARTER, CONSOLIDATED BALANCE SHEETS
OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE END OF SUCH QUARTER, TOGETHER WITH
CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS FOR SUCH QUARTER, AND A
CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE PERIOD BEGINNING WITH THE FIRST DAY
OF SUCH FISCAL YEAR AND ENDING ON THE LAST DAY OF SUCH QUARTER, TOGETHER WITH A
COMPARISON WITH THE CORRESPONDING PERIOD OF THE PREVIOUS FISCAL YEAR AND FOR THE
STATEMENTS OF INCOME A COMPARISON WITH THE BUDGET FOR SUCH PERIOD OF THE CURRENT
FISCAL YEAR, CERTIFIED BY A SENIOR OFFICER OF THE COMPANY.


 


10.1.4      COMPLIANCE CERTIFICATES.  CONTEMPORANEOUSLY WITH THE FURNISHING OF A
COPY OF EACH ANNUAL AUDIT REPORT PURSUANT TO SECTION 10.1.1 AND EACH SET OF
MONTHLY STATEMENTS PURSUANT TO SECTION 10.1.2, A DULY COMPLETED COMPLIANCE
CERTIFICATE IN THE FORM OF EXHIBIT B, WITH APPROPRIATE INSERTIONS, DATED THE
DATE OF SUCH ANNUAL REPORT OR SUCH MONTHLY STATEMENTS AND SIGNED BY A SENIOR
OFFICER OF THE COMPANY, CONTAINING (I) A COMPUTATION OF EACH OF THE FINANCIAL
RATIO SET FORTH IN SECTION 11.14 AND TO THE EFFECT THAT SUCH OFFICER HAS NOT
BECOME AWARE OF ANY EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT THAT HAS
OCCURRED AND IS CONTINUING OR, IF THERE IS ANY SUCH EVENT, DESCRIBING IT AND THE
STEPS, IF ANY, BEING TAKEN TO CURE IT AND (II) A WRITTEN STATEMENT OF THE
COMPANY’S MANAGEMENT SETTING FORTH A DISCUSSION OF THE COMPANY’S FINANCIAL
CONDITION, CHANGES IN FINANCIAL CONDITION AND RESULTS OF OPERATIONS.

 


10.1.5      REPORTS TO THE SEC AND TO SHAREHOLDERS.  PROMPTLY UPON THE FILING OR
SENDING THEREOF, COPIES OF ALL REGULAR, PERIODIC OR SPECIAL REPORTS OF ANY LOAN
PARTY FILED WITH THE SEC; COPIES OF ALL REGISTRATION STATEMENTS OF ANY LOAN
PARTY FILED WITH THE SEC (OTHER THAN ON FORM S-8); AND COPIES OF ALL PROXY
STATEMENTS OR OTHER COMMUNICATIONS MADE TO SECURITY HOLDERS GENERALLY.


 


10.1.6      NOTICE OF DEFAULT, LITIGATION AND ERISA MATTERS.  PROMPTLY UPON
BECOMING AWARE OF ANY OF THE FOLLOWING, WRITTEN NOTICE DESCRIBING THE SAME AND
THE STEPS BEING TAKEN BY THE COMPANY OR THE SUBSIDIARY AFFECTED THEREBY WITH
RESPECT THERETO:


 

(A)           THE OCCURRENCE OF AN EVENT OF DEFAULT OR AN UNMATURED EVENT OF
DEFAULT;

 

39

--------------------------------------------------------------------------------


 

(B)           ANY LITIGATION, ARBITRATION OR GOVERNMENTAL INVESTIGATION OR
PROCEEDING NOT PREVIOUSLY DISCLOSED BY THE COMPANY TO AGENT AND THE LENDERS
WHICH HAS BEEN INSTITUTED OR, TO THE KNOWLEDGE OF ANY LOAN PARTY, IS THREATENED
AGAINST ANY LOAN PARTY OR TO WHICH ANY OF THE PROPERTIES OF ANY THEREOF IS
SUBJECT WHICH MIGHT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(C)           THE INSTITUTION OF ANY STEPS BY ANY MEMBER OF THE CONTROLLED GROUP
OR ANY OTHER PERSON TO TERMINATE ANY PENSION PLAN, OR THE FAILURE OF ANY MEMBER
OF THE CONTROLLED GROUP TO MAKE A REQUIRED CONTRIBUTION TO ANY PENSION PLAN (IF
SUCH FAILURE IS SUFFICIENT TO GIVE RISE TO A LIEN UNDER SECTION 302(F) OF ERISA)
OR TO ANY MULTIEMPLOYER PENSION PLAN, OR THE TAKING OF ANY ACTION WITH RESPECT
TO A PENSION PLAN WHICH COULD RESULT IN THE REQUIREMENT THAT THE COMPANY FURNISH
A BOND OR OTHER SECURITY TO THE PBGC OR SUCH PENSION PLAN, OR THE OCCURRENCE OF
ANY EVENT WITH RESPECT TO ANY PENSION PLAN OR MULTIEMPLOYER PENSION PLAN WHICH
COULD RESULT IN THE INCURRENCE BY ANY MEMBER OF THE CONTROLLED GROUP OF ANY
MATERIAL LIABILITY, FINE OR PENALTY (INCLUDING ANY CLAIM OR DEMAND FOR
WITHDRAWAL LIABILITY OR PARTIAL WITHDRAWAL FROM ANY MULTIEMPLOYER PENSION PLAN),
OR ANY MATERIAL INCREASE IN THE CONTINGENT LIABILITY OF THE COMPANY WITH RESPECT
TO ANY POST-RETIREMENT WELFARE BENEFIT PLAN OR OTHER EMPLOYEE BENEFIT PLAN OF
THE COMPANY OR ANOTHER MEMBER OF THE CONTROLLED GROUP, OR ANY NOTICE THAT ANY
MULTIEMPLOYER PENSION PLAN IS IN REORGANIZATION, THAT INCREASED CONTRIBUTIONS
MAY BE REQUIRED TO AVOID A REDUCTION IN PLAN BENEFITS OR THE IMPOSITION OF AN
EXCISE TAX, THAT ANY SUCH PLAN IS OR HAS BEEN FUNDED AT A RATE LESS THAN THAT
REQUIRED UNDER SECTION 412 OF THE CODE, THAT ANY SUCH PLAN IS OR MAY BE
TERMINATED, OR THAT ANY SUCH PLAN IS OR MAY BECOME INSOLVENT;

 

(D)           ANY CANCELLATION OR MATERIAL CHANGE IN ANY INSURANCE MAINTAINED BY
ANY LOAN PARTY; OR

 

(E)           ANY OTHER EVENT (INCLUDING (I) ANY VIOLATION OF ANY ENVIRONMENTAL
LAW OR THE ASSERTION OF ANY ENVIRONMENTAL CLAIM OR (II) THE ENACTMENT OR
EFFECTIVENESS OF ANY LAW, RULE OR REGULATION) WHICH MIGHT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.

 


10.1.7          BORROWING BASE CERTIFICATES.  WITHIN THIRTY (30) DAYS OF THE END
OF EACH MONTH, A BORROWING BASE CERTIFICATE DATED AS OF THE END OF SUCH MONTH
AND EXECUTED BY A SENIOR OFFICER OF THE COMPANY ON BEHALF OF THE COMPANY
(PROVIDED THAT (A) THE COMPANY MAY DELIVER A BORROWING BASE CERTIFICATE MORE
FREQUENTLY IF IT CHOOSES AND (B) AT ANY TIME AN EVENT OF DEFAULT EXISTS, AGENT
OR ANY LENDER MAY REQUIRE THE COMPANY TO DELIVER BORROWING BASE CERTIFICATES
MORE FREQUENTLY).


 


10.1.8          MANAGEMENT REPORTS.  PROMPTLY UPON RECEIPT THEREOF, COPIES OF
ALL DETAILED FINANCIAL AND MANAGEMENT REPORTS SUBMITTED TO THE COMPANY BY
INDEPENDENT AUDITORS IN CONNECTION WITH EACH ANNUAL OR INTERIM AUDIT MADE BY
SUCH AUDITORS OF THE BOOKS OF THE COMPANY.


 


10.1.9          SUBORDINATED DEBT NOTICES.  PROMPTLY FOLLOWING RECEIPT, COPIES
OF ANY NOTICES (INCLUDING NOTICES OF DEFAULT OR ACCELERATION) RECEIVED FROM ANY
HOLDER OR TRUSTEE OF, UNDER OR WITH RESPECT TO ANY SUBORDINATED DEBT.

 

40

--------------------------------------------------------------------------------


 


10.1.10        OTHER INFORMATION.  PROMPTLY FROM TIME TO TIME, SUCH OTHER
INFORMATION CONCERNING THE LOAN PARTIES AS AGENT OR ANY LENDER MAY REASONABLY
REQUEST.


 

10.2         Books, Records and Inspections.  Keep, and cause each other Loan
Party to keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; implement and maintain a cash management system reasonably acceptable to
Agent; permit, and cause each other Loan Party to permit, Agent or any
representative thereof to inspect the properties and operations of the Loan
Parties; and permit, and cause each other Loan Party to permit, at any
reasonable time and with reasonable notice (or at any time without notice if an
Event of Default exists), Agent or any representative thereof to visit any or
all of its offices, to discuss its financial matters with its officers and its
independent auditors (and the Company hereby authorizes such independent
auditors to discuss such financial matters with Agent or any representative
thereof), and to examine (and, at the expense of the Loan Parties, photocopy
extracts from) any of its books or other records; and permit, and cause each
other Loan Party to permit, Agent and its representatives to inspect the
Inventory and other tangible assets of the Loan Parties, to perform appraisals
of the equipment of the Loan Parties, and to inspect, audit, check and make
copies of and extracts from the books, records, computer data, computer
programs, journals, orders, receipts, correspondence and other data relating to
Inventory, Accounts and any other collateral.  All such inspections or audits by
Agent shall be at the Company’s expense, provided that (i) so long as no Event
of Default or Unmatured Event of Default exists, the Company shall not be
required to reimburse Agent for inspections or audits more frequently than once
each Fiscal Year, and (ii) without limiting Agent’s rights under clause (i) of
this Section 10.2, Agent may at the Company’s expense not later than
September 30, 2008 conduct such audit or inspection in respect of the Company’s
(and the applicable Loan Party’s) leasing portfolio and reasonably related
operations.

 


10.3         MAINTENANCE OF PROPERTY; INSURANCE


 


(A)           KEEP, AND CAUSE EACH OTHER LOAN PARTY TO KEEP, ALL PROPERTY USEFUL
AND NECESSARY IN THE BUSINESS OF THE LOAN PARTIES IN GOOD WORKING ORDER AND
CONDITION, ORDINARY WEAR AND TEAR EXCEPTED.

 

(b)           Maintain, and cause each other Loan Party to maintain, with
responsible insurance companies, such insurance coverage as may be required by
any law or governmental regulation or court decree or order applicable to it and
such other insurance, to such extent and against such hazards and liabilities,
as is customarily maintained by companies similarly situated; and, upon request
of Agent, furnish to Agent a certificate setting forth in reasonable detail the
nature and extent of all insurance maintained by the Loan Parties.  The Company
shall cause each issuer of an insurance policy to provide Agent with an
endorsement (i) showing Agent as loss payee with respect to each policy of
property or casualty insurance and naming Agent as an additional insured with
respect to each policy of liability insurance, (ii) providing that 30 days’
notice will be given to Agent prior to any cancellation of, material reduction
or change in coverage provided by or other material modification to such policy
and (iii) reasonably acceptable in all other respects to Agent.

 


10.4         COMPLIANCE WITH LAWS; PAYMENT OF TAXES AND LIABILITIES.


 


(A)           COMPLY, AND CAUSE EACH OTHER LOAN PARTY TO COMPLY, IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE LAWS, RULES, REGULATIONS, DECREES, ORDERS,
JUDGMENTS, LICENSES AND PERMITS, EXCEPT WHERE FAILURE TO COMPLY COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (B) WITHOUT LIMITING
CLAUSE (A) ABOVE, ENSURE, AND CAUSE EACH OTHER LOAN PARTY TO ENSURE, THAT NO
PERSON WHO OWNS A

 

41

--------------------------------------------------------------------------------


 


CONTROLLING INTEREST IN OR OTHERWISE CONTROLS A LOAN PARTY IS OR SHALL BE
(I) LISTED ON THE SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSON LIST
MAINTAINED BY THE OFAC, DEPARTMENT OF THE TREASURY, AND/OR ANY OTHER SIMILAR
LISTS MAINTAINED BY OFAC PURSUANT TO ANY AUTHORIZING STATUTE, EXECUTIVE ORDER OR
REGULATION OR (II) A PERSON DESIGNATED UNDER SECTION 1(B), (C) OR (D) OF
EXECUTIVE ORDER NO. 13224 (SEPTEMBER 23, 2001), ANY RELATED ENABLING LEGISLATION
OR ANY OTHER SIMILAR EXECUTIVE ORDERS, (C) WITHOUT LIMITING CLAUSE (A) ABOVE,
COMPLY, AND CAUSE EACH OTHER LOAN PARTY TO COMPLY, WITH ALL APPLICABLE BANK
SECRECY ACT (“BSA”) AND ANTI-MONEY LAUNDERING LAWS AND REGULATIONS AND (D) PAY,
AND CAUSE EACH OTHER LOAN PARTY TO PAY, PRIOR TO DELINQUENCY, ALL TAXES AND
OTHER GOVERNMENTAL CHARGES AGAINST IT OR ANY COLLATERAL, AS WELL AS CLAIMS OF
ANY KIND WHICH, IF UNPAID, COULD BECOME A LIEN ON ANY OF ITS PROPERTY; PROVIDED
THAT THE FOREGOING SHALL NOT REQUIRE ANY LOAN PARTY TO PAY ANY SUCH TAX OR
CHARGE SO LONG AS IT SHALL CONTEST THE VALIDITY THEREOF IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND SHALL SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH
RESPECT THERETO IN ACCORDANCE WITH GAAP AND, IN THE CASE OF A CLAIM WHICH COULD
BECOME A LIEN ON ANY COLLATERAL, SUCH CONTEST PROCEEDINGS SHALL STAY THE
FORECLOSURE OF SUCH LIEN OR THE SALE OF ANY PORTION OF THE COLLATERAL TO SATISFY
SUCH CLAIM.


 


10.5         MAINTENANCE OF EXISTENCE, ETC.  MAINTAIN AND PRESERVE, AND (SUBJECT
TO SECTION 11.5) CAUSE EACH OTHER LOAN PARTY TO MAINTAIN AND PRESERVE, (A) ITS
EXISTENCE AND GOOD STANDING IN THE JURISDICTION OF ITS ORGANIZATION AND (B) ITS
QUALIFICATION TO DO BUSINESS AND GOOD STANDING IN EACH JURISDICTION WHERE THE
NATURE OF ITS BUSINESS MAKES SUCH QUALIFICATION NECESSARY (OTHER THAN SUCH
JURISDICTIONS IN WHICH THE FAILURE TO BE QUALIFIED OR IN GOOD STANDING COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT).


 


10.6         USE OF PROCEEDS.  USE THE PROCEEDS OF THE LOANS AND THE LETTERS OF
CREDIT SOLELY FOR WORKING CAPITAL PURPOSES, FOR ACQUISITIONS PERMITTED BY
SECTION 11.5, FOR CAPITAL EXPENDITURES, FOR STOCK REPURCHASES AND FOR OTHER
GENERAL BUSINESS PURPOSES; AND NOT USE OR PERMIT ANY PROCEEDS OF ANY LOAN TO BE
USED, EITHER DIRECTLY OR INDIRECTLY, FOR THE PURPOSE, WHETHER IMMEDIATE,
INCIDENTAL OR ULTIMATE, OF “PURCHASING OR CARRYING” ANY MARGIN STOCK.


 


10.7         EMPLOYEE BENEFIT PLANS


 


(A)           MAINTAIN, AND CAUSE EACH OTHER MEMBER OF THE CONTROLLED GROUP TO
MAINTAIN, EACH PENSION PLAN IN SUBSTANTIAL COMPLIANCE WITH ALL APPLICABLE
REQUIREMENTS OF LAW AND REGULATIONS.

 

(b)           Make, and cause each other member of the Controlled Group to make,
on a timely basis, all required contributions to any Multiemployer Pension Plan.

 

(c)           Not, and not permit any other member of the Controlled Group to
(i) seek a waiver of the minimum funding standards of ERISA, (ii) terminate or
withdraw from any Pension Plan or Multiemployer Pension Plan or (iii) take any
other action with respect to any Pension Plan that would reasonably be expected
to entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) individually or in the aggregate
would not have a Material Adverse Effect.

 


10.8         ENVIRONMENTAL MATTERS.  IF ANY RELEASE OR THREATENED RELEASE OR
OTHER DISPOSAL OF HAZARDOUS SUBSTANCES SHALL OCCUR OR SHALL HAVE OCCURRED ON ANY
REAL PROPERTY OR ANY OTHER ASSETS OF ANY LOAN PARTY, THE COMPANY OR THE
APPLICABLE LOAN PARTY SHALL CAUSE THE PROMPT CONTAINMENT AND REMOVAL OF SUCH
HAZARDOUS SUBSTANCES AND THE REMEDIATION OF SUCH REAL PROPERTY OR OTHER ASSETS
AS NECESSARY TO COMPLY WITH ALL ENVIRONMENTAL LAWS AND TO PRESERVE THE

 

42

--------------------------------------------------------------------------------


 


VALUE OF SUCH REAL PROPERTY OR OTHER ASSETS.  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, EACH LOAN PARTY SHALL COMPLY WITH ANY FEDERAL OR STATE JUDICIAL
OR ADMINISTRATIVE ORDER REQUIRING THE PERFORMANCE AT ANY REAL PROPERTY OF ANY
LOAN PARTY OF ACTIVITIES IN RESPONSE TO THE RELEASE OR THREATENED RELEASE OF A
HAZARDOUS SUBSTANCE.  TO THE EXTENT THAT THE TRANSPORTATION OF HAZARDOUS
SUBSTANCES IS PERMITTED BY THIS AGREEMENT, THE COMPANY SHALL, AND SHALL CAUSE
ITS SUBSIDIARIES TO, DISPOSE OF SUCH HAZARDOUS SUBSTANCES, OR OF ANY OTHER
WASTES, ONLY AT LICENSED DISPOSAL FACILITIES OPERATING IN COMPLIANCE WITH
ENVIRONMENTAL LAWS.


 


10.9         TAX SHELTER REGISTRATION.  NOTIFY AGENT OF ANY ACTION (OR THE
INTENTION TO TAKE AN ACTION) INCONSISTENT WITH THE REPRESENTATION IN
SECTION 9.13(B).  IF THE COMPANY SO NOTIFIES AGENT, THE COMPANY ACKNOWLEDGES AND
AGREES THAT AGENT MAY TREAT THE TRANSACTIONS CONTEMPLATED HEREBY (OR ANY SINGLE
TRANSACTION CONTEMPLATED HEREBY) AS PART OF A TRANSACTION THAT IS SUBJECT TO
TREASURY REGULATION SECTION 301.6112-1, AND AGENT, AS APPLICABLE, MAY MAINTAIN
THE LISTS AND OTHER REGULATIONS REQUIRED BY SUCH TREASURY REGULATION.  TO THE
EXTENT AGENT DETERMINES TO MAINTAIN SUCH LIST, EACH LOAN PARTY SHALL COOPERATE
WITH AGENT IN OBTAINING THE INFORMATION REQUIRED UNDER SUCH TREASURY
REGULATION.  WITHIN 10 DAYS AFTER NOTIFYING AGENT UNDER THIS SECTION 10.9, THE
COMPANY SHALL DELIVER TO AGENT A DULY COMPLETED COPY OF IRS FORM 8886 OR ANY
SUCCESSOR FORM.


 


10.10       FURTHER ASSURANCES.  TAKE SUCH ACTIONS AS ARE NECESSARY OR AS AGENT
OR ANY LENDER MAY REASONABLY REQUEST FROM TIME TO TIME TO ENSURE THAT THE
OBLIGATIONS OF EACH LOAN PARTY UNDER THE LOAN DOCUMENTS ARE SECURED BY
SUBSTANTIALLY ALL OF THE ASSETS OF THE LOAN PARTIES (INCLUDING, UPON THE
ACQUISITION OR CREATION THEREOF, ANY SUBSIDIARY ACQUIRED OR CREATED AFTER THE
CLOSING DATE), IN EACH CASE AS AGENT MAY DETERMINE, INCLUDING THE EXECUTION AND
DELIVERY OF GUARANTIES, SECURITY AGREEMENTS, PLEDGE AGREEMENTS, MORTGAGES, DEEDS
OF TRUST, FINANCING STATEMENTS AND OTHER DOCUMENTS, AND THE FILING OR RECORDING
OF ANY OF THE FOREGOING AND THE DELIVERY OF CERTIFICATED SECURITIES AND OTHER
COLLATERAL WITH RESPECT TO WHICH PERFECTION IS OBTAINED BY POSSESSION.


 


10.11       BANKING RELATIONSHIP.  UTILIZE LASALLE AS ITS PRIMARY BANK OF
ACCOUNT AND DEPOSITORY FOR CERTAIN FINANCIAL SERVICES, INCLUDING THE MAJORITY OF
RECEIPTS, DISBURSEMENTS AND CASH MANAGEMENT; PROVIDED, THAT, IF REQUESTED BY THE
COMPANY AND CONSENTED TO BY LASALLE, WHICH CONSENT MAY NOT BE UNREASONABLY
WITHHELD, THE LOAN PARTIES MAY UTILIZE AN ALTERNATE BANK OTHER THAN LASALLE.


 


SECTION 11          NEGATIVE COVENANTS


 

Until the expiration or termination of the Commitment and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, each Loan Party agrees that, unless
at any time the Required Lenders shall otherwise expressly consent in writing,
it will:

 


11.1         DEBT.  NOT, AND NOT PERMIT ANY OTHER LOAN PARTY TO, INCUR, ASSUME
OR SUFFER TO EXIST ANY DEBT, EXCEPT:


 

(A)           OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;

 

43

--------------------------------------------------------------------------------


 

(B)           DEBT SECURED BY LIENS PERMITTED BY SECTION 11.2(D), AND
EXTENSIONS, RENEWALS AND REFINANCINGS THEREOF; PROVIDED THAT THE AGGREGATE
AMOUNT OF ALL SUCH DEBT AT ANY TIME OUTSTANDING SHALL NOT EXCEED $500,000;

 

(C)           DEBT OF THE COMPANY TO ANY DOMESTIC WHOLLY-OWNED SUBSIDIARY OR
DEBT OF ANY DOMESTIC WHOLLY-OWNED SUBSIDIARY TO THE COMPANY OR ANOTHER DOMESTIC
WHOLLY-OWNED SUBSIDIARY; PROVIDED THAT SUCH DEBT SHALL BE SUBORDINATED TO THE
OBLIGATIONS OF THE LOAN PARTIES HEREUNDER IN A MANNER REASONABLY SATISFACTORY TO
AGENT AND THE REQUIRED LENDERS;

 

(D)           SUBORDINATED DEBT;

 

(E)           HEDGING OBLIGATIONS INCURRED IN FAVOR OF ANY LENDER OR AN
AFFILIATE THEREOF FOR BONA FIDE HEDGING PURPOSES AND NOT FOR SPECULATION;

 

(F)            CONTINGENT LIABILITIES ARISING WITH RESPECT TO CUSTOMARY
INDEMNIFICATION OBLIGATIONS IN FAVOR OF SELLERS IN CONNECTION WITH ACQUISITIONS
PERMITTED UNDER SECTION 11.5 AND PURCHASERS IN CONNECTION WITH DISPOSITIONS
PERMITTED UNDER SECTION 11.5;

 

(G)           OTHER UNSECURED DEBT, IN ADDITION TO THE DEBT LISTED ABOVE, IN AN
AGGREGATE OUTSTANDING AMOUNT NOT AT ANY TIME EXCEEDING $250,000;

 

(H)           ACCOUNTS PAYABLE AND TRADE DEBT ARISING IN THE ORDINARY COURSE OF
THE LOAN PARTIES’ BUSINESS; AND

 

(I)            ANY NON-RECOURSE OBLIGATION OF A LOAN PARTY ARISING FROM A
DISCOUNTING TRANSACTION IN THE ORDINARY COURSE OF BUSINESS.

 


11.2         LIENS. NOT, AND NOT PERMIT ANY OTHER LOAN PARTY TO, CREATE OR
PERMIT TO EXIST ANY LIEN ON ANY OF ITS REAL OR PERSONAL PROPERTIES, ASSETS OR
RIGHTS OF WHATSOEVER NATURE (WHETHER NOW OWNED OR HEREAFTER ACQUIRED), EXCEPT:


 

(A)           LIENS FOR TAXES OR OTHER GOVERNMENTAL CHARGES NOT AT THE TIME
DELINQUENT OR THEREAFTER PAYABLE WITHOUT PENALTY OR BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS AND, IN EACH CASE, FOR WHICH IT MAINTAINS
ADEQUATE RESERVES;

 

(B)           LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS (SUCH AS
(I) LIENS OF CARRIERS, WAREHOUSEMEN, MECHANICS AND MATERIALMEN AND OTHER SIMILAR
LIENS IMPOSED BY LAW, (II) LIENS IN THE FORM OF DEPOSITS OR PLEDGES INCURRED IN
CONNECTION WITH WORKER’S COMPENSATION, UNEMPLOYMENT COMPENSATION AND OTHER TYPES
OF SOCIAL SECURITY (EXCLUDING LIENS ARISING UNDER ERISA), AND (III) LIENS
CREATED IN THE ORDINARY COURSE OF BUSINESS ARISING FROM NON-RECOURSE DISCOUNTING
TRANSACTIONS INCLUDING (WITHOUT LIMITATION) LIENS AGAINST (A) THE PARTICULAR
LEASE, (B) ALL EQUIPMENT SUBJECT TO SUCH LEASE, (C) ALL LEASE COLLATERAL FOR
SUCH LEASE, (D) ALL WARRANTY AND OTHER RIGHTS A LOAN PARTY MAY HAVE WITH RESPECT
TO SUCH LEASE AND THE RELATED EQUIPMENT AGAINST THE MANUFACTURERS OF SUCH
EQUIPMENT AND AGAINST THE SELLERS AND ASSIGNORS FROM WHOM SUCH LOAN PARTY MAY
HAVE ACQUIRED SUCH LEASE AND SUCH EQUIPMENT, (E) PROCEEDS FROM ANY AND ALL OF
THE FOREGOING.  UPON THE WRITTEN REQUEST OF THE COMPANY, EACH LENDER AGREES TO
EXECUTE A SUBORDINATION AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO SUCH
LENDER IN CONNECTION WITH LIENS PURSUANT TO SECTION 11.2(B)(III);

 

44

--------------------------------------------------------------------------------


 

(C)           LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS IN AN AMOUNT OF
NOT MORE THAN $25,000;

 

(D)           SUBJECT TO THE LIMITATION SET FORTH IN SECTION 11.1(B), (I) LIENS
ARISING IN CONNECTION WITH CAPITAL LEASES (AND ATTACHING ONLY TO THE PROPERTY
BEING LEASED), (II) LIENS EXISTING ON PROPERTY AT THE TIME OF THE ACQUISITION
THEREOF BY ANY LOAN PARTY (AND NOT CREATED IN CONTEMPLATION OF SUCH ACQUISITION)
AND (III) LIENS THAT CONSTITUTE PURCHASE MONEY SECURITY INTERESTS ON ANY
PROPERTY SECURING DEBT INCURRED FOR THE PURPOSE OF FINANCING ALL OR ANY PART OF
THE COST OF ACQUIRING SUCH PROPERTY, PROVIDED THAT ANY SUCH LIEN ATTACHES TO
SUCH PROPERTY WITHIN 60 DAYS OF THE ACQUISITION THEREOF AND ATTACHES SOLELY TO
THE PROPERTY SO ACQUIRED;

 

(E)           ATTACHMENTS, APPEAL BONDS, JUDGMENTS AND OTHER SIMILAR LIENS, FOR
SUMS NOT EXCEEDING $250,000 ARISING IN CONNECTION WITH COURT PROCEEDINGS,
PROVIDED THE EXECUTION OR OTHER ENFORCEMENT OF SUCH LIENS IS EFFECTIVELY STAYED
AND THE CLAIMS SECURED THEREBY ARE BEING ACTIVELY CONTESTED IN GOOD FAITH AND BY
APPROPRIATE PROCEEDINGS;

 

(F)            EASEMENTS, RIGHTS OF WAY, RESTRICTIONS, MINOR DEFECTS OR
IRREGULARITIES IN TITLE AND OTHER SIMILAR LIENS NOT INTERFERING IN ANY MATERIAL
RESPECT WITH THE ORDINARY CONDUCT OF THE BUSINESS OF ANY LOAN PARTY; AND

 

(G)           LIENS ARISING UNDER THE LOAN DOCUMENTS.

 


11.3         OPERATING LEASES.  NOT PERMIT THE AGGREGATE AMOUNT OF ALL RENTAL
PAYMENTS UNDER OPERATING LEASES MADE (OR SCHEDULED TO BE MADE) BY THE LOAN
PARTIES (ON A CONSOLIDATED BASIS) TO EXCEED $1,000,000 IN ANY FISCAL YEAR.


 


11.4         RESTRICTED PAYMENTS.  NOT, AND NOT PERMIT ANY OTHER LOAN PARTY TO,
(A) MAKE ANY DISTRIBUTION TO ANY HOLDERS OF ITS CAPITAL SECURITIES, (B) PURCHASE
OR REDEEM ANY OF ITS CAPITAL SECURITIES, (C) PAY ANY MANAGEMENT FEES OR SIMILAR
FEES TO ANY OF ITS EQUITYHOLDERS OR ANY AFFILIATE THEREOF, (D) MAKE ANY
REDEMPTION, PREPAYMENT, DEFEASANCE, REPURCHASE OR ANY OTHER PAYMENT IN RESPECT
OF ANY SUBORDINATED DEBT OTHER THAN REGULAR PAYMENTS OF PRINCIPAL AND INTEREST
AS AND WHEN DUE UNDER THE UNSECURED NOTES SUBJECT TO THE TERMS OF THE
SUBORDINATION AGREEMENT RELATED THERETO, OR (E) SET ASIDE FUNDS FOR ANY OF THE
FOREGOING.  NOTWITHSTANDING THE FOREGOING, SO LONG AS NO UNMATURED EVENT OF
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD OCCUR AS A
RESULT OF ANY OF THE FOLLOWING, (I) ANY SUBSIDIARY MAY PAY DIVIDENDS OR MAKE
OTHER DISTRIBUTIONS TO THE COMPANY OR TO A DOMESTIC WHOLLY-OWNED SUBSIDIARY;
(II) THE COMPANY MAY PURCHASE OR REDEEM ANY OF ITS CAPITAL SECURITIES SO LONG AS
AFTER GIVING EFFECT TO SUCH PURCHASE OR REDEMPTION THE COMPANY WILL REMAIN IN
COMPLIANCE WITH ALL THE FINANCIAL RATIOS AND RESTRICTIONS SET FORTH IN SECTIONS
11.14, 11.15, 11.16 AND 11.17, AS CERTIFIED BY THE COMPANY IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT AND THE REQUIRED LENDERS; (III) THE COMPANY MAY MAKE
PAYMENTS IN RESPECT OF SUBORDINATED DEBT TO THE EXTENT PERMITTED UNDER THE
APPLICABLE SUBORDINATION AGREEMENT, AND (IV) THE COMPANY MAY GRANT STOCK OPTIONS
PURSUANT TO A PLAN APPROVED BY THE SHAREHOLDERS OF THE COMPANY.


 


11.5         MERGERS, CONSOLIDATIONS, SALES.  NOT, AND NOT PERMIT ANY OTHER LOAN
PARTY TO, (A) BE A PARTY TO ANY MERGER OR CONSOLIDATION, OR PURCHASE OR
OTHERWISE ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR ANY CAPITAL
SECURITIES OF ANY CLASS OF, OR ANY PARTNERSHIP OR JOINT

 

45

--------------------------------------------------------------------------------


 


VENTURE INTEREST IN, ANY OTHER PERSON, (B) SELL, TRANSFER, CONVEY OR LEASE ALL
OR ANY SUBSTANTIAL PART OF ITS ASSETS OR CAPITAL SECURITIES (INCLUDING THE SALE
OF CAPITAL SECURITIES OF ANY SUBSIDIARY) EXCEPT FOR SALES OF INVENTORY IN THE
ORDINARY COURSE OF BUSINESS, OR (C) SELL OR ASSIGN WITH OR WITHOUT RECOURSE ANY
RECEIVABLES, EXCEPT FOR (I) ANY SUCH MERGER, CONSOLIDATION, SALE, TRANSFER,
CONVEYANCE, LEASE OR ASSIGNMENT OF OR BY ANY WHOLLY-OWNED SUBSIDIARY INTO THE
COMPANY OR INTO ANY OTHER DOMESTIC WHOLLY-OWNED SUBSIDIARY; (II) ANY SUCH
PURCHASE OR OTHER ACQUISITION BY THE COMPANY OR ANY DOMESTIC WHOLLY-OWNED
SUBSIDIARY OF THE ASSETS OR CAPITAL SECURITIES OF ANY WHOLLY-OWNED SUBSIDIARY;
(III) SALES AND DISPOSITIONS OF ASSETS FOR AT LEAST FAIR MARKET VALUE (AS
DETERMINED BY THE BOARD OF DIRECTORS OF THE COMPANY) SO LONG AS THE NET BOOK
VALUE OF ALL ASSETS SOLD OR OTHERWISE DISPOSED OF IN ANY FISCAL YEAR DOES NOT
EXCEED 10% OF THE NET BOOK VALUE OF THE CONSOLIDATED ASSETS OF THE LOAN PARTIES
AS OF THE LAST DAY OF THE PRECEDING FISCAL YEAR; (IV) THE DISCOUNTING OF
NON-RECOURSE LEASES IN THE ORDINARY COURSE OF BUSINESS, AND (V) ANY ACQUISITION
BY THE COMPANY OR ANY DOMESTIC WHOLLY-OWNED SUBSIDIARY WHERE:

 

(A) the business or division acquired are for use, or the Person acquired or
invested in is engaged, in a business engaged in by a Loan Party on the Closing
Date;

 

(B) immediately before and after giving effect to such Acquisition, no Event of
Default or Unmatured Event of Default shall exist;

 

(C) the aggregate consideration to be paid by the Loan Parties (including any
Debt assumed or issued in connection therewith, the amount thereof to be
calculated in accordance with GAAP) in connection with such Acquisition (or any
series of related Acquisitions) is less than $10,000,000 individually and the
aggregate consideration for all Acquisitions by the Loan Parties since the
Closing Date does not exceed $10,000,000;

 

(D) immediately after giving effect to such Acquisition, (i) the Company is in
pro forma compliance with all the financial ratios and restrictions set forth in
Sections 11.14, 11.15, 11.16 and 11.17 and (ii) Loan Availability minus
Outstandings is greater than or equal to $5,000,000;

 

(E) in the case of the Acquisition of any Person, the Board of Directors of such
Person has approved such Acquisition;

 

(F) reasonably prior to such Acquisition, Agent and each Lender shall have
received complete executed or conformed copies of each material document,
instrument and agreement to be executed in connection with such Acquisition
together with all lien search reports and lien release letters and other
documents as Agent or such Lender may require to evidence the termination of
Liens on the assets or business to be acquired if applicable;

 

(G) not less than ten (10) Business Days prior to such Acquisition, Agent and
each Lender shall have received an acquisition summary with respect to the
Person and/or business or division to be acquired or invested in, such summary
to include a reasonably detailed description thereof (including financial
information) and operating results (including financial statements for the most
recent 12 month period for which they are available and as otherwise available),
the terms and conditions, including economic terms, of the proposed Acquisition,
and the Company’s calculation of pro forma EBITDA relating thereto;

 

46

--------------------------------------------------------------------------------


 

(H) consents have been obtained in favor of Agent and each Lender to the
collateral assignment of rights and indemnities under the related acquisition
documents and opinions of counsel for the Loan Parties and (if delivered to the
Loan Party) the selling party in favor of Agent and each Lender have been
delivered; and

 

(I) the provisions of Section 10.10 have been satisfied.

 


11.6         MODIFICATION OF ORGANIZATIONAL DOCUMENTS.  NOT PERMIT THE CHARTER,
BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS OF ANY LOAN PARTY TO BE AMENDED OR
MODIFIED IN ANY WAY WHICH COULD REASONABLY BE EXPECTED TO MATERIALLY ADVERSELY
AFFECT THE INTERESTS OF ANY LENDER.


 


11.7         AFFILIATE TRANSACTIONS. NOT, AND NOT PERMIT ANY OTHER LOAN PARTY
TO, ENTER INTO, OR CAUSE, SUFFER OR PERMIT TO EXIST ANY TRANSACTION, ARRANGEMENT
OR CONTRACT WITH ANY OF ITS OTHER AFFILIATES (OTHER THAN THE LOAN PARTIES) WHICH
IS ON TERMS WHICH ARE LESS FAVORABLE THAN ARE OBTAINABLE FROM ANY PERSON WHICH
IS NOT ONE OF ITS AFFILIATE, EXCEPT FOR THOSE LISTED ON SCHEDULE 11.7.


 


11.8         UNCONDITIONAL PURCHASE OBLIGATIONS.  NOT, AND NOT PERMIT ANY OTHER
LOAN PARTY TO, ENTER INTO OR BE A PARTY TO ANY CONTRACT FOR THE PURCHASE OF
MATERIALS, SUPPLIES OR OTHER PROPERTY OR SERVICES IF SUCH CONTRACT REQUIRES THAT
PAYMENT BE MADE BY IT REGARDLESS OF WHETHER DELIVERY IS EVER MADE OF SUCH
MATERIALS, SUPPLIES OR OTHER PROPERTY OR SERVICES.


 


11.9         INCONSISTENT AGREEMENTS.  NOT, AND NOT PERMIT ANY OTHER LOAN PARTY
TO, ENTER INTO ANY AGREEMENT CONTAINING ANY PROVISION WHICH WOULD (A) BE
VIOLATED OR BREACHED BY ANY BORROWING BY A LOAN PARTY HEREUNDER OR BY THE
PERFORMANCE BY ANY LOAN PARTY OF ANY OF ITS OBLIGATIONS HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, (B) PROHIBIT ANY LOAN PARTY FROM GRANTING TO AGENT, FOR THE
RATABLE BENEFIT OF AGENT AND THE LENDERS, A LIEN ON ANY OF ITS ASSETS OR
(C) CREATE OR PERMIT TO EXIST OR BECOME EFFECTIVE ANY ENCUMBRANCE OR RESTRICTION
ON THE ABILITY OF ANY SUBSIDIARY TO (I) PAY DIVIDENDS OR MAKE OTHER
DISTRIBUTIONS TO THE COMPANY OR ANY OTHER SUBSIDIARY, OR PAY ANY DEBT OWED TO
THE COMPANY OR ANY OTHER SUBSIDIARY, (II) MAKE LOANS OR ADVANCES TO ANY LOAN
PARTY OR (III) TRANSFER ANY OF ITS ASSETS OR PROPERTIES TO ANY LOAN PARTY, OTHER
THAN (A) CUSTOMARY RESTRICTIONS AND CONDITIONS CONTAINED IN AGREEMENTS RELATING
TO THE SALE OF ALL OR A SUBSTANTIAL PART OF THE ASSETS OF ANY SUBSIDIARY PENDING
SUCH SALE, PROVIDED THAT SUCH RESTRICTIONS AND CONDITIONS APPLY ONLY TO THE
SUBSIDIARY TO BE SOLD AND SUCH SALE IS PERMITTED HEREUNDER, (B) RESTRICTIONS OR
CONDITIONS IMPOSED BY ANY AGREEMENT RELATING TO PURCHASE MONEY DEBT, CAPITAL
LEASES AND OTHER SECURED DEBT PERMITTED BY THIS AGREEMENT IF SUCH RESTRICTIONS
OR CONDITIONS APPLY ONLY TO THE PROPERTY OR ASSETS SECURING SUCH DEBT AND
(C) CUSTOMARY PROVISIONS IN LEASES AND OTHER CONTRACTS RESTRICTING THE
ASSIGNMENT THEREOF.


 


11.10       BUSINESS ACTIVITIES.  NOT, AND NOT PERMIT ANY OTHER LOAN PARTY TO,
ENGAGE IN ANY LINE OF BUSINESS OTHER THAN THE BUSINESSES ENGAGED IN AND
BUSINESSES REASONABLY RELATED THERETO.


 


11.11       SUBORDINATED DEBT DOCUMENTS.  NOT AMEND, MODIFY OR SUPPLEMENT ANY
SUBORDINATED DEBT DOCUMENT IN ANY MANNER THAT COULD AFFECT OR IMPAIR THE RIGHTS
OF THE LENDERS CONTEMPLATED IN THE SUBORDINATION AGREEMENTS OR AMEND, MODIFY OR
SUPPLEMENT THE SUBORDINATION AGREEMENTS IN ANY RESPECT, IN EACH CASE WITHOUT THE
PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS.

 

47

--------------------------------------------------------------------------------


 


11.12       FISCAL YEAR.  NOT CHANGE ITS FISCAL YEAR.

 


11.13       CONTROL AGREEMENTS.  NOT FAIL TO DELIVER TO AGENT WITHIN THIRTY (30)
DAYS AFTER AGENT’S REQUEST, A CONTROL AGREEMENT FOR ANY DEPOSIT, CHECKING OR
BROKERAGE ACCOUNT OPENED OR MAINTAINED BY A LOAN PARTY.

 


11.14       TANGIBLE NET WORTH.  NOT PERMIT THE TANGIBLE NET WORTH OF THE
COMPANY AND THE SUBSIDIARIES TO BE:

 

(a)           as of the Closing Date, less than Nineteen Million One Hundred
Thousand Dollars ($19,100,000); and

 

(b)           as of the last Business Day of each month following the Closing
Date, the sum of the minimum Tangible Net Worth from the immediately preceding
month plus fifty percent (50%) of the net income of the month then ended, if
positive.

 


11.15       DEBT SERVICE COVERAGE.  AS OF THE END OF EACH FISCAL QUARTER, NOT
FAIL TO MAINTAIN A RATIO OF (I) (A) EBITDA, PLUS (B) LEASING EXPENSE, MINUS (C) 
CAPITAL EXPENDITURES, AND MINUS (D)  CASH TAXES, DIVIDED BY (II) CASH INTEREST
(INCLUDING LEASING EXPENSE), OF NOT LESS THAN 2.00 TO 1.00.

 


11.16       MAXIMUM LEVERAGE.  AS OF THE END OF EACH FISCAL QUARTER, NOT FAIL TO
MAINTAIN A RATIO OF (I) DEBT OF THE LOAN PARTIES MINUS CONSOLIDATED SUBORDINATED
DEBT MINUS NON-RECOURSE DEBT OF THE LOAN PARTIES IN CONNECTION WITH DISCOUNTING
ACTIVITIES OF THE LOAN PARTIES TO (II) CONSOLIDATED TANGIBLE NET WORTH THAT
SHALL NOT EXCEED 3.00 TO 1.00.

 


11.17       ELIGIBLE LEASES.  NOT PERMIT THE PRODUCT OF (I) THE NET BOOK VALUE
OF THE ELIGIBLE LEASED ASSETS TIMES (II) NINETY PERCENT (90%) TO EXCEED, AT ANY
TIME, THE EQUIPMENT COST WITH RESPECT TO THE ELIGIBLE LEASES.

 


SECTION 12          EFFECTIVENESS; CONDITIONS OF LENDING, ETC.


 

The obligation of each Lender to make the Loans and/or to issue Letters of
Credit is subject to the following conditions precedent:

 


12.1         INITIAL CREDIT EXTENSION.  THE OBLIGATION OF EACH LENDER TO MAKE
THE INITIAL LOANS AND THE OBLIGATION OF THE L/C ISSUER TO ISSUE THE INITIAL
LETTER OF CREDIT (WHICHEVER FIRST OCCURS) IS, IN ADDITION TO THE CONDITIONS
PRECEDENT SPECIFIED IN SECTION 12.2, SUBJECT TO THE CONDITION PRECEDENT THAT
AGENT SHALL HAVE RECEIVED ALL OF THE FOLLOWING, EACH DULY EXECUTED AND DATED THE
CLOSING DATE (OR SUCH EARLIER DATE AS SHALL BE SATISFACTORY TO AGENT), IN FORM
AND SUBSTANCE SATISFACTORY TO AGENT AND EACH LENDER (AND THE DATE ON WHICH ALL
SUCH CONDITIONS PRECEDENT HAVE BEEN SATISFIED OR WAIVED IN WRITING BY AGENT IS
CALLED THE “CLOSING DATE”):

 


12.1.1          NOTES.  A NOTE, DULY EXECUTED BY THE LOAN PARTIES, IN FAVOR OF
EACH LENDER.

 


12.1.2          AUTHORIZATION DOCUMENTS.  FOR EACH LOAN PARTY, SUCH PERSON’S
(A) CHARTER (OR SIMILAR FORMATION DOCUMENT), CERTIFIED BY THE APPROPRIATE
GOVERNMENTAL AUTHORITY; (B) GOOD STANDING CERTIFICATES IN ITS STATE OF
INCORPORATION (OR FORMATION) AND IN EACH OTHER

 

48

--------------------------------------------------------------------------------


 


STATE REQUESTED BY AGENT; (C) BYLAWS (OR SIMILAR GOVERNING DOCUMENT);
(D) RESOLUTIONS OF ITS BOARD OF DIRECTORS (OR SIMILAR GOVERNING BODY) APPROVING
AND AUTHORIZING SUCH PERSON’S EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN
DOCUMENTS TO WHICH IT IS PARTY AND THE TRANSACTIONS CONTEMPLATED THEREBY; AND
(E) SIGNATURE AND INCUMBENCY CERTIFICATES OF ITS OFFICERS EXECUTING ANY OF THE
LOAN DOCUMENTS (IT BEING UNDERSTOOD THAT THE LENDERS MAY CONCLUSIVELY RELY ON
EACH SUCH CERTIFICATE UNTIL FORMALLY ADVISED BY A LIKE CERTIFICATE OF ANY
CHANGES THEREIN), ALL CERTIFIED BY ITS SECRETARY OR AN ASSISTANT SECRETARY (OR
SIMILAR OFFICER) AS BEING IN FULL FORCE AND EFFECT WITHOUT MODIFICATION.

 


12.1.3      CONSENTS, ETC.  CERTIFIED COPIES OF ALL DOCUMENTS EVIDENCING ANY
NECESSARY CORPORATE OR PARTNERSHIP ACTION, CONSENTS AND GOVERNMENTAL APPROVALS
(IF ANY) REQUIRED FOR THE EXECUTION, DELIVERY AND PERFORMANCE BY THE LOAN
PARTIES OF THE DOCUMENTS REFERRED TO IN THIS SECTION 12.

 


12.1.4      SECURITY DOCUMENTS.  A COUNTERPART OF THE SECURITY AGREEMENT
EXECUTED BY EACH LOAN PARTY, A COUNTERPART OF THE PLEDGE AGREEMENT EXECUTED BY
THE COMPANY, AND A COUNTERPART OF A CONTROL AGREEMENT FOR EACH ACCOUNT
IDENTIFIED BY AGENT, EXECUTED BY THE APPLICABLE LOAN PARTY AND THE DEPOSITORY OR
FINANCIAL INTERMEDIARY, IN EACH CASE TOGETHER WITH ALL INSTRUMENTS, TRANSFER
POWERS AND OTHER ITEMS REQUIRED TO BE DELIVERED IN CONNECTION THEREWITH.

 


12.1.5      FINANCING STATEMENTS.  UCC-1 FINANCING STATEMENTS RELATING TO THE
COLLATERAL (AS DEFINED IN THE SECURITY AGREEMENT) AND THE CAPITAL SECURITIES
PLEDGED PURSUANT TO THE PLEDGE AGREEMENT, COMPLETED AND, IF REQUIRED, EXECUTED
BY EACH LOAN PARTY, FOR FILING IN EACH JURISDICTION REASONABLY REQUESTED BY
AGENT.

 


12.1.6      OPINIONS OF COUNSEL.  OPINIONS OF COUNSEL FOR EACH LOAN PARTY,
INCLUDING LOCAL COUNSEL REASONABLY REQUESTED BY AGENT.

 


12.1.7      INSURANCE. EVIDENCE OF THE EXISTENCE OF INSURANCE REQUIRED TO BE
MAINTAINED PURSUANT TO SECTION 10.3(B), TOGETHER WITH EVIDENCE THAT AGENT HAS
BEEN NAMED AS A LENDER’S LOSS PAYEE AND AN ADDITIONAL INSURED ON ALL RELATED
INSURANCE POLICIES.

 


12.1.8      PAYMENT OF FEES.  EVIDENCE OF PAYMENT BY THE COMPANY OF ALL ACCRUED
AND UNPAID FEES, COSTS AND EXPENSES TO THE EXTENT THEN DUE AND PAYABLE ON THE
CLOSING DATE, TOGETHER WITH ALL ATTORNEY COSTS OF AGENT TO THE EXTENT INVOICED
PRIOR TO THE CLOSING DATE, PLUS SUCH ADDITIONAL AMOUNTS OF ATTORNEY COSTS AS
SHALL CONSTITUTE AGENT’S REASONABLE ESTIMATE OF ATTORNEY COSTS INCURRED OR TO BE
INCURRED BY AGENT THROUGH THE CLOSING PROCEEDINGS (PROVIDED THAT SUCH ESTIMATE
SHALL NOT THEREAFTER PRECLUDE FINAL SETTLING OF ACCOUNTS BETWEEN THE COMPANY AND
AGENT).

 


12.1.9      SEARCH RESULTS; LIEN TERMINATIONS.  CERTIFIED COPIES OF UNIFORM
COMMERCIAL CODE SEARCH REPORTS AND PENDING SUIT JUDGMENTS AND TAX LIEN SEARCH
REPORTS DATED A DATE REASONABLY NEAR TO THE CLOSING DATE, LISTING ALL EFFECTIVE
FINANCING STATEMENTS, SUITS, JUDGMENTS OR TAX LIENS WHICH NAME ANY LOAN PARTY
(UNDER THEIR PRESENT NAMES AND ANY PREVIOUS NAMES) AS DEBTORS, TOGETHER WITH
COPIES OF ANY SUCH FINANCING STATEMENTS, SUITS, JUDGMENTS AND TAX LIENS.

 

49

--------------------------------------------------------------------------------


 


12.1.10        FILINGS, REGISTRATIONS AND RECORDINGS.  AGENT SHALL HAVE RECEIVED
EACH DOCUMENT (INCLUDING UNIFORM COMMERCIAL CODE FINANCING STATEMENTS) REQUIRED
BY THE COLLATERAL DOCUMENTS OR UNDER LAW OR REASONABLY REQUESTED BY ANY LENDER
TO BE FILED, REGISTERED OR RECORDED IN ORDER TO CREATE IN FAVOR OF AGENT, FOR
THE RATABLE BENEFIT OF AGENT AND THE LENDERS, A PERFECTED LIEN ON THE COLLATERAL
DESCRIBED THEREIN, PRIOR TO ANY OTHER LIENS (SUBJECT ONLY TO LIENS PERMITTED
PURSUANT TO SECTION 11.2), IN PROPER FORM FOR FILING, REGISTRATION OR RECORDING.

 


12.1.11        BORROWING BASE CERTIFICATE.  A BORROWING BASE CERTIFICATE DATED
AS OF THE CLOSING DATE.

 


12.1.12        CLOSING CERTIFICATE.  A CERTIFICATE EXECUTED BY AN OFFICER OF THE
COMPANY ON BEHALF OF THE COMPANY CERTIFYING THE MATTERS SET FORTH IN
SECTION 12.2.1 AS OF THE CLOSING DATE.

 


12.1.13        OTHER DOCUMENTS.  SUCH OTHER DOCUMENTS AS AGENT OR ANY LENDER MAY
REASONABLY REQUEST.

 


12.2             CONDITIONS.  THE OBLIGATION (A) OF EACH LENDER TO MAKE EACH
LOAN AND (B) OF THE L/C ISSUER TO ISSUE EACH LETTER OF CREDIT IS SUBJECT TO THE
FOLLOWING FURTHER CONDITIONS PRECEDENT THAT:

 


12.2.1          COMPLIANCE WITH WARRANTIES, NO DEFAULT, ETC.  BOTH BEFORE AND
AFTER GIVING EFFECT TO ANY BORROWING AND THE ISSUANCE OF ANY LETTER OF CREDIT,
THE FOLLOWING STATEMENTS SHALL BE TRUE AND CORRECT:

 

(A)           THE REPRESENTATIONS AND WARRANTIES OF EACH LOAN PARTY SET FORTH IN
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL
RESPECTS WITH THE SAME EFFECT AS IF THEN MADE (EXCEPT TO THE EXTENT STATED TO
RELATE TO A SPECIFIC EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND
WARRANTIES SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER DATE); AND

 

(B)           NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT SHALL HAVE THEN
OCCURRED AND BE CONTINUING.

 


12.2.2          CONFIRMATORY CERTIFICATE.  IF REQUESTED BY ANY LENDER OR THE L/C
ISSUER, AS APPLICABLE, SUCH LENDER OR L/C ISSUER SHALL HAVE RECEIVED A
CERTIFICATE DATED THE DATE OF SUCH REQUESTED LOAN OR LETTER OF CREDIT AND SIGNED
BY A DULY AUTHORIZED REPRESENTATIVE OF THE COMPANY AS TO THE MATTERS SET OUT IN
SECTION 12.2.1 (IT BEING UNDERSTOOD THAT EACH REQUEST BY THE COMPANY FOR THE
MAKING OF A LOAN OR THE ISSUANCE OF A LETTER OF CREDIT SHALL BE DEEMED TO
CONSTITUTE A REPRESENTATION AND WARRANTY BY THE COMPANY THAT THE CONDITIONS
PRECEDENT SET FORTH IN SECTION 12.2.1 WILL BE SATISFIED AT THE TIME OF THE
MAKING OF SUCH LOAN OR THE ISSUANCE OF SUCH LETTER OF CREDIT), TOGETHER WITH
SUCH OTHER DOCUMENTS AS SUCH LENDER OR L/C ISSUER MAY REASONABLY REQUEST IN
SUPPORT THEREOF.

 


SECTION 13     EVENTS OF DEFAULT AND THEIR EFFECT.


 


13.1         EVENTS OF DEFAULT.  EACH OF THE FOLLOWING SHALL CONSTITUTE AN EVENT
OF DEFAULT UNDER THIS AGREEMENT:

 

50

--------------------------------------------------------------------------------



 

13.1.1      Non-Payment of the Loans, etc.     Default in the payment when due
of the principal of any Loan; or default, and continuance thereof for five days,
in the payment when due of any interest, fee, reimbursement obligation with
respect to any Letter of Credit or other amount payable by the Loan Parties
hereunder or under any other Loan Document.

 

13.1.2      Non-Payment of Other Debt.     Any default shall occur under the
terms applicable to any Debt of any Loan Party in an aggregate amount (for all
such Debt so affected and including undrawn committed or available amounts and
amounts owing to all creditors under any combined or syndicated credit
arrangement) exceeding $250,000 and such default shall (a) consist of the
failure to pay such Debt when due, whether by acceleration or otherwise, or
(b) accelerate the maturity of such Debt or permit the holder or holders
thereof, or any trustee or agent for such holder or holders, to cause such Debt
to become due and payable (or require any Loan Party to purchase or redeem such
Debt or post cash collateral in respect thereof) prior to its expressed
maturity.

 

13.1.3      Other Material Obligations.     Default in the payment when due, or
in the performance or observance of, any material obligation of, or condition
agreed to by, any Loan Party with respect to any material purchase or lease of
goods or services where such default, singly or in the aggregate with all other
such defaults, might reasonably be expected to have a Material Adverse Effect.

 


13.1.4      BANKRUPTCY, INSOLVENCY, ETC.     ANY LOAN PARTY BECOMES INSOLVENT OR
GENERALLY FAILS TO PAY, OR ADMITS IN WRITING ITS INABILITY OR REFUSAL TO PAY,
DEBTS AS THEY BECOME DUE; OR ANY LOAN PARTY APPLIES FOR, CONSENTS TO, OR
ACQUIESCES IN THE APPOINTMENT OF A TRUSTEE, RECEIVER OR OTHER CUSTODIAN FOR SUCH
LOAN PARTY OR ANY PROPERTY THEREOF, OR MAKES A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS; OR, IN THE ABSENCE OF SUCH APPLICATION, CONSENT OR
ACQUIESCENCE, A TRUSTEE, RECEIVER OR OTHER CUSTODIAN IS APPOINTED FOR ANY LOAN
PARTY OR FOR A SUBSTANTIAL PART OF THE PROPERTY OF ANY THEREOF AND IS NOT
DISCHARGED WITHIN 60 DAYS; OR ANY BANKRUPTCY, REORGANIZATION, DEBT ARRANGEMENT,
OR OTHER CASE OR PROCEEDING UNDER ANY BANKRUPTCY OR INSOLVENCY LAW, OR ANY
DISSOLUTION OR LIQUIDATION PROCEEDING, IS COMMENCED IN RESPECT OF ANY LOAN
PARTY, AND IF SUCH CASE OR PROCEEDING IS NOT COMMENCED BY SUCH LOAN PARTY, IT IS
CONSENTED TO OR ACQUIESCED IN BY SUCH LOAN PARTY, OR REMAINS FOR 60 DAYS
UNDISMISSED; OR ANY LOAN PARTY TAKES ANY ACTION TO AUTHORIZE, OR IN FURTHERANCE
OF, ANY OF THE FOREGOING.


 


13.1.5      NON-COMPLIANCE WITH LOAN DOCUMENTS.     (A) FAILURE BY ANY LOAN
PARTY TO COMPLY WITH OR TO PERFORM ANY COVENANT SET FORTH IN SECTION 10.1.5,
10.3(B), 10.5 OR 10.9 OR SECTION 11; OR (B) FAILURE BY ANY LOAN PARTY TO COMPLY
WITH OR TO PERFORM ANY OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT (AND NOT CONSTITUTING AN EVENT OF DEFAULT UNDER ANY OTHER PROVISION OF
THIS SECTION 13) AND CONTINUANCE OF SUCH FAILURE DESCRIBED IN THIS CLAUSE
(B) FOR 30 DAYS.


 


13.1.6      REPRESENTATIONS; WARRANTIES.     ANY REPRESENTATION OR WARRANTY MADE
BY ANY LOAN PARTY HEREIN OR ANY OTHER LOAN DOCUMENT IS BREACHED OR IS FALSE OR
MISLEADING IN ANY MATERIAL RESPECT, OR ANY SCHEDULE, CERTIFICATE, FINANCIAL
STATEMENT, REPORT, NOTICE OR OTHER WRITING FURNISHED BY ANY LOAN PARTY TO AGENT
OR ANY LENDER IN CONNECTION HEREWITH IS


 

51

 

--------------------------------------------------------------------------------



 


FALSE OR MISLEADING IN ANY MATERIAL RESPECT ON THE DATE AS OF WHICH THE FACTS
THEREIN SET FORTH ARE STATED OR CERTIFIED.


 


13.1.7      PENSION PLANS.     (A) ANY PERSON INSTITUTES STEPS TO TERMINATE A
PENSION PLAN IF AS A RESULT OF SUCH TERMINATION THE COMPANY OR ANY MEMBER OF THE
CONTROLLED GROUP COULD BE REQUIRED TO MAKE A CONTRIBUTION TO SUCH PENSION PLAN,
OR COULD INCUR A LIABILITY OR OBLIGATION TO SUCH PENSION PLAN, IN EXCESS OF
$250,000; (B) A CONTRIBUTION FAILURE OCCURS WITH RESPECT TO ANY PENSION PLAN
SUFFICIENT TO GIVE RISE TO A LIEN UNDER SECTION 302(F) OF ERISA; (C) THE
UNFUNDED LIABILITY EXCEEDS TWENTY PERCENT OF THE TOTAL PLAN LIABILITY, OR
(D) THERE SHALL OCCUR ANY WITHDRAWAL OR PARTIAL WITHDRAWAL FROM A MULTIEMPLOYER
PENSION PLAN AND THE WITHDRAWAL LIABILITY (WITHOUT UNACCRUED INTEREST) TO
MULTIEMPLOYER PENSION PLANS AS A RESULT OF SUCH WITHDRAWAL (INCLUDING ANY
OUTSTANDING WITHDRAWAL LIABILITY THAT THE COMPANY OR ANY MEMBER OF THE
CONTROLLED GROUP HAVE INCURRED ON THE DATE OF SUCH WITHDRAWAL) EXCEEDS $250,000.


 


13.1.8      JUDGMENTS.     FINAL JUDGMENTS WHICH EXCEED AN AGGREGATE OF $250,000
SHALL BE RENDERED AGAINST ANY LOAN PARTY AND SHALL NOT HAVE BEEN PAID,
DISCHARGED OR VACATED OR HAD EXECUTION THEREOF STAYED PENDING APPEAL WITHIN 30
DAYS AFTER ENTRY OR FILING OF SUCH JUDGMENTS.


 


13.1.9      INVALIDITY OF COLLATERAL DOCUMENTS, ETC.     ANY COLLATERAL DOCUMENT
SHALL CEASE TO BE IN FULL FORCE AND EFFECT; OR ANY LOAN PARTY (OR ANY PERSON BY,
THROUGH OR ON BEHALF OF ANY LOAN PARTY) SHALL CONTEST IN ANY MANNER THE
VALIDITY, BINDING NATURE OR ENFORCEABILITY OF ANY COLLATERAL DOCUMENT.


 


13.1.10    INVALIDITY OF SUBORDINATION PROVISIONS, ETC.     ANY SUBORDINATION
PROVISION IN ANY DOCUMENT OR INSTRUMENT GOVERNING SUBORDINATED DEBT, OR ANY
SUBORDINATION PROVISION IN ANY GUARANTY BY ANY SUBSIDIARY OF ANY SUBORDINATED
DEBT, SHALL CEASE TO BE IN FULL FORCE AND EFFECT, OR ANY LOAN PARTY OR ANY OTHER
PERSON (INCLUDING THE HOLDER OF ANY APPLICABLE SUBORDINATED DEBT) SHALL CONTEST
IN ANY MANNER THE VALIDITY, BINDING NATURE OR ENFORCEABILITY OF ANY SUCH
PROVISION.


 


13.1.11        CHANGE OF CONTROL.     A CHANGE OF CONTROL SHALL OCCUR.


 


13.1.12   MATERIAL ADVERSE EFFECT.     THE OCCURRENCE OF ANY EVENT HAVING A
MATERIAL ADVERSE EFFECT.


 

13.2         Effect of Event of Default.     If any Event of Default occurs and
is continuing, Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

 

(A)           DECLARE THE COMMITMENT OF EACH LENDER TO MAKE LOANS AND ANY
OBLIGATION OF THE L/C ISSUER TO ISSUE LETTERS OF CREDIT TO BE TERMINATED,
WHEREUPON SUCH COMMITMENTS AND OBLIGATION SHALL BE TERMINATED;

 

(B)           DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS, ALL
INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER AMOUNTS OWING OR PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN

 

52

 

--------------------------------------------------------------------------------


 

DOCUMENT TO BE IMMEDIATELY DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST
OR OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE
COMPANY;

 

(C)           REQUIRE THAT THE COMPANY CASH COLLATERALIZE THE L/C OBLIGATIONS
(IN AN AMOUNT EQUAL TO THE STATED AMOUNT THEREOF); AND

 

(D)           EXERCISE ON BEHALF OF ITSELF, THE LENDERS AND THE L/C ISSUER ALL
RIGHTS AND REMEDIES AVAILABLE TO IT, THE LENDERS AND THE L/C ISSUER UNDER THE
LOAN DOCUMENTS;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of Agent
or any Lender.

 


13.3         APPLICATION OF FUNDS. AFTER THE EXERCISE OF REMEDIES PROVIDED FOR
IN SECTION 13.2 (OR AFTER THE LOANS HAVE AUTOMATICALLY BECOME IMMEDIATELY DUE
AND PAYABLE AND THE L/C OBLIGATIONS HAVE AUTOMATICALLY BEEN REQUIRED TO BE CASH
COLLATERALIZED AS SET FORTH IN THE PROVISO TO SECTION 13.2), ANY AMOUNTS
RECEIVED ON ACCOUNT OF THE OBLIGATIONS SHALL BE APPLIED BY AGENT IN THE
FOLLOWING ORDER:


 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Agent (including fees and time charges for attorneys
who may be employees of Agent) and amounts payable under Section 7.6 or
Section 8) payable to Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit fees) payable to Lenders and the L/C Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and the L/C Issuer (including
fees and time charges for attorneys who may be employees of any Lender or the
L/C Issuer) and amounts payable under Section 7.6 or Section 8), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to Agent for the account of the L/C Issuer, to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by law.

 

53

--------------------------------------------------------------------------------


 

Subject to Section 2.3.2, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 


SECTION 14          ADMINISTRATIVE AGENT.


 


14.1         APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE AGENT


 

(A)           EACH OF THE LENDERS AND THE L/C ISSUER HEREBY IRREVOCABLY APPOINTS
LASALLE TO ACT ON ITS BEHALF AS ADMINISTRATIVE AGENT HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS AND AUTHORIZES AGENT TO TAKE SUCH ACTIONS ON ITS BEHALF AND
TO EXERCISE SUCH POWERS AS ARE DELEGATED TO AGENT BY THE TERMS HEREOF AND
THEREOF, TOGETHER WITH SUCH ACTIONS AND POWERS AS ARE REASONABLY INCIDENTAL
THERETO.  THE PROVISIONS OF THIS ARTICLE ARE SOLELY FOR THE BENEFIT OF AGENT,
THE LENDERS AND THE L/C ISSUER, AND NEITHER THE COMPANY NOR ANY OTHER LOAN PARTY
SHALL HAVE RIGHTS AS A THIRD PARTY BENEFICIARY OF ANY OF SUCH PROVISIONS.

 

(B)           AGENT SHALL ALSO ACT AS THE “COLLATERAL AGENT” UNDER THE LOAN
DOCUMENTS, AND EACH OF THE LENDERS AND THE L/C ISSUER HEREBY IRREVOCABLY
APPOINTS AND AUTHORIZES AGENT TO ACT AS THE AGENT OF SUCH LENDER AND THE L/C
ISSUER FOR PURPOSES OF ACQUIRING, HOLDING AND ENFORCING ANY AND ALL LIENS ON
COLLATERAL GRANTED BY ANY OF THE LOAN PARTIES TO SECURE ANY OF THE OBLIGATIONS,
TOGETHER WITH SUCH POWERS AND DISCRETION AS ARE REASONABLY INCIDENTAL THERETO. 
IN THIS CONNECTION, AGENT, AS “COLLATERAL AGENT” AND ANY CO-AGENTS, SUB-AGENTS
AND ATTORNEYS-IN-FACT APPOINTED BY AGENT PURSUANT TO SECTION 14.5 OR OTHERWISE
FOR PURPOSES OF HOLDING OR ENFORCING ANY LIEN ON THE COLLATERAL (OR ANY PORTION
THEREOF) GRANTED UNDER THE COLLATERAL DOCUMENTS, OR FOR EXERCISING ANY RIGHTS
AND REMEDIES THEREUNDER AT THE DIRECTION OF AGENT), SHALL BE ENTITLED TO THE
BENEFITS OF ALL PROVISIONS OF THIS SECTION 14 AND SECTION 16, AS THOUGH SUCH
CO-AGENTS, SUB-AGENTS AND ATTORNEYS-IN-FACT WERE THE “COLLATERAL AGENT” UNDER
THE LOAN DOCUMENTS AS IF SET FORTH IN FULL HEREIN WITH RESPECT THERETO.

 


14.2         RIGHTS AS A LENDER.    THE PERSON SERVING AS AGENT HEREUNDER SHALL
HAVE THE SAME RIGHTS AND POWERS IN ITS CAPACITY AS A LENDER AS ANY OTHER LENDER
AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT AGENT AND THE TERM “LENDER” OR
“LENDERS” SHALL, UNLESS OTHERWISE EXPRESSLY INDICATED OR UNLESS THE CONTEXT
OTHERWISE REQUIRES, INCLUDE THE PERSON SERVING AS AGENT HEREUNDER IN ITS
INDIVIDUAL CAPACITY.  SUCH PERSON AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM,
LEND MONEY TO, ACT AS THE FINANCIAL ADVISOR OR IN ANY OTHER ADVISORY CAPACITY
FOR AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH THE COMPANY OR ANY
SUBSIDIARY OR OTHER AFFILIATE THEREOF AS IF SUCH PERSON WERE NOT AGENT HEREUNDER
AND WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO LENDERS.


 


14.3         EXCULPATORY PROVISIONS.    AGENT SHALL NOT HAVE ANY DUTIES OR
OBLIGATIONS EXCEPT THOSE EXPRESSLY SET FORTH HEREIN AND IN THE OTHER LOAN
DOCUMENTS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, AGENT:


 

(A)           SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES,
REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;

 

(B)           SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED HEREBY OR

 

54

--------------------------------------------------------------------------------


 

BY THE OTHER LOAN DOCUMENTS THAT AGENT IS REQUIRED TO EXERCISE AS DIRECTED IN
WRITING BY THE REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE
LENDERS AS SHALL BE EXPRESSLY PROVIDED FOR HEREIN OR IN THE OTHER LOAN
DOCUMENTS), PROVIDED THAT AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT,
IN ITS OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE AGENT TO LIABILITY OR
THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW; AND

 

(C)           SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE
FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE LOAN PARTIES ANY OF THEIR
AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING AS AGENT OR
ANY OF ITS AFFILIATES IN ANY CAPACITY.

 

(D)           AGENT SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT
(I) WITH THE CONSENT OR AT THE REQUEST OF THE REQUIRED LENDERS (OR SUCH OTHER
NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE NECESSARY, OR AS AGENT SHALL
BELIEVE IN GOOD FAITH SHALL BE NECESSARY, UNDER THE CIRCUMSTANCES AS PROVIDED IN
SECTIONS 12 AND 16.1) OR (II) IN THE ABSENCE OF ITS OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.  AGENT SHALL BE DEEMED NOT TO HAVE KNOWLEDGE OF ANY DEFAULT
UNLESS AND UNTIL WRITTEN NOTICE DESCRIBING SUCH DEFAULT IS GIVEN TO AGENT BY A
LOAN PARTY, A LENDER OR THE L/C ISSUER.  AGENT SHALL NOT BE RESPONSIBLE FOR OR
HAVE ANY DUTY TO ASCERTAIN OR INQUIRE INTO (I) ANY STATEMENT, WARRANTY OR
REPRESENTATION MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, (II) THE CONTENTS OF ANY CERTIFICATE, REPORT OR OTHER DOCUMENT
DELIVERED HEREUNDER OR THEREUNDER OR IN CONNECTION HEREWITH OR THEREWITH,
(III) THE PERFORMANCE OR OBSERVANCE OF ANY OF THE COVENANTS, AGREEMENTS OR OTHER
TERMS OR CONDITIONS SET FORTH HEREIN OR THEREIN OR THE OCCURRENCE OF ANY
DEFAULT, (IV) THE VALIDITY, ENFORCEABILITY, EFFECTIVENESS OR GENUINENESS OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER AGREEMENT, INSTRUMENT OR
DOCUMENT OR (V) THE SATISFACTION OF ANY CONDITION SET FORTH IN ARTICLE IV OR
ELSEWHERE HEREIN, OTHER THAN TO CONFIRM RECEIPT OF ITEMS EXPRESSLY REQUIRED TO
BE DELIVERED TO AGENT.

 


14.4         RELIANCE BY ADMINISTRATIVE AGENT.    AGENT SHALL BE ENTITLED TO
RELY UPON, AND SHALL NOT INCUR ANY LIABILITY FOR RELYING UPON, ANY NOTICE,
REQUEST, CERTIFICATE, CONSENT, STATEMENT, INSTRUMENT, DOCUMENT OR OTHER WRITING
(INCLUDING ANY ELECTRONIC MESSAGE, INTERNET OR INTRANET WEBSITE POSTING OR OTHER
DISTRIBUTION) BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN SIGNED, SENT OR
OTHERWISE AUTHENTICATED BY THE PROPER PERSON.  AGENT ALSO MAY RELY UPON ANY
STATEMENT MADE TO IT ORALLY OR BY TELEPHONE AND BELIEVED BY IT TO HAVE BEEN MADE
BY THE PROPER PERSON, AND SHALL NOT INCUR ANY LIABILITY FOR RELYING THEREON.  IN
DETERMINING COMPLIANCE WITH ANY CONDITION HEREUNDER TO THE MAKING OF A LOAN, OR
THE ISSUANCE OF A LETTER OF CREDIT, THAT BY ITS TERMS MUST BE FULFILLED TO THE
SATISFACTION OF A LENDER OR THE L/C ISSUER, AGENT MAY PRESUME THAT SUCH
CONDITION IS SATISFACTORY TO SUCH LENDER OR THE L/C ISSUER UNLESS AGENT SHALL
HAVE RECEIVED NOTICE TO THE CONTRARY FROM SUCH LENDER OR THE L/C ISSUER PRIOR TO
THE MAKING OF SUCH LOAN OR THE ISSUANCE OF SUCH LETTER OF CREDIT.  AGENT MAY
CONSULT WITH LEGAL COUNSEL (WHO MAY BE COUNSEL FOR THE LOAN PARTIES),
INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS REASONABLY SELECTED BY IT WITH RESPECT
TO MATTERS WITHIN THE EXPERTISE OF SUCH EXPERTS, AND SHALL NOT BE LIABLE FOR ANY
ACTION TAKEN OR NOT TAKEN BY IT IN GOOD FAITH IN ACCORDANCE WITH THE ADVICE OF
ANY SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.

 


14.5         DELEGATION OF DUTIES.    AGENT MAY PERFORM ANY AND ALL OF ITS
DUTIES AND EXERCISE ITS RIGHTS AND POWERS HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT BY OR THROUGH ANY ONE OR MORE


 

55

--------------------------------------------------------------------------------


 


SUB-AGENTS APPOINTED BY AGENT.  AGENT AND ANY SUCH SUB-AGENT MAY PERFORM ANY AND
ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS BY OR THROUGH THEIR
RESPECTIVE RELATED PARTIES.  THE EXCULPATORY PROVISIONS OF THIS ARTICLE SHALL
APPLY TO ANY SUCH SUB-AGENT AND TO THE RELATED PARTIES OF AGENT AND ANY SUCH
SUB-AGENT, AND SHALL APPLY TO THEIR RESPECTIVE ACTIVITIES IN CONNECTION WITH THE
SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN AS WELL AS ACTIVITIES
AS AGENT.


 


14.6         RESIGNATION OF AGENT.    AGENT MAY AT ANY TIME GIVE NOTICE OF ITS
RESIGNATION TO LENDERS, THE L/C ISSUER AND THE LOAN PARTIES.  UPON RECEIPT OF
ANY SUCH NOTICE OF RESIGNATION, THE REQUIRED LENDERS SHALL HAVE THE RIGHT, IN
CONSULTATION WITH THE LOAN PARTIES, TO APPOINT A SUCCESSOR, WHICH SHALL BE A
BANK WITH AN OFFICE IN THE UNITED STATES, OR AN AFFILIATE OF ANY SUCH BANK WITH
AN OFFICE IN THE UNITED STATES.  IF NO SUCH SUCCESSOR SHALL HAVE BEEN SO
APPOINTED BY THE REQUIRED LENDERS AND SHALL HAVE ACCEPTED SUCH APPOINTMENT
WITHIN 30 DAYS AFTER THE RETIRING AGENT GIVES NOTICE OF ITS RESIGNATION, THEN
THE RETIRING AGENT MAY ON BEHALF OF LENDERS AND THE L/C ISSUER, APPOINT A
SUCCESSOR AGENT MEETING THE QUALIFICATIONS SET FORTH ABOVE; PROVIDED THAT IF
AGENT SHALL NOTIFY THE LOAN PARTIES AND THE LENDERS THAT NO QUALIFYING PERSON
HAS ACCEPTED SUCH APPOINTMENT, THEN SUCH RESIGNATION SHALL NONETHELESS BECOME
EFFECTIVE IN ACCORDANCE WITH SUCH NOTICE AND (I) THE RETIRING AGENT SHALL BE
DISCHARGED FROM ITS DUTIES AND OBLIGATIONS HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS (EXCEPT THAT IN THE CASE OF ANY COLLATERAL SECURITY HELD BY AGENT ON
BEHALF OF THE LENDERS OR THE L/C ISSUER UNDER ANY OF THE LOAN DOCUMENTS, THE
RETIRING AGENT SHALL CONTINUE TO HOLD SUCH COLLATERAL SECURITY UNTIL SUCH TIME
AS A SUCCESSOR AGENT IS APPOINTED) AND (II) ALL PAYMENTS, COMMUNICATIONS AND
DETERMINATIONS PROVIDED TO BE MADE BY, TO OR THROUGH AGENT SHALL INSTEAD BE MADE
BY OR TO EACH LENDER AND THE L/C ISSUER DIRECTLY, UNTIL SUCH TIME AS THE
REQUIRED LENDERS APPOINT A SUCCESSOR AGENT AS PROVIDED FOR ABOVE IN THIS
SECTION.  UPON THE ACCEPTANCE OF A SUCCESSOR’S APPOINTMENT AS AGENT HEREUNDER,
SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL OF THE RIGHTS,
POWERS, PRIVILEGES AND DUTIES OF THE RETIRING (OR RETIRED) AGENT, AND THE
RETIRING AGENT SHALL BE DISCHARGED FROM ALL OF ITS DUTIES AND OBLIGATIONS
HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS (IF NOT ALREADY DISCHARGED THEREFROM
AS PROVIDED ABOVE IN THIS SECTION).  THE FEES PAYABLE BY THE LOAN PARTIES TO A
SUCCESSOR AGENT SHALL BE THE SAME AS THOSE PAYABLE TO ITS PREDECESSOR UNLESS
OTHERWISE AGREED BETWEEN THE LOAN PARTIES AND SUCH SUCCESSOR.  AFTER THE
RETIRING AGENT’S RESIGNATION HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS, THE
PROVISIONS OF THIS SECTION 14 AND SECTION 16.5 SHALL CONTINUE IN EFFECT FOR THE
BENEFIT OF SUCH RETIRING AGENT, ITS SUB-AGENTS AND THEIR RESPECTIVE RELATED
PARTIES IN RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM
WHILE THE RETIRING ADMINISTRATIVE AGENT WAS ACTING AS ADMINISTRATIVE AGENT.


 


14.7         NON-RELIANCE ON AGENT AND OTHER LENDERS.    EACH LENDER AND THE L/C
ISSUER ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON AGENT
OR ANY OTHER LENDER OR ANY OF THEIR RELATED PARTIES AND BASED ON SUCH DOCUMENTS
AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND
DECISION TO ENTER INTO THIS AGREEMENT.  EACH LENDER AND THE L/C ISSUER ALSO
ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON AGENT OR ANY
OTHER LENDER OR ANY OF THEIR RELATED PARTIES AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL FROM TIME TO TIME DEEM APPROPRIATE, CONTINUE TO MAKE ITS
OWN DECISIONS IN TAKING OR NOT TAKING ACTION UNDER OR BASED UPON THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY RELATED AGREEMENT.


 


14.8         NO OTHER DUTIES, ETC.    ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, NEITHER THE DOCUMENTATION AGENT NOR ANY OTHER LENDER HOLDING A
TITLE LISTED ON THE COVER PAGE HEREOF


 

56

--------------------------------------------------------------------------------


 


SHALL HAVE ANY POWERS, DUTIES OR RESPONSIBILITIES UNDER THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS, EXCEPT IN ITS CAPACITY, AS APPLICABLE, AS
ADMINISTRATIVE AGENT, A LENDER OR THE L/C ISSUER HEREUNDER.


 


14.9         ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.    IN CASE OF THE
PENDENCY OF ANY PROCEEDING UNDER ANY BANKRUPTCY LAW OR SIMILAR LAW FOR THE
RELIEF OF DEBTORS OR ANY OTHER JUDICIAL PROCEEDING RELATIVE TO ANY LOAN PARTY,
AGENT (IRRESPECTIVE OF WHETHER THE PRINCIPAL OF ANY LOAN OR L/C OBLIGATION SHALL
THEN BE DUE AND PAYABLE AS HEREIN EXPRESSED OR BY DECLARATION OR OTHERWISE AND
IRRESPECTIVE OF WHETHER AGENT SHALL HAVE MADE ANY DEMAND ON ANY LOAN PARTY)
SHALL BE ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH PROCEEDING OR OTHERWISE


 

(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, L/C OBLIGATIONS AND ALL
OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS
MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF LENDERS, THE L/C
ISSUER AND AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE COMPENSATION, EXPENSES,
DISBURSEMENTS AND ADVANCES OF LENDERS, THE L/C ISSUER AND AGENT AND THEIR
RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER AMOUNTS DUE LENDERS, THE L/C ISSUER
AND AGENT UNDER SECTIONS 5 AND 16.5) ALLOWED IN SUCH JUDICIAL PROCEEDING; AND

 

(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to Agent and, in the event
that Agent shall consent to the making of such payments directly to Lenders and
the L/C Issuer, to pay to Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of Agent and its agents and counsel, and
any other amounts due Agent under Sections 5 and 16.5.  Nothing contained herein
shall be deemed to authorize Agent to authorize or consent to or accept or adopt
on behalf of any Lender or the L/C Issuer any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or the L/C Issuer or to authorize Agent to vote in respect of the
claim of any Lender or the L/C Issuer in any such proceeding.

 


14.10       COLLATERAL MATTERS


 

(A)           EACH LENDER AND THE L/C ISSUER HEREBY IRREVOCABLY AUTHORIZES AND
DIRECTS AGENT TO ENTER INTO THE COLLATERAL DOCUMENTS FOR THE BENEFIT OF SUCH
LENDER AND THE L/C ISSUER.  EACH LENDER AND THE L/C ISSUER HEREBY AGREES, AND
EACH HOLDER OF ANY NOTE BY THE ACCEPTANCE THEREOF WILL BE DEEMED TO AGREE, THAT,
EXCEPT AS OTHERWISE SET FORTH IN SECTION 16.1, ANY ACTION TAKEN BY THE REQUIRED
LENDERS, IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT OR THE COLLATERAL
DOCUMENTS, AND THE EXERCISE BY THE REQUIRED LENDERS OF THE POWERS SET FORTH
HEREIN OR THEREIN, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL
THERETO, SHALL BE AUTHORIZED AND BINDING UPON ALL OF LENDERS AND THE L/C
ISSUER.  AGENT IS HEREBY AUTHORIZED (BUT NOT OBLIGATED) ON BEHALF OF ALL OF
LENDERS AND THE L/C ISSUER, WITHOUT THE NECESSITY OF ANY NOTICE TO OR FURTHER
CONSENT FROM ANY LENDER OR THE L/C ISSUER FROM TIME TO TIME PRIOR TO, AN EVENT
OF DEFAULT, TO TAKE ANY ACTION WITH RESPECT TO ANY COLLATERAL OR COLLATERAL
DOCUMENTS WHICH MAY BE NECESSARY TO PERFECT AND MAINTAIN PERFECTED THE LIENS
UPON THE COLLATERAL GRANTED PURSUANT TO THE COLLATERAL DOCUMENTS.

 

57

--------------------------------------------------------------------------------


 

(B)           EACH LENDER AND THE L/C ISSUER HEREBY IRREVOCABLY AUTHORIZE AGENT,
AT ITS OPTION AND IN ITS DISCRETION,

 

(I)            TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY AGENT
UNDER ANY LOAN DOCUMENT (A) UPON TERMINATION OF THE AGGREGATE COMMITMENTS AND
PAYMENT IN FULL OF ALL OBLIGATIONS (OTHER THAN CONTINGENT INDEMNIFICATION
OBLIGATIONS) AND THE EXPIRATION OR TERMINATION OF ALL LETTERS OF CREDIT (OTHER
THAN LETTERS OF CREDIT AS TO WHICH OTHER ARRANGEMENTS SATISFACTORY TO AGENT AND
THE L/C ISSUER SHALL HAVE BEEN MADE), (B) THAT IS SOLD OR TO BE SOLD AS PART OF
OR IN CONNECTION WITH ANY SALE PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT, (C) SUBJECT TO SECTION 16.1, IF APPROVED, AUTHORIZED OR RATIFIED IN
WRITING BY THE REQUIRED LENDERS, OR (D) IN CONNECTION WITH ANY FORECLOSURE SALE
OR OTHER DISPOSITION OF COLLATERAL AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT;
AND

 

(II)           TO SUBORDINATE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY
AGENT UNDER ANY LOAN DOCUMENT TO THE HOLDER OF ANY LIEN ON SUCH PROPERTY THAT IS
PERMITTED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

Upon request by Agent at any time, each Lender and the L/C Issuer will confirm
in writing Agent’s authority to release or subordinate its interest in
particular types or items of Collateral pursuant to this Section 14.10.

 

(C)           SUBJECT TO (B) ABOVE, AGENT SHALL (AND IS HEREBY IRREVOCABLY
AUTHORIZED BY EACH LENDER AND THE L/C ISSUER , TO EXECUTE SUCH DOCUMENTS AS MAY
BE NECESSARY TO EVIDENCE THE RELEASE OR SUBORDINATION OF THE LIENS GRANTED TO
AGENT FOR THE BENEFIT OF AGENT AND LENDERS AND THE L/C ISSUER HEREIN OR PURSUANT
HERETO UPON THE APPLICABLE COLLATERAL; PROVIDED THAT (I) AGENT SHALL NOT BE
REQUIRED TO EXECUTE ANY SUCH DOCUMENT ON TERMS WHICH, IN AGENT’S OPINION, WOULD
EXPOSE AGENT TO OR CREATE ANY LIABILITY OR ENTAIL ANY CONSEQUENCE OTHER THAN THE
RELEASE OR SUBORDINATION OF SUCH LIENS WITHOUT RECOURSE OR WARRANTY AND
(II) SUCH RELEASE OR SUBORDINATION SHALL NOT IN ANY MANNER DISCHARGE, AFFECT OR
IMPAIR THE OBLIGATIONS OR ANY LIENS UPON (OR OBLIGATIONS OF THE COMPANY OR ANY
OTHER LOAN PARTY IN RESPECT OF) ALL INTERESTS RETAINED BY THE COMPANY OR ANY
OTHER LOAN PARTY, INCLUDING THE PROCEEDS OF THE SALE, ALL OF WHICH SHALL
CONTINUE TO CONSTITUTE PART OF THE COLLATERAL.  IN THE EVENT OF ANY SALE OR
TRANSFER OF COLLATERAL, OR ANY FORECLOSURE WITH RESPECT TO ANY OF THE
COLLATERAL, AGENT SHALL BE AUTHORIZED TO DEDUCT ALL EXPENSES REASONABLY INCURRED
BY AGENT FROM THE PROCEEDS OF ANY SUCH SALE, TRANSFER OR FORECLOSURE.

 

(D)           AGENT SHALL HAVE NO OBLIGATION WHATSOEVER TO ANY LENDER, THE L/C
ISSUER OR ANY OTHER PERSON TO ASSURE THAT THE COLLATERAL EXISTS OR IS OWNED BY
THE COMPANY OR ANY OTHER LOAN PARTY OR IS CARED FOR, PROTECTED OR INSURED OR
THAT THE LIENS GRANTED TO AGENT HEREIN OR IN ANY OF THE COLLATERAL DOCUMENTS OR
PURSUANT HERETO OR THERETO HAVE BEEN PROPERLY OR SUFFICIENTLY OR LAWFULLY
CREATED, PERFECTED, PROTECTED OR ENFORCED OR ARE ENTITLED TO ANY PARTICULAR
PRIORITY, OR TO EXERCISE OR TO CONTINUE EXERCISING AT ALL OR IN ANY MANNER OR
UNDER ANY DUTY OF CARE, DISCLOSURE OR FIDELITY ANY OF THE RIGHTS, AUTHORITIES
AND POWERS GRANTED OR AVAILABLE TO AGENT IN THIS SECTION 14.10 OR IN ANY OF THE
COLLATERAL DOCUMENTS, IT BEING UNDERSTOOD AND AGREED THAT IN RESPECT OF THE
COLLATERAL, OR ANY ACT, OMISSION OR EVENT RELATED THERETO, AGENT MAY ACT IN ANY
MANNER IT MAY DEEM APPROPRIATE, IN ITS SOLE DISCRETION, GIVEN AGENT’S OWN
INTEREST IN THE COLLATERAL AS ONE OF LENDERS AND THAT AGENT SHALL HAVE NO DUTY
OR LIABILITY WHATSOEVER TO LENDERS OR THE L/C ISSUER.

 

58

--------------------------------------------------------------------------------


 

(E)           EACH LENDER AND THE L/C ISSUER HEREBY APPOINTS EACH OTHER LENDER
AS AGENT FOR THE PURPOSE OF PERFECTING LENDERS’ AND THE L/C ISSUER’S SECURITY
INTEREST IN ASSETS WHICH, IN ACCORDANCE WITH ARTICLE 9 OF THE UCC CAN BE
PERFECTED ONLY BY POSSESSION.  SHOULD ANY LENDER OR THE L/C ISSUER (OTHER THAN
AGENT) OBTAIN POSSESSION OF ANY SUCH COLLATERAL, SUCH LENDER OR THE L/C ISSUER
SHALL NOTIFY AGENT THEREOF, AND, PROMPTLY UPON AGENT’S REQUEST THEREFOR SHALL
DELIVER SUCH COLLATERAL TO AGENT OR IN ACCORDANCE WITH AGENT’S INSTRUCTIONS.

 


SECTION 15          THE LOAN PARTIES.


 


15.1         APPOINTMENT OF THE COMPANY.    EACH LOAN PARTY HEREBY APPOINTS AND
AUTHORIZES THE COMPANY TO TAKE SUCH ACTION AS ITS AGENT ON ITS BEHALF AND TO
EXERCISE SUCH POWERS UNDER THE LOAN DOCUMENTS AS ARE DELEGATED TO THE COMPANY BY
THE TERMS THEREOF, TOGETHER WITH SUCH POWER THAT ARE REASONABLY INCIDENTAL
THERETO, AND THE COMPANY HEREBY ACCEPTS SUCH APPOINTMENT.


 


15.2         RELATIONSHIP AMONG THE LOAN PARTIES


 

(A)           JOINT AND SEVERAL LIABILITY.  EACH LOAN PARTY AGREES THAT IT IS
LIABLE, JOINTLY AND SEVERALLY WITH EACH OTHER LOAN PARTY, FOR THE PAYMENT OF ALL
OBLIGATIONS OF THE LOAN PARTIES UNDER THIS AGREEMENT AND EACH OTHER LOAN
DOCUMENT, AND THAT AGENT AND ANY LENDER CAN ENFORCE SUCH OBLIGATIONS AGAINST ANY
OR ALL LOAN PARTIES, IN AGENT’S OR SUCH LENDER’S SOLE AND UNLIMITED DISCRETION.

 

(B)           WAIVERS OF DEFENSES.  THE OBLIGATIONS OF THE LOAN PARTIES
HEREUNDER SHALL NOT BE RELEASED, IN WHOLE OR IN PART, BY ANY ACTION OR THING
WHICH MIGHT, BUT FOR THIS PROVISION OF THIS AGREEMENT, BE DEEMED A LEGAL OR
EQUITABLE DISCHARGE OF A SURETY OR GUARANTOR, OTHER THAN IRREVOCABLE PAYMENT AND
PERFORMANCE IN FULL OF THE OBLIGATIONS (EXCEPT FOR CONTINGENT INDEMNITY AND
OTHER CONTINGENT OBLIGATIONS NOT YET DUE AND PAYABLE) AT A TIME AFTER ANY
OBLIGATION OF ANY LENDER HEREUNDER TO MAKE THE LOANS AND TO ISSUE LETTERS OF
CREDIT SHALL HAVE EXPIRED OR BEEN TERMINATED AND ALL OUTSTANDING LETTERS OF
CREDIT SHALL HAVE EXPIRED OR THE LIABILITY OF SUCH LENDER THEREON SHALL HAVE
OTHERWISE BEEN DISCHARGED.  THE PURPOSE AND INTENT OF THIS AGREEMENT IS THAT THE
OBLIGATIONS CONSTITUTE THE DIRECT AND PRIMARY OBLIGATIONS OF EACH LOAN PARTY AND
THAT THE COVENANTS, AGREEMENTS AND ALL OBLIGATIONS OF EACH LOAN PARTY HEREUNDER
BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE.  EACH LOAN PARTY SHALL BE AND REMAIN
LIABLE FOR ANY DEFICIENCY REMAINING AFTER FORECLOSURE OF ANY MORTGAGE, DEED OF
TRUST OR SECURITY AGREEMENT SECURING ALL OR ANY PART OF THE OBLIGATIONS, WHETHER
OR NOT THE LIABILITY OF ANY OTHER PERSON FOR SUCH DEFICIENCY IS DISCHARGED
PURSUANT TO STATUTE, JUDICIAL DECISION OR OTHERWISE.

 

(C)           OTHER TRANSACTIONS.  EACH OF AGENT AND EACH LENDER IS EXPRESSLY
AUTHORIZED TO EXCHANGE, SURRENDER OR RELEASE WITH OR WITHOUT CONSIDERATION ANY
OR ALL COLLATERAL AND SECURITY WHICH MAY AT ANY TIME BE PLACED WITH IT BY THE
LOAN PARTIES OR BY ANY OTHER PERSON ON BEHALF OF THE LOAN PARTIES, OR TO FORWARD
OR DELIVER ANY OR ALL SUCH COLLATERAL AND SECURITY DIRECTLY TO THE LOAN PARTIES
FOR COLLECTION AND REMITTANCE OR FOR CREDIT.  NO INVALIDITY, IRREGULARITY OR
UNENFORCEABILITY OF ANY SECURITY FOR THE OBLIGATIONS OR OTHER RECOURSE WITH
RESPECT THERETO SHALL AFFECT, IMPAIR OR BE A DEFENSE TO THE LOAN PARTIES’
OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT. THE LIABILITIES OF
EACH LOAN PARTY HEREUNDER SHALL NOT BE AFFECTED OR IMPAIRED BY ANY FAILURE,
DELAY, NEGLECT OR

 

59

--------------------------------------------------------------------------------


 

OMISSION ON THE PART OF AGENT OR ANY LENDER TO REALIZE UPON ANY OF THE
OBLIGATIONS OF ANY OTHER LOAN PARTY TO AGENT OR SUCH LENDER, OR UPON ANY
COLLATERAL OR SECURITY FOR ANY OR ALL OF THE OBLIGATIONS, NOR BY THE TAKING BY
AGENT OR SUCH LENDER OF (OR THE FAILURE TO TAKE) ANY GUARANTY OR GUARANTIES TO
SECURE THE OBLIGATIONS, NOR BY THE TAKING BY AGENT OR SUCH LENDER OF (OR THE
FAILURE TO TAKE OR THE FAILURE TO PERFECT ITS SECURITY INTEREST IN OR OTHER LIEN
ON) COLLATERAL OR SECURITY OF ANY KIND.  NO ACT OR OMISSION OF AGENT OR ANY
LENDER, WHETHER OR NOT SUCH ACTION OR FAILURE TO ACT VARIES OR INCREASES THE
RISK OF, OR AFFECTS THE RIGHTS OR REMEDIES OF A LOAN PARTY, SHALL AFFECT OR
IMPAIR THE OBLIGATIONS OF THE LOAN PARTIES HEREUNDER.

 

(D)           ACTIONS NOT REQUIRED.  EACH LOAN PARTY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, HEREBY WAIVES ANY AND ALL RIGHT TO CAUSE A MARSHALING OF THE
ASSETS OF ANY OTHER LOAN PARTY OR ANY OTHER ACTION BY ANY COURT OR OTHER
GOVERNMENTAL BODY WITH RESPECT THERETO OR TO CAUSE AGENT OR ANY LENDER TO
PROCEED AGAINST ANY SECURITY FOR THE OBLIGATIONS OR ANY OTHER RECOURSE WHICH
AGENT OR SUCH LENDER MAY HAVE WITH RESPECT THERETO AND FURTHER WAIVES ANY AND
ALL REQUIREMENTS THAT AGENT OR ANY LENDER INSTITUTE ANY ACTION OR PROCEEDING AT
LAW OR IN EQUITY, OR OBTAIN ANY JUDGMENT, AGAINST ANY OTHER LOAN PARTY OR ANY
OTHER PERSON, OR WITH RESPECT TO ANY COLLATERAL SECURITY FOR THE OBLIGATIONS, AS
A CONDITION PRECEDENT TO MAKING DEMAND ON OR BRINGING AN ACTION OR OBTAINING
AND/OR ENFORCING A JUDGMENT AGAINST, SUCH LOAN PARTY UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT.

 

(E)           NO SUBROGATION.  NOTWITHSTANDING ANY PAYMENT OR PAYMENTS MADE BY
ANY LOAN PARTY HEREUNDER OR ANY SETOFF OR APPLICATION OF FUNDS OF ANY LOAN PARTY
BY AGENT OR ANY LENDER, SUCH LOAN PARTY SHALL NOT BE ENTITLED TO BE SUBROGATED
TO ANY OF THE RIGHTS OF AGENT OR SUCH LENDER AGAINST ANY OTHER LOAN PARTY OR ANY
OTHER GUARANTOR OR ANY COLLATERAL SECURITY OR GUARANTY OR RIGHT OF OFFSET HELD
BY AGENT OR SUCH LENDER FOR THE PAYMENT OF THE OBLIGATIONS, NOR SHALL SUCH LOAN
PARTY SEEK OR BE ENTITLED TO SEEK ANY CONTRIBUTION OR REIMBURSEMENT FROM ANY
OTHER LOAN PARTY OR ANY OTHER GUARANTOR IN RESPECT OF PAYMENTS MADE BY SUCH LOAN
PARTY HEREUNDER, UNTIL ALL AMOUNTS OWING TO EACH LENDER BY THE LOAN PARTIES ON
ACCOUNT OF THE OBLIGATIONS ARE IRREVOCABLY PAID IN FULL.  IF ANY AMOUNT SHALL BE
PAID TO A LOAN PARTY ON ACCOUNT OF SUCH SUBROGATION RIGHTS AT ANY TIME WHEN ALL
OF THE OBLIGATIONS SHALL NOT HAVE BEEN IRREVOCABLY PAID IN FULL, SUCH AMOUNT
SHALL BE HELD BY THAT LOAN PARTY IN TRUST FOR AGENT OR SUCH LENDER, SEGREGATED
FROM OTHER FUNDS OF THAT LOAN PARTY, AND SHALL, FORTHWITH UPON RECEIPT BY THE
LOAN PARTY, BE TURNED OVER TO AGENT OR SUCH LENDER IN THE EXACT FORM RECEIVED BY
THE LOAN PARTY (DULY INDORSED BY THE LOAN PARTY TO AGENT OR SUCH LENDER, IF
REQUIRED), TO BE APPLIED AGAINST THE OBLIGATIONS, WHETHER MATURED OR UNMATURED,
IN SUCH ORDER AS AGENT OR SUCH LENDER MAY DETERMINE.

 

(F)            APPLICATION OF PAYMENTS.  ANY AND ALL PAYMENTS UPON THE
OBLIGATIONS MADE BY THE LOAN PARTIES OR BY ANY OTHER PERSON, AND/OR THE PROCEEDS
OF ANY OR ALL COLLATERAL OR SECURITY FOR ANY OF THE OBLIGATIONS, MAY BE APPLIED
BY AGENT OR ANY LENDER ON SUCH ITEMS OF THE OBLIGATIONS AS AGENT OR ANY LENDER
MAY ELECT.

 

(G)           RECOVERY OF PAYMENT.  IF ANY PAYMENT RECEIVED BY AGENT OR ANY
LENDER AND APPLIED TO THE OBLIGATIONS IS SUBSEQUENTLY SET ASIDE, RECOVERED,
RESCINDED OR REQUIRED TO BE RETURNED FOR ANY REASON (INCLUDING, WITHOUT
LIMITATION, THE BANKRUPTCY, INSOLVENCY OR

 

60

--------------------------------------------------------------------------------


 

REORGANIZATION OF A LOAN PARTY OR ANY OTHER OBLIGOR), THE OBLIGATIONS TO WHICH
SUCH PAYMENT WAS APPLIED SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE
DEEMED TO HAVE CONTINUED IN EXISTENCE, NOTWITHSTANDING SUCH APPLICATION, AND
EACH LOAN PARTY SHALL BE JOINTLY AND SEVERALLY LIABLE FOR SUCH OBLIGATIONS AS
FULLY AS IF SUCH APPLICATION HAD NEVER BEEN MADE.  REFERENCES IN THIS AGREEMENT
TO AMOUNTS “IRREVOCABLY PAID” OR TO “IRREVOCABLE PAYMENT” REFER TO PAYMENTS THAT
CANNOT BE SET ASIDE, RECOVERED, RESCINDED OR REQUIRED TO BE RETURNED FOR ANY
REASON.

 

(H)           LOAN PARTIES’ FINANCIAL CONDITION.  EACH LOAN PARTY IS FAMILIAR
WITH THE FINANCIAL CONDITION OF THE OTHER LOAN PARTIES, AND EACH LOAN PARTY HAS
EXECUTED AND DELIVERED THIS AGREEMENT BASED ON THAT LOAN PARTY’S OWN JUDGMENT
AND NOT IN RELIANCE UPON ANY STATEMENT OR REPRESENTATION OF AGENT OR ANY
LENDER.  NEITHER AGENT NOR ANY LENDER SHALL HAVE ANY OBLIGATION TO PROVIDE ANY
LOAN PARTY WITH ANY ADVICE WHATSOEVER OR TO INFORM ANY LOAN PARTY AT ANY TIME OF
AGENT’S OR SUCH LENDER’S ACTIONS, EVALUATIONS OR CONCLUSIONS ON THE FINANCIAL
CONDITION OR ANY OTHER MATTER CONCERNING THE LOAN PARTIES.

 

(I)            BANKRUPTCY OF THE LOAN PARTIES.  EACH LOAN PARTY EXPRESSLY AGREES
THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE LIABILITIES AND OBLIGATIONS
OF THAT LOAN PARTY UNDER THIS AGREEMENT SHALL NOT IN ANY WAY BE IMPAIRED OR
OTHERWISE AFFECTED BY THE INSTITUTION BY OR AGAINST ANY OTHER LOAN PARTY OR ANY
OTHER PERSON OF ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR
LIQUIDATION PROCEEDINGS, OR ANY OTHER SIMILAR PROCEEDINGS FOR RELIEF UNDER ANY
BANKRUPTCY LAW OR SIMILAR LAW FOR THE RELIEF OF DEBTORS AND THAT ANY DISCHARGE
OF ANY OF THE OBLIGATIONS PURSUANT TO ANY SUCH BANKRUPTCY OR SIMILAR LAW OR
OTHER LAW SHALL NOT DIMINISH, DISCHARGE OR OTHERWISE AFFECT IN ANY WAY THE
OBLIGATIONS OF THAT LOAN PARTY UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT,
AND THAT UPON THE INSTITUTION OF ANY OF THE ABOVE ACTIONS, SUCH OBLIGATIONS
SHALL BE ENFORCEABLE AGAINST THAT LOAN PARTY.

 

(J)            LIMITATION; INSOLVENCY LAWS.  AS USED IN THIS SECTION 15.2(J):
(A) THE TERM “APPLICABLE INSOLVENCY LAWS” MEANS THE LAWS OF THE UNITED STATES OF
AMERICA OR OF ANY STATE, PROVINCE, NATION OR OTHER GOVERNMENTAL UNIT RELATING TO
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, ADJUSTMENT OF DEBTS, RELIEF OF DEBTORS,
DISSOLUTION, INSOLVENCY, FRAUDULENT TRANSFERS OR CONVEYANCES OR OTHER SIMILAR
LAWS (INCLUDING, WITHOUT LIMITATION, 11 U. S. C. §547, §548, §550 AND OTHER
“AVOIDANCE” PROVISIONS OF TITLE 11 OF THE UNITED STATED CODE) AS APPLICABLE IN
ANY PROCEEDING IN WHICH THE VALIDITY AND/OR ENFORCEABILITY OF THIS AGREEMENT
AGAINST ANY LOAN PARTY, OR ANY SPECIFIED LIEN IS IN ISSUE; AND (B) “SPECIFIED
LIEN” MEANS ANY SECURITY INTEREST, MORTGAGE, LIEN OR ENCUMBRANCE GRANTED BY ANY
LOAN PARTY SECURING THE OBLIGATIONS, IN WHOLE OR IN PART.  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT, IF, IN ANY PROCEEDING, A COURT OF COMPETENT
JURISDICTION DETERMINES THAT WITH RESPECT TO ANY LOAN PARTY, THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR ANY SPECIFIED LIEN WOULD, BUT FOR THE OPERATION OF
THIS SECTION, BE SUBJECT TO AVOIDANCE AND/OR RECOVERY OR BE UNENFORCEABLE BY
REASON OF APPLICABLE INSOLVENCY LAWS, THIS AGREEMENT AND EACH SUCH SPECIFIED
LIEN SHALL BE VALID AND ENFORCEABLE AGAINST SUCH LOAN PARTY, ONLY TO THE MAXIMUM
EXTENT THAT WOULD NOT CAUSE THIS AGREEMENT, SUCH OTHER LOAN DOCUMENT OR SUCH
SPECIFIED LIEN TO BE SUBJECT TO AVOIDANCE, RECOVERY OR UNENFORCEABILITY.  TO THE
EXTENT THAT ANY PAYMENT TO, OR REALIZATION BY, AGENT OR ANY LENDER ON THE
OBLIGATIONS EXCEEDS THE LIMITATIONS OF THIS SECTION AND IS OTHERWISE SUBJECT TO
AVOIDANCE AND RECOVERY

 

61

--------------------------------------------------------------------------------


 

IN ANY SUCH PROCEEDING, THE AMOUNT SUBJECT TO AVOIDANCE SHALL IN ALL EVENTS BE
LIMITED TO THE AMOUNT BY WHICH SUCH ACTUAL PAYMENT OR REALIZATION EXCEEDS SUCH
LIMITATION, AND THIS AGREEMENT AND SUCH OTHER LOAN DOCUMENT AS LIMITED SHALL IN
ALL EVENTS REMAIN IN FULL FORCE AND EFFECT AND BE FULLY ENFORCEABLE AGAINST SUCH
LOAN PARTY.  THIS SECTION IS INTENDED SOLELY TO RESERVE THE RIGHTS OF AGENT AND
EACH LENDER HEREUNDER AGAINST EACH LOAN PARTY, IN SUCH PROCEEDING TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE INSOLVENCY LAWS AND NEITHER THE LOAN PARTIES, ANY
GUARANTOR OF THE OBLIGATIONS NOR ANY OTHER PERSON SHALL HAVE ANY RIGHT, CLAIM OR
DEFENSE UNDER THIS SECTION THAT WOULD NOT OTHERWISE BE AVAILABLE UNDER
APPLICABLE INSOLVENCY LAWS IN SUCH PROCEEDING.

 


SECTION 16    GENERAL.


 


16.1         WAIVER, AMENDMENTS, ETC.    NO AMENDMENT OR WAIVER OF ANY PROVISION
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND NO CONSENT TO ANY DEPARTURE BY
THE COMPANY OR ANY OTHER LOAN PARTY THEREFROM, SHALL BE EFFECTIVE UNLESS IN
WRITING SIGNED BY THE REQUIRED LENDERS AND THE COMPANY OR THE APPLICABLE LOAN
PARTY, AS THE CASE MAY BE, AND ACKNOWLEDGED BY AGENT, AND EACH SUCH WAIVER OR
CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC
PURPOSE FOR WHICH GIVEN; PROVIDED, HOWEVER, THAT NO SUCH AMENDMENT, WAIVER OR
CONSENT SHALL:

 

(A)           WAIVE ANY CONDITION SET FORTH IN SECTION 12 WITHOUT THE WRITTEN
CONSENT OF EACH LENDER; PROVIDED, HOWEVER, IN THE SOLE DISCRETION OF AGENT, ONLY
A WAIVER BY AGENT SHALL BE REQUIRED WITH RESPECT TO IMMATERIAL MATTERS OR ITEMS
WITH RESPECT TO WHICH THE COMPANY HAS GIVEN ASSURANCES SATISFACTORY TO AGENT
THAT SUCH ITEMS SHALL BE DELIVERED PROMPTLY FOLLOWING THE CLOSING DATE;

 

(B)           EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER;

 

(C)           POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT FOR ANY PAYMENT (EXCLUDING MANDATORY PREPAYMENTS) OF PRINCIPAL,
INTEREST, FEES OR OTHER AMOUNTS DUE TO LENDERS (OR ANY OF THEM) HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER
DIRECTLY AFFECTED THEREBY;

 

(D)           REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN
ON, ANY LOAN OR LETTER OF CREDIT, OR (SUBJECT TO CLAUSE (IV) OF THE SECOND
PROVISO TO THIS SECTION 16.1) ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER
DIRECTLY AFFECTED THEREBY;

 

(E)           CHANGE ANY PROVISION OF THIS AGREEMENT IN A MANNER THAT WOULD
ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY WITHOUT THE WRITTEN
CONSENT OF EACH LENDER;

 

(F)            CHANGE ANY PROVISION OF THIS SECTION OR THE DEFINITION OF
“REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR
PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY RIGHTS
HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER; OR

 

62

--------------------------------------------------------------------------------


 

(G)           RELEASE THE LIENS ON ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL IN
ANY TRANSACTION OR SERIES OF RELATED TRANSACTIONS EXCEPT IN ACCORDANCE WITH THE
TERMS OF ANY LOAN DOCUMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; and
(ii) no amendment, waiver or consent shall, unless in writing and signed by
Agent in addition to the Lenders required above, affect the rights or duties of
Agent under this Agreement or any other Loan Document. Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.  No delay on the part of the Lender in the exercise of any
right, power or remedy shall operate as a waiver thereof, nor shall any single
or partial exercise by any of them of any right, power or remedy preclude other
or further exercise thereof, or the exercise of any other right, power or
remedy.  Any such amendment, modification, waiver or consent described in this
Section 16.1 shall be effective only in the specific instance and for the
specific purpose for which given.


 

16.2         Confirmations.     Each Loan Party and each Lender agree from time
to time, upon written request received by it from the other, to confirm to the
other in writing the aggregate unpaid principal amount of the Loans then
outstanding under the Note.


 

16.3         Notices.     Except as otherwise provided in Sections 2.2.2 and
2.2.3 all notices hereunder shall be in writing (including facsimile
transmission) and shall be sent to the applicable party at its address shown on
the signature page or at such other address as such party may, by written notice
received by the other parties, have designated as its address for such purpose. 
Notices sent by facsimile transmission shall be deemed to have been given when
sent; notices sent by mail shall be deemed to have been given three Business
Days after the date when sent by registered or certified mail, postage prepaid;
and notices sent by hand delivery or overnight courier service shall be deemed
to have been given when received.  For purposes of Sections 2.2.2 and 2.2.3,
Agent shall be entitled to rely on telephonic instructions from any person that
Agent in good faith believes is an authorized officer or employee of the
Company, and the Company shall hold Agent harmless from any loss, cost or
expense resulting from any such reliance.


 

16.4         Computations.     Where the character or amount of any asset or
liability or item of income or expense is required to be determined, or any
consolidation or other accounting computation is required to be made, for the
purpose of this Agreement, such determination or calculation shall, to the
extent applicable and except as otherwise specified in this Agreement, be made
in accordance with GAAP, consistently applied; provided that if the Company
notifies Agent that the Company (or any other Loan Party) wishes to amend any
covenant in Section 10 (or any related definition) to eliminate or to take into
account the effect of any change in GAAP on the operation of such covenant (or
if Agent notifies the Company that Agent wishes to amend Section 10 (or any
related definition) for such purpose), then the Loan Parties’ compliance with
such covenant shall be determined on the basis of GAAP in effect immediately
before the

 

63

--------------------------------------------------------------------------------


 

relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant (or related definition) is amended in a manner satisfactory to
the Company and Agent.


 


16.5         EXPENSES, INDEMNITY, DAMAGE WAIVER


 

(A)           COSTS AND EXPENSES.     THE LOAN PARTIES SHALL PAY (I) ALL
REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY AGENT AND ITS AFFILIATES
(INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR AGENT),
IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN
(EXCLUDING SYNDICATION TO THE INITIAL LENDER), THE PREPARATION, NEGOTIATION,
EXECUTION, DELIVERY AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF
OR THEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL
BE CONSUMMATED), (II) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE L/C
ISSUER IN CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER AND (III) ALL
OUT-OF-POCKET EXPENSES INCURRED BY AGENT, ANY LENDER OR THE L/C ISSUER
(INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR AGENT, ANY
LENDER OR THE L/C ISSUER), AND SHALL PAY ALL FEES AND TIME CHARGES FOR ATTORNEYS
WHO MAY BE EMPLOYEES OF AGENT, ANY LENDER OR THE L/C ISSUER, IN CONNECTION WITH
THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS (A) IN CONNECTION WITH THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING ITS RIGHTS UNDER THIS SECTION,
OR (B) IN CONNECTION WITH THE LOANS MADE OR LETTERS OF CREDIT ISSUED HEREUNDER,
INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT,
RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF CREDIT.

 

(B)           INDEMNIFICATION BY THE LOAN PARTIES.     THE LOAN PARTIES SHALL
INDEMNIFY AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND THE L/C ISSUER, AND
EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND
ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING THE
FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), AND SHALL
INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM ALL FEES AND TIME CHARGES AND
DISBURSEMENTS FOR ATTORNEYS WHO MAY BE EMPLOYEES OF ANY INDEMNITEE, INCURRED BY
ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY THE
COMPANY OR ANY OTHER LOAN PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER, OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR, IN THE CASE OF AGENT (AND ANY SUB-AGENT THEREOF) AND ITS RELATED
PARTIES ONLY, THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
(II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS
THEREFROM (INCLUDING ANY REFUSAL BY THE L/C ISSUER TO HONOR A DEMAND FOR PAYMENT
UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH
DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT),
(III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR
FROM ANY PROPERTY OWNED OR OPERATED BY BORROWER OR ANY OF ITS SUBSIDIARIES, OR
ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE COMPANY OR ANY
OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT
SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT
SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED

 

64

--------------------------------------------------------------------------------


 

EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE COMPANY
OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH
INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF THE
COMPANY OR SUCH OTHER LOAN PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT
IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.

 

(C)           REIMBURSEMENT BY LENDERS.     TO THE EXTENT THAT THE LOAN PARTIES
FOR ANY REASON FAIL TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER SUBSECTION
(A) OR (B) OF THIS SECTION TO BE PAID BY THEM TO AGENT (OR ANY SUB-AGENT
THEREOF), THE L/C ISSUER OR ANY RELATED PARTY OF ANY OF THE FOREGOING, EACH
LENDER SEVERALLY AGREES TO PAY TO AGENT (OR ANY SUCH SUB-AGENT), THE L/C ISSUER
OR SUCH RELATED PARTY, AS THE CASE MAY BE, SUCH LENDER’S APPLICABLE PERCENTAGE
(DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY
PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT, PROVIDED THAT THE UNREIMBURSED EXPENSE
OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE
MAY BE, WAS INCURRED BY OR ASSERTED AGAINST AGENT (OR ANY SUCH SUB-AGENT) OR THE
L/C ISSUER IN ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF THE
FOREGOING ACTING FOR AGENT (OR ANY SUCH SUB-AGENT) OR L/C ISSUER IN CONNECTION
WITH SUCH CAPACITY.

 

(D)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.     TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE LOAN PARTIES SHALL NOT ASSERT, AND HEREBY
WAIVE, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN
SUBSECTION (B) ABOVE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED TO SUCH
UNINTENDED RECIPIENTS BY SUCH INDEMNITEE THROUGH TELECOMMUNICATIONS, ELECTRONIC
OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
OTHER THAN FOR DIRECT OR ACTUAL DAMAGES RESULTING FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE AS DETERMINED BY A FINAL AND NONAPPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION.

 

(E)           PAYMENTS.   ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE
NOT LATER THAN TEN BUSINESS DAYS AFTER DEMAND THEREFOR.

 

(F)            SURVIVAL.   THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
RESIGNATION OF AGENT AND THE L/C ISSUER, THE REPLACEMENT OF ANY LENDER, THE
TERMINATION OF THE AGGREGATE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR
DISCHARGE OF ALL THE OTHER OBLIGATIONS.


 

16.6         Payments Set Aside.     To the extent that any payment by or on
behalf of the Loan Parties is made to Agent, the L/C Issuer or any Lender, or
Agent, the L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Agent, the L/C Issuer or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Applicable Insolvency Laws or
otherwise, then (a) to the extent of such

 

65

--------------------------------------------------------------------------------


 

recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender and the L/C
Issuer severally agrees to pay to Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

16.7         Successors and Assigns.

 

(a)           Any Lender may at any time assign to one or more Persons all or
any portion of such Lender’s Loans and Commitments, provided, that such Lender
shall consult with the Company prior to such assignment and, so long as no Event
of Default exists, such assignment shall be to a Person mutually agreed to by
the Company and such Lender, except that the Company’s agreement shall not be
required if an Event of Default exists or for an assignment by a Lender to a
Lender or an Affiliate of a Lender.  Any such assignment shall be in a minimum
aggregate amount equal to $5,000,000 or, if less, the remaining Commitment and
Loans held by such Lender.  The Company shall be deemed to have granted its
consent to any assignment requiring its consent hereunder unless the Company has
expressly objected to such assignment within three Business Days after notice
thereof.

 

(b)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(c)           Any Lender may at any time sell to one or more Persons
participating interests in its Loans, Commitments or other interests hereunder. 
In the event of a sale by such Lender of a participating interest, (i) such
Lender’s obligations hereunder shall remain unchanged for all purposes, (ii) the
Company shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations hereunder and (iii) all
amounts payable by the Company shall be determined as if such Lender had not
sold such participation and shall be paid directly to such Lender.  No
participant shall have any direct or indirect voting rights hereunder.  The
Company agrees that if amounts outstanding under this Agreement are due and
payable (as a result of acceleration or otherwise), each participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Agreement and with respect to any Letter of Credit to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement; provided that such right of
set-off shall be subject to the obligation of each participant to share with
each Lender, and each Lender agrees to share with each participant.  The Company
also agrees that each participant shall be entitled to the benefits of
Section 7.6 or 8 as if it were a Lender (provided that on the date of the
participation no participant shall be entitled to any greater compensation
pursuant to Section 7.6 or 8 than would have been paid to the Lender on such
date if no participation had been sold.


 


16.8        GOVERNING LAW.     THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

66

--------------------------------------------------------------------------------


 


16.9         CONFIDENTIALITY.     EACH OF AGENT AND EACH LENDER AGREES TO USE
COMMERCIALLY REASONABLE EFFORTS (EQUIVALENT TO THE EFFORTS EACH OF AGENT AND
EACH LENDER APPLIES TO MAINTAIN THE CONFIDENTIALITY OF ITS OWN CONFIDENTIAL
INFORMATION) TO MAINTAIN AS CONFIDENTIAL ALL INFORMATION PROVIDED TO IT BY ANY
LOAN PARTY AND DESIGNATED AS CONFIDENTIAL, EXCEPT THAT AGENT AND EACH LENDER MAY
DISCLOSE SUCH INFORMATION (A) TO PERSONS EMPLOYED OR ENGAGED BY AGENT OR SUCH
LENDER IN EVALUATING, APPROVING, STRUCTURING OR ADMINISTERING THE LOANS AND THE
COMMITMENT; (B) TO ANY ASSIGNEE OR PARTICIPANT OR POTENTIAL ASSIGNEE OR
PARTICIPANT THAT HAS AGREED TO COMPLY WITH THE COVENANT CONTAINED IN THIS
SECTION 16.9 (AND ANY SUCH ASSIGNEE OR PARTICIPANT OR POTENTIAL ASSIGNEE OR
PARTICIPANT MAY DISCLOSE SUCH INFORMATION TO PERSONS EMPLOYED OR ENGAGED BY THEM
AS DESCRIBED IN CLAUSE (A) ABOVE); (C) AS REQUIRED OR REQUESTED BY ANY FEDERAL
OR STATE REGULATORY AUTHORITY OR EXAMINER, OR ANY INSURANCE INDUSTRY
ASSOCIATION, OR AS REASONABLY BELIEVED BY AGENT OR SUCH LENDER TO BE COMPELLED
BY ANY COURT DECREE, SUBPOENA OR LEGAL OR ADMINISTRATIVE ORDER OR PROCESS;
(D) AS, ON THE ADVICE OF AGENT’S OR SUCH LENDER’S COUNSEL, IS REQUIRED BY LAW;
(E) IN CONNECTION WITH THE EXERCISE OF ANY RIGHT OR REMEDY UNDER THE LOAN
DOCUMENTS OR IN CONNECTION WITH ANY LITIGATION TO WHICH AGENT OR SUCH LENDER IS
A PARTY; (F) TO ANY NATIONALLY RECOGNIZED RATING AGENCY THAT REQUIRES ACCESS TO
INFORMATION ABOUT AGENT OR SUCH LENDER’S INVESTMENT PORTFOLIO IN CONNECTION WITH
RATINGS ISSUED WITH RESPECT TO THE LENDER; (G) TO ANY AFFILIATE OF AGENT OR SUCH
LENDER WHO MAY PROVIDE BANK PRODUCTS TO THE LOAN PARTIES; OR (H) THAT CEASES TO
BE CONFIDENTIAL THROUGH NO FAULT OF AGENT OR SUCH LENDER.  NOTWITHSTANDING THE
FOREGOING, THE COMPANY CONSENTS TO THE PUBLICATION BY AGENT AND EACH LENDER OF A
TOMBSTONE OR SIMILAR ADVERTISING MATERIAL RELATING TO THE FINANCING TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AND EACH OF AGENT AND EACH LENDER RESERVES THE
RIGHT TO PROVIDE TO INDUSTRY TRADE ORGANIZATIONS INFORMATION NECESSARY AND
CUSTOMARY FOR INCLUSION IN LEAGUE TABLE MEASUREMENTS.  NOTWITHSTANDING ANYTHING
IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO THE CONTRARY, ANY INFORMATION
WITH RESPECT TO THE “TAX TREATMENT” OR “TAX STRUCTURE” (IN EACH CASE, WITHIN THE
MEANING OF TREASURY REGULATION SECTION 1.6011-4) OF THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL NOT BE CONFIDENTIAL AND AGENT, EACH LENDER AND OTHER
PARTIES HERETO MAY DISCLOSE WITHOUT LIMITATION OF ANY KIND ANY INFORMATION THAT
IS PROVIDED TO AGENT OR SUCH LENDER WITH RESPECT TO THE “TAX TREATMENT” OR “TAX
STRUCTURE” (IN EACH CASE, WITHIN THE MEANING OF TREASURY REGULATION
SECTION 1.6011-4); PROVIDED, THAT TO THE EXTENT ANY LOAN DOCUMENT CONTAINS
INFORMATION THAT RELATES TO THE “TAX TREATMENT” OR “TAX STRUCTURE” AND CONTAINS
OTHER INFORMATION, THIS PARAGRAPH SHALL ONLY APPLY TO THE INFORMATION REGARDING
THE “TAX TREATMENT” OR “TAX STRUCTURE.”


 


16.10       SEVERABILITY.     WHENEVER POSSIBLE EACH PROVISION OF THIS AGREEMENT
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE REMAINING PROVISIONS OF THIS AGREEMENT.  ALL OBLIGATIONS OF THE
LOAN PARTIES AND RIGHTS OF AGENT AND EACH LENDER EXPRESSED HEREIN OR IN ANY
OTHER LOAN DOCUMENT SHALL BE IN ADDITION TO AND NOT IN LIMITATION OF THOSE
PROVIDED BY APPLICABLE LAW.


 


16.11       NATURE OF REMEDIES.   ALL OBLIGATIONS OF THE LOAN PARTIES AND RIGHTS
OF AGENT AND EACH LENDER EXPRESSED HEREIN OR IN ANY OTHER LOAN DOCUMENT SHALL BE
IN ADDITION TO AND NOT IN LIMITATION OF THOSE PROVIDED BY APPLICABLE LAW.  NO
FAILURE TO EXERCISE AND NO DELAY IN EXERCISING, ON THE PART OF AGENT OR ANY
LENDER, ANY RIGHT, REMEDY, POWER

 

67

--------------------------------------------------------------------------------



 


OR PRIVILEGE HEREUNDER, SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE
OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER PRECLUDE
ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT,
REMEDY, POWER OR PRIVILEGE.


 


16.12       ENTIRE AGREEMENT.     THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES
HERETO AND SUPERSEDES ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS AND UNDERSTANDINGS
OF SUCH PERSONS, VERBAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF (EXCEPT AS RELATES TO THE FEES DESCRIBED IN SECTION 5.2) AND ANY PRIOR
ARRANGEMENTS MADE WITH RESPECT TO THE PAYMENT BY THE LOAN PARTIES OF (OR ANY
INDEMNIFICATION FOR) ANY FEES, COSTS OR EXPENSES PAYABLE TO OR INCURRED (OR TO
BE INCURRED) BY OR ON BEHALF OF AGENT OR ANY LENDER.


 


16.13       COUNTERPARTS.     THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS AND
EACH SUCH COUNTERPART SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE SAME AGREEMENT.  RECEIPT
OF AN EXECUTED SIGNATURE PAGE TO THIS AGREEMENT BY FACSIMILE OR OTHER ELECTRONIC
TRANSMISSION SHALL CONSTITUTE EFFECTIVE DELIVERY THEREOF.  ELECTRONIC RECORDS OF
EXECUTED LOAN DOCUMENTS MAINTAINED BY THE LENDER SHALL DEEMED TO BE ORIGINALS.


 


16.14       SUCCESSORS AND ASSIGNS.    THIS AGREEMENT SHALL BE BINDING UPON EACH
LOAN PARTY, AGENT, THE LENDERS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND
SHALL INURE TO THE BENEFIT OF EACH LOAN PARTY, AGENT, THE LENDERS AND THE
SUCCESSORS AND ASSIGNS OF THE LENDERS.  NO OTHER PERSON SHALL BE A DIRECT OR
INDIRECT LEGAL BENEFICIARY OF, OR HAVE ANY DIRECT OR INDIRECT CAUSE OF ACTION OR
CLAIM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  NO
LOAN PARTY MAY ASSIGN OR TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS
AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT AND EACH LENDER.


 


16.15       CAPTIONS.     SECTION CAPTIONS USED IN THIS AGREEMENT ARE FOR
CONVENIENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OF THIS AGREEMENT.


 


16.16       NONLIABILITY OF AGENT AND EACH LENDER.     THE RELATIONSHIP BETWEEN
THE LOAN PARTIES ON THE ONE HAND AND AGENT AND EACH LENDER ON THE OTHER HAND
SHALL BE SOLELY THAT OF LOAN PARTIES, AGENT AND LENDER.  NEITHER AGENT NOR ANY
LENDER HAS A FIDUCIARY RELATIONSHIP WITH OR DUTY TO ANY LOAN PARTY ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND
THE RELATIONSHIP BETWEEN THE LOAN PARTIES, ON THE ONE HAND, AND THE LENDERS, ON
THE OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR AND
CREDITOR.  NEITHER AGENT NOR ANY LENDER UNDERTAKES ANY RESPONSIBILITY TO ANY
LOAN PARTY TO REVIEW OR INFORM ANY LOAN PARTY OF ANY MATTER IN CONNECTION WITH
ANY PHASE OF ANY LOAN PARTY’S BUSINESS OR OPERATIONS.  EACH LOAN PARTY AGREES,
ON BEHALF OF ITSELF AND EACH OTHER LOAN PARTY, THAT AGENT AND EACH LENDER SHALL
HAVE NO LIABILITY TO ANY LOAN PARTY (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) FOR LOSSES SUFFERED BY ANY LOAN PARTY IN CONNECTION WITH, ARISING OUT
OF, OR IN ANY WAY RELATED TO THE TRANSACTIONS CONTEMPLATED AND THE RELATIONSHIP
ESTABLISHED BY THE LOAN DOCUMENTS, OR ANY ACT, OMISSION OR EVENT OCCURRING IN
CONNECTION THEREWITH, UNLESS IT IS DETERMINED IN A FINAL NON-APPEALABLE JUDGMENT
BY A COURT OF COMPETENT JURISDICTION THAT SUCH LOSSES RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PARTY FROM WHICH RECOVERY IS SOUGHT. 
NEITHER AGENT NOR ANY LENDER SHALL HAVE ANY LIABILITY WITH RESPECT TO, AND EACH
LOAN PARTY HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL,
INDIRECT OR CONSEQUENTIAL DAMAGES RELATING

 

68

--------------------------------------------------------------------------------



 


TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN
CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE CLOSING DATE). 
EACH LOAN PARTY ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY COUNSEL IN THE
NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY.  NO JOINT VENTURE IS CREATED HEREBY OR BY THE
OTHER LOAN DOCUMENTS OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS
CONTEMPLATED HEREBY AMONG THE LOAN PARTIES AND THE LENDER.


 


16.17       FORUM SELECTION AND CONSENT TO JURISDICTION.     ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE
COURTS OF THE STATE OF MINNESOTA OR IN THE UNITED STATES DISTRICT COURT SITTING
IN MINNEAPOLIS, MINNESOTA; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE AGENT OR ANY LENDER FROM BRINGING SUIT OR TAKING
OTHER LEGAL ACTION IN ANY OTHER JURISDICTION.  EACH LOAN PARTY HEREBY EXPRESSLY
AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF
MINNESOTA AND OF THE UNITED STATES COURT SITTING IN HENNEPIN COUNTY, MINNESOTA
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE.  EACH LOAN PARTY
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF
MINNESOTA.  EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.


 


16.18       WAIVER OF JURY TRIAL.     EACH LOAN PARTY, AGENT AND EACH LENDER
HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN
DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH
MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING
FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING,
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.


 


16.19       EFFECT OF EXISTING CREDIT AGREEMENT AND EXISTING COLLATERAL
DOCUMENTS


 


(A)           EXISTING CREDIT AGREEMENT.  THIS AGREEMENT AMENDS AND RESTATES THE
EXISTING CREDIT AGREEMENT IN ITS ENTIRETY, PROVIDED THAT OBLIGATIONS INCURRED
UNDER THE EXISTING CREDIT AGREEMENT SHALL CONTINUE UNDER THIS AGREEMENT, AND
SHALL NOT IN ANY CIRCUMSTANCES BE TERMINATED, EXTINGUISHED OR DISCHARGED HEREBY
OR THEREBY BUT SHALL HEREAFTER BE GOVERNED BY THE TERMS OF THIS AGREEMENT.

 

69

--------------------------------------------------------------------------------


 

(B)           EXISTING COLLATERAL DOCUMENTS.   OBLIGATIONS HEREUNDER ARE AND
CONTINUE TO BE SECURED BY THE SECURITY INTEREST GRANTED BY THE LOAN PARTIES IN
FAVOR OF THE LENDER UNDER THE COLLATERAL DOCUMENTS, AND ALL TERMS, CONDITIONS,
PROVISIONS, AGREEMENTS, REQUIREMENTS, PREMISES, OBLIGATIONS, DUTIES, COVENANTS
AND REPRESENTATIONS OF THE LOAN PARTIES UNDER SUCH DOCUMENTS ARE HEREBY RATIFIED
AND AFFIRMED IN ALL RESPECTS.

 

[Signature pages follow.]

 

70

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

 

 

WINMARK CORPORATION

 

 

 

By:

     /s/ Brett D. Heffes

 

Name: Brett D. Heffes

 

Title:  Chief Financial Officer and Treasurer

 

 

 

 

 

WIRTH BUSINESS CREDIT, INC.

 

 

 

By:

     /s/ Brett D. Heffes

 

Name: Brett D. Heffes

 

Title:  Chief Financial Officer and Treasurer

 

 

 

 

 

WINMARK CAPITAL CORPORATION

 

 

 

By:

     /s/ Brett D. Heffes

 

Name: Brett D. Heffes

 

Title:  Chief Financial Officer and Treasurer

 

 

 

 

 

GROW BIZ GAMES, INC.

 

 

 

By:

     /s/ Brett D. Heffes

 

Name: Brett D. Heffes

 

Title:  Chief Financial Officer and Treasurer

 

Address for Notices:

 

c/o Winmark Corporation

4200 Dahlberg Drive

Suite 100

Minneapolis, MN  55422

Attention:  Vice President and General Counsel

Telephone:  (763) 520-8500

Fax:  (763) 520-8410

 

 

Signature Page to

Amended and Restated Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent

 

 

 

By:

     /s/ A. Quinn Richardson

 

Name:  A. Quinn Richardson

 

Title:  Senior Vice President

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION,
as a Lender and L/C Issuer

 

 

 

By:

     /s/ A. Quinn Richardson

 

Name:  A. Quinn Richardson

 

Title:  Senior Vice President

 

 

Notices of Borrowing , Conversion, Continuation and Letter of Credit Issuance

 

135 South LaSalle Street, Suite 1140

Chicago, IL  60603

Attention:  Kimberley McGinley

Telephone:  (312) 904-2694

Facsimile:  (312) 904-6546

 

All Other Notices

 

135 South LaSalle Street, Suite 1152

Chicago, IL  60603

Attention:  Quinn Richardson

Telephone:  (312) 992-2160

Facsimile:  (312) 904-6546

 

135 South LaSalle Street, Suite 1140

Chicago, IL  60603

Attention:  Ryan Randolph

Telephone:  (312) 904-7734

Facsimile:  (312) 904-6546

 

 

Signature Page to

Amended and Restated Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE PRIVATEBANK AND TRUST
COMPANY, as a Lender and

 

Documentation Agent

 

 

 

By:

/s/ Peter Pricco

 

Name: Peter Pricco

 

Title: Associate Managing Director

 

 

Address for Notices:

 

The PrivateBank and Trust Company

100 South 5th Street, 19th Floor

Minneapolis, MN 55402

Attention:  Peter Pricco

Telephone:  (612) 605-6138

Fax:  (612) 605-6193

 

 

Signature Page to

Amended and Restated Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable
Percentage

 

 

 

 

 

 

 

LaSalle Bank National Association

 

$

30,000,000

 

54.545454546

%

The PrivateBank and Trust Company

 

$

25,000,000

 

45.454545454

%

 

 

 

 

 

 

Total

 

$

55,000,000

 

100.00

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.2

 

PREPAYMENT CONSIDERATION CALCULATION

 

For purposes of Section 5.2(b) of the Credit Agreement, the prepayment fee in
respect of a Fixed Rate Loan shall be equal to the Net Present Value of the
Fixed Rate Loan less the amount of the prepayment of such Fixed Rate Loan.

 

The Net Present Value means the amount of each prospective payment of principal
and interest that, without such prepayment, would otherwise have been received
by the Lenders over the remaining Interest Period of such Fixed Rate Loan,
discounted at a rate equal to (i) the yield of U.S. Treasury Notes that shall be
imputed, by linear interpolation, from the current yield of those United States
Treasury Notes having a maturity as close as practicable to that of each
specific payment of principal and/or interest, as published in the most recent
Federal Reserve Statistical Release H.15 (519) or any successor publication,
plus (ii) 0.85%.

 

If the prepayment consideration as calculated above calculated is a positive
amount, then the Loan Parties shall pay such amount to the Agent for the ratable
benefit of the Lenders. If the prepayment consideration is a negative amount,
then no amount is payable by, or refundable to, the Loan Parties.

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.6

 

LITIGATION AND CONTINGENT LIABILITIES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.7

 

OWNERSHIP OF PROPERTIES; LIENS

 

1.                                       On August 30, 2000, the Company (f/k/a
Grow Biz International, Inc.) signed a Trademark License Agreement (“Agreement”)
with Hollis Technologies, Inc., a Florida limited liability company (“Hollis”),
granting Hollis the use of the COMPUTER RENAISSANCE AND DESIGN trademarks (U.S.
Reg. No. 1,875,949, Canada TM 474,198 and Japan trademark No. 4,313,894) for
term of twenty (20) years, with automatic successive renewals of ten (10) years
each. In addition, per the Agreement, Hollis may request, and the Company will
grant to Hollis, a license for the use of the CIRCULAR ARROWS DESIGN trademark
under the same terms and conditions.

 

2.                                       In 2001 and 2002, the Company entered
into Trademark License Agreements with 14 former ReTool® franchisees and a
former employee of Winmark for the license of the RETOOL (U.S. Reg. No.
2,304,808) and RETOOL AND DESIGN (U.S. Reg. No. 2,267,043) trademarks for a
period of 10 years with an option to renew for an additional ten (10) year
period.

 

3.                                       See attached lien summary.

 

--------------------------------------------------------------------------------


 

DEBTOR:                               WINMARK CORPORATION

 

Jurisdiction

 

Lien Type

 

Debtor

 

Secured Party

 

Filing Information

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

Minnesota
Secretary of State
(thru 5-23-08)

 

UCC

 

Winmark Corporation

 

US Bancorp

 

File No.: 20038091116
Filed: 7-16-03
Lapse: 7-16-08

 

Leased equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

UCC

 

Winmark Corporation

 

US Bancorp

 

File No.: 20038277639
Filed: 8-01-03
Lapse: 8-01-08

 

Leased equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

UCC

 

Winmark Corporation

 

LaSalle Bank National Association

 

File No.: 200413450556
Filed: 10-01-04
Lapse: 10-01-09

 

Pledged shares of Winmark Business Solutions, Inc., Winmark Capital Corporation
and Grow Biz Games, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

UCC

 

Winmark Corporation

 

LaSalle Bank National Association

 

File No.: 200413450710
Filed: 10-01-04
Lapse: 10-01-09

 

All accounts, chattel paper, deposit accounts, documents, equipment, fixtures,
general intangibles, instruments, inventory, investment property, letter of
credit rights; all proceeds and products thereof

 

 

 

 

 

 

 

 

 

 

 

 

 

UCC

 

Winmark Corporation

 

US Bancorp

 

File No.: 200515352382
Filed: 2-24-05
Lapse: 2-24-10

 

Leased equipment (informational filing)

 

 

 

 

 

 

 

 

 

 

 

 

 

UCC

 

Winmark Corporation

 

US Bancorp

 

File No.: 200517859904
Filed: 9-02-05
Lapse: 9-02-10

 

Leased equipment (informational filing)

 

 

 

 

 

 

 

 

 

 

 

 

 

UCC

 

Winmark Corporation

 

US Bancorp

 

File No.: 200517888515
Filed: 9-07-05
Lapse: 9-07-10

 

Leased equipment (informational filing)

 

--------------------------------------------------------------------------------


 

Jurisdiction

 

Lien Type

 

Debtor

 

Secured Party

 

Filing Information

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

UCC

 

Winmark Corporation

 

US Bancorp

 

File No.: 200519313670
Filed: 12-28-05
Lapse: 12-28-10

 

Leased equipment (informational filing)

 

 

 

 

 

 

 

 

 

 

 

 

 

UCC

 

Winmark Corporation

 

US Bancorp

 

File No.: 200614556687
Filed: 12-06-06
Lapse: 12-06-11

 

Leased equipment (informational filing)

 

Debtor:                                              WINMARK CAPITAL CORPORATION

 

Jurisdiction

 

Lien Type

 

Debtor

 

Secured Party

 

Filing Information

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

Minnesota
Secretary of State
(thru 5-23-08)

 

UCC

 

Winmark Capital Corporation

 

LaSalle Bank National Association

 

File No.: 200413450897
Filed: 10-01-04
Lapse: 10-01-09

 

All accounts, chattel paper, deposit accounts, documents, equipment, fixtures,
general intangibles, instruments, inventory, investment property, letter of
credit rights; all proceeds and products thereof

 

 

 

 

 

 

 

 

 

 

 

 

 

UCC

 

Winmark Capital Corporation

 

Wells Fargo Equipment Finance, Inc.

 

File No.: 200518175801
Filed: 9-29-05
Lapse: 9-29-10

 

Leased equipment, including all payments, revenues, insurance, proceeds, all
right, title and interest of D in and to the equipment thereunder

 

 

 

 

 

 

 

 

 

 

 

 

 

UCC

 

Winmark Capital Corporation

 

Wells Fargo Equipment Finance, Inc.

 

File No.: 200810362801
Filed: 1-29-08
Lapse: 1-29-13

 

Leased equipment, including all payments, revenues, insurance, proceeds, all
right, title and interest of D in and to the equipment thereunder

 

 

 

 

 

 

 

 

 

 

 

 

 

UCC

 

Winmark Capital Corporation

 

Wells Fargo Equipment Finance, Inc.

 

File No.: 200810554528
Filed: 2-12-08
Lapse: 2-12-13

 

Leased equipment, including all payments, revenues, insurance, proceeds, all
right, title and interest of D in and to the equipment thereunder

 

--------------------------------------------------------------------------------


 

Jurisdiction

 

Lien Type

 

Debtor

 

Secured Party

 

Filing Information

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

UCC

 

Winmark Capital Corporation

 

Wells Fargo Equipment Finance, Inc.

 

File No.: 200811963536
Filed: 5-28-08
Lapse: 5-28-13

 

Leased equipment, including all payments, revenues, insurance, proceeds, all
right, title and interest of D in and to the equipment thereunder

 

DEBTOR:                                        WIRTH BUSINESS CREDIT, INC.

 

Jurisdiction

 

Lien Type

 

Debtor

 

Secured Party

 

Filing Information

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

Minnesota
Secretary of State
(thru 5-23-08)

 

UCC

 

Winmark Business Solutions, Inc. Amended Debtor Name: Wirth Business Credit,
Inc.

 

LaSalle Bank National Association

 

File No.: 200413450645
Filed: 10-01-04
Lapse: 10-01-09

Amendment:
File No.: 20061126106
Filed: 3-31-06

 

All accounts, chattel paper, deposit accounts, documents, equipment, fixtures,
general intangibles, instruments, inventory, investment property, letter of
credit rights; all proceeds and products thereof

 

 

 

 

 

 

 

 

 

 

 

 

 

UCC

 

Wirth Business Credit, Inc.

 

LaSalle Bank National Association

 

File No.: 200611261240
Filed: 3-31-06
Lapse: 3-31-11

 

All accounts, chattel paper, deposit accounts, documents, equipment, fixtures,
general intangibles, instruments, inventory, investment property, letter of
credit rights; all proceeds and products thereof

 

--------------------------------------------------------------------------------


 

DEBTOR:                                        GROW BIZ GAMES, INC.

 

Jurisdiction

 

Lien Type

 

Debtor

 

Secured Party

 

Filing Information

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

Minnesota
Secretary of State
(thru 5-23-08)

 

UCC

 

Grow Biz Games, Inc.

 

LaSalle Bank National Association

 

File No.: 200413450431
Filed: 10-01-04
Lapse: 10-01-09

 

All accounts, chattel paper, deposit accounts, documents, equipment, fixtures,
general intangibles, instruments, inventory, investment property, letter of
credit rights; all proceeds and products thereof

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.8

 

SUBSIDIARIES

 

 

 

Company

 

Percent Ownership

 

 

 

 

 

(a)

 

Grow Biz Games, Inc.

 

100%

 

 

Wirth Business Credit, Inc.

 

100%

 

 

Winmark Capital Corporation

 

100%

 

 

 

 

 

(b)

 

Tomsten, Inc.

 

18.3%

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.17

 

REAL PROPERTY

 

Property Type:

 

Winmark Corporation headquarters

 

(Leased)

 

 

 

 

 

Property Location:

 

4200 Dahlberg Drive, Suite 100

 

 

 

 

Golden Valley, MN 55422-4837

 

 

 

 

 

 

 

Lessor:

 

Koch Trucking, Inc.

 

 

 

 

4200 Dahlberg Drive

 

 

 

 

Golden Valley, MN 55422-4837

 

 

 

 

(763) 302-5400

 

 

 

On July 10, 2000, the Company sold its corporate headquarters facility to Koch
Trucking, Inc. for $3.5 million in cash. Net proceeds from the sale were used to
pay down the existing bank debt. The Company entered into a four-year lease for
approximately 55% of the facility pursuant to which the Company will pay annual
base rent of $218,908. The sale resulted in a $731,000 gain, which was
recognized over the initial 48-month lease term.

 

This property is our headquarters facility in Golden Valley, Minnesota. Until
September 1, 2003, we leased 26,069 square feet of the 47,328 square foot
building. Effective September 1, 2003, we amended our existing lease to add an
additional 4,834 square feet bringing our total leased space to 30,903. Our base
rent, under the amended lease remains the same, $218,980 per year. However, for
2004, we agreed to pay the common area maintenance and other additional rent
relating to the entire 30,903 square feet. In addition, beginning February 1,
2005 through August 2009, we will lease an additional 3,281 square feet,
bringing our total leased space to 34,184 square feet. In 2007, we paid an
annual base rent of $218,980 plus common area maintenance charges of
approximately $295,100. The lease, as amended, expires in 2009. Our facilities
are sufficient to meet our current needs and our immediate future needs.

 

--------------------------------------------------------------------------------


 

Winmark Corporation Lease Properties

 

Property Type:

 

Winmark Capital Corporation Office Space

 

(Leased)

 

 

 

 

 

Property Location:

 

1942 Broadway Suite # 318

 

 

 

 

Boulder, CO 80302

 

 

 

 

 

 

 

Lessor:

 

Office Partners, Inc. (d/b/a Broadway Suites, Inc.)

 

 

 

 

1942 Broadway

 

 

 

 

Boulder, CO 80302

 

 

 

 

 

 

 

Property Type:

 

Winmark Capital Corporation Office Space

 

(Leased)

 

 

 

 

 

Property Location:

 

600 17th Street, Suite # 2124

 

 

 

 

Denver, CO 80202-5428

 

 

 

 

 

 

 

Lessor:

 

YOUR OFFICE USA

 

 

 

 

600 17th Street, Suite 2800 South

 

 

 

 

Denver, CO 80202-5428

 

 

 

 

 

 

 

Property Type:

 

Winmark Capital Corporation Office Space

 

(Leased)

 

 

 

 

 

Property Location:

 

1309 State Street, Suite A

 

 

 

 

Santa Barbara, CA 93101

 

 

 

 

 

 

 

Lessor:

 

State Street GBF, LLC

 

 

 

 

116 East Sola Street

 

 

 

 

Santa Barbara, CA 93101

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.23

 

ACCOUNTS

 

I.                                         Winmark Corporation

 

LaSalle Bank*

 

 

 

 

 

Bank of Montreal*

 

UBS Financial Services*

 

 

 

Royal Bank of Canada*

 

Fidelity Investments*

 

II.                                     Wirth Business Credit, Inc.

 

LaSalle Bank*

 

III.                                 Winmark Capital Corporation

 

LaSalle Bank*

 

--------------------------------------------------------------------------------

* Material has been omitted pursuant to a request for confidential treatment and
the material has been filed separately.

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.7

 

AFFILIATE TRANSACTIONS

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTE

                , 20       

$                     

Minneapolis, Minnesota

 

The undersigned, jointly and severally, for value received, promise to pay to
the order of                  (the “Lender”) at the Administrative Agent’s
Office (as defined in the Credit Agreement) the aggregate unpaid amount of all
Loans made to the undersigned by the Lender pursuant to the Credit Agreement
referred to below (as shown on the schedule attached hereto (and any
continuation thereof) or in the records of the Lender), such principal amount to
be payable on the dates set forth in the Credit Agreement.

 

The undersigned, jointly and severally, further promise to pay interest on the
unpaid principal amount of each Loan from the date of such Loan until such Loan
is paid in full, payable at the rate(s) and at the time(s) set forth in the
Credit Agreement.  Payments of both principal and interest are to be made in
lawful money of the United States of America.

 

This Revolving Note evidences indebtedness incurred under, and is subject to the
terms and provisions of, the Amended and Restated Revolving Credit Agreement,
dated as of June 10, 2008 (as amended, supplemented or modified, the “Credit
Agreement”; terms not otherwise defined herein are used herein as defined in the
Credit Agreement), among the undersigned, LaSalle Bank National Association,
certain other lenders party thereto and the Lender, to which Credit Agreement
reference is hereby made for a statement of the terms and provisions under which
this Revolving Note may or must be paid prior to its due date or its due date
accelerated.

 

This Revolving Note is made under and governed by the laws of the State of
Minnesota applicable to contracts made and to be performed entirely within such
State.

 

WINMARK CORPORATION

 

GROW BIZ GAMES, INC.

 

 

 

 

 

 

By:

 

 

By:

 

Name: Brett Heffes

 

Name: Brett Heffes

Title: Chief Financial Officer and Treasurer

 

Title: Chief Financial Officer and Treasurer

 

 

 

WIRTH BUSINESS CREDIT, INC.

 

WINMARK CAPITAL CORPORATION

 

 

 

 

 

 

By:

 

 

By:

 

Name: Brett Heffes

 

Name: Brett Heffes

Title: Chief Financial Officer and Treasurer

 

Title: Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

To:                          LaSalle Bank National Association (the
“Administrative Agent”)

 

Please refer to the Amended and Restated Credit Agreement dated as of June 10,
2008 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Winmark Corporation (the “Company”) and its
subsidiaries (together with the Company, the “Loan Parties”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), LASALLE BANK NATIONAL ASSOCIATION (“LaSalle”), as Administrative
Agent for the Lenders, and THE PRIVATEBANK AND TRUST COMPANY, as Documentation
Agent.  Terms used but not otherwise defined herein are used herein as defined
in the Credit Agreement.

 

I.                                                         Reports.  Enclosed
herewith is a copy of the monthly report of the Company as at                 ,
         (the “Computation Date”), which report fairly presents in all material
respects the financial condition and results of operations of the Company as of
the Computation Date and has been prepared in accordance with GAAP consistently
applied.

 

II.                                                     Tangible Net Worth.  The
Company hereby certifies and warrants to you that the following is a true and
correct computation of the Tangible Net Worth requirement set forth in
Section 11.14 of the Credit Agreement, which is equal to or greater than the sum
of the minimum Tangible Net Worth from the immediately preceding month plus
fifty percent (50%) of the net income of the month then ended, if positive:

 

Section 11.14 – Tangible Net Worth

 

 

A.

 

Shareholders’ Equity:

 

 

 

 

 

 

 

 

 

 

 

Common stock

 

$                

 

 

 

Other comprehensive income

 

$                

 

 

 

Retained earnings

 

$                

 

 

 

 

 

 

 

 

 

Total Shareholders’ Equity

 

 

$                

 

 

 

 

 

 

 

 

B.

 

Subordinated Debt

 

 

$                

 

 

 

 

 

 

 

C.

 

Intangible Items:

 

 

 

 

 

 

 

 

 

 

 

Goodwill

 

$                

 

 

 

Trademarks

 

$                

 

 

 

Trade names

 

$                

 

 

 

Service marks

 

$                

 

 

 

Copyrights

 

$                

 

 

 

Patents

 

$                

 

 

 

Licenses

 

$                

 

 

 

Deferred items

 

$                

 

 

 

Unamortized Debt discount

 

$                

 

--------------------------------------------------------------------------------


 

 

 

 

Prepaid Expenses(1)

 

$                

 

 

 

 

Other intangible items

 

$                

 

 

 

 

 

 

 

 

 

 

 

Total Intangible Items

 

 

$                

 

 

 

 

 

 

 

 

D.

 

Investments:

 

 

 

 

 

 

 

 

 

 

 

 

 

Investment in Tomsten, Inc.

 

$                

 

 

 

 

Investment in Bridge Funds Limited

 

$                

 

 

 

 

Investment in Commercial Credit Group

 

$                

 

 

 

 

Additional Investments

 

$                

 

 

 

 

 

 

 

 

 

 

 

Total Investments

 

 

$                

 

 

 

 

 

 

 

 

E.

 

Tangible Net Worth [(A+B) – (C + D)]

 

 

$                

 

 

 

 

 

 

 

 

F.

 

Minimum Tangible Net Worth from prior month end

 

$                

 

 

 

 

plus 50% of positive current month end net income

 

$                

 

 

 

 

New Minimum Tangible Net Worth

 

$                

 

 

 

 

 

 

 

 

 

 

 

Covenant Ratio [E/F]

 

 

$                

 

 

 

 

 

 

 

 

 

 

 

 

 

 

III.

 

 

Debt Service Coverage. The Company hereby certifies and warrants to you that the
following is a true and

 

correct computation of the Debt Service Coverage requirement set forth in
Section 11.15 of the Credit Agreement, which is not less than 2.00 to 1.00:

 

 

A.

 

TTM EBITDA:

 

 

 

 

 

 

 

 

 

 

 

TTM Income from Operations

 

$                

 

 

 

TTM Depreciation

 

$                

 

 

 

TTM Amortization

 

$                

 

 

 

TTM Compensation Related to Stock             Options

 

$                

 

 

 

 

 

 

 

 

 

TTM EBITDA

 

 

$                

 

 

 

 

 

 

 

B.

 

Cash Flow Available for Debt Service:

 

 

 

 

 

 

 

 

 

 

 

(i)  TTM EBITDA

 

$                

 

 

 

(ii)  TTM Leasing Expense

 

$                

 

 

 

(iii)  TTM Capital Expenditures

 

$                

 

 

 

(iv)  TTM Cash Taxes

 

$                

 

 

 

 

 

 

 

 

 

Cash Flow Available for Debt Service [(i + ii) – (iii +
iv)]$                ________

 

--------------------------------------------------------------------------------

(1) Excludes Income Tax Refund Receivable

 

B-2

--------------------------------------------------------------------------------


 

 

C.

 

Debt Service:

 

 

 

 

 

 

 

 

 

 

 

TTM Interest Expense

 

 

 

 

 

(including TTM Leasing Expense)

 

$                

 

 

 

 

 

 

 

Debt Service Coverage Ratio [B/C]:

 

 

                

 

Covenant Level

 

 

2.00x

 

 

 

 

 

 

IV.

 

 

Maximum Senior Leverage. The Company hereby certifies and warrants to you that
the following is a true and

 

correct computation of the Total Leverage requirement set forth in Section 11.16
of the Credit Agreement, which is not less greater than 3.00 to 1.00:

 

 

 

 

 

 

 

A.

 

Recourse Senior Debt:   $                

 

 

 

 

 

 

 

 

 

B.

 

Tangible Net Worth:      $                

 

 

 

 

 

 

 

 

 

Total Leverage Ratio [A/B]:

 

 

                

 

Covenant Level

 

 

3.00x

 

 

 

 

V.

 

 

Eligible Leases. The Company hereby certifies and warrants to you that the
following is a true and correct

computation of the Eligible Leased Assets requirement set forth in Section 11.17
of the Credit Agreement:

 

 

A.

 

Net Book Value of

 

 

 

 

 

Eligible Leased Assets:

$                

 

 

 

 

 

 

 

B.

 

Equipment cost

 

 

 

 

 

with respect to

 

 

 

 

 

Eligible Leased Assets:

$                

 

 

 

 

 

 

 

Covenant Level:

[(.90) times (A)]

 

                

 

 

 

 

 

 

 

 

 

 

shall not exceed [B]

 

                

 

                The Company further certifies to you that no Event of Default or
Unmatured Event of Default has occurred and is continuing.

 

The Company has caused this Certificate to be executed and delivered by its duly
authorized officer on                      , 20     .

 

 

WINMARK CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF BORROWING BASE CERTIFICATE

 

To:          LaSalle Bank National Association (the “Administrative Agent”)

 

Please refer to the Amended and Restated Credit Agreement dated as of June 10,
2008 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Winmark Corporation (the “Company”) and its
subsidiaries (together with the Company, the “Loan Parties”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), LASALLE BANK NATIONAL ASSOCIATION (“LaSalle”), as Administrative
Agent for the Lenders, and THE PRIVATEBANK AND TRUST COMPANY, as Documentation
Agent.  Capitalized terms used but not otherwise defined herein shall have the
same meanings herein as in the Credit Agreement.

 

The Company hereby certifies and warrants to the Lender that at the close of
business on                ,          (the “Calculation Date”), the Borrowing
Base was $              , computed as set forth on the schedule attached hereto.

 

The Company has caused this Certificate to be executed and delivered by its
officer thereunto duly authorized on                             ,
20           .

 

 

WINMARK CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE TO BORROWING BASE CERTIFICATE

Dated as of [                    ]

 

A.

 

Availability Created by Eligible Equipment Leases

 

 

 

 

 

 

 

 

 

Net book value of Eligible Leased Assets

 

$                

 

 

Advance Rate

 

0.90

 

 

Availability created by Eligible Leased Assets

 

$                

 

 

 

 

 

 

 

Availability created by Eligible Equipment Leases

 

$                

 

 

 

 

 

B.

 

Availability Created by Income from Operation of Franchising and Corporate
Segments

 

 

 

 

 

 

 

TTM EBITDA of Franchising Segment

 

$                

 

 

TTM EBITDA of Corporate Segment

 

$                

 

 

Total

 

$                

 

 

Advance Rate

 

2.00

 

 

Availability created by EBITDA of Franchising and Corporate Segments

 

$                

 

 

 

 

 

Total Availability: Lesser of (A+B) and $55,000,000

 

$                

 

 

 

Less Outstandings:

 

$                

 

 

 

Excess Availability

 

$                

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF MASTER LETTER OF CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

MASTER LETTER OF CREDIT AGREEMENT

 

Dated as of           , 200  

 

THIS MASTER LETTER OF CREDIT AGREEMENT (this “Agreement”) is issued by the
undersigned applicant (the “Applicant”) in favor of LaSalle Bank National
Association (together with its affiliates as set forth in Section 11.8, the
“Bank”).

 

The Applicant may from time to time request that the Bank issue letters of
credit for the account of the Applicant. The Applicant agrees that, except as
provided below, any such letter of credit shall be subject to the terms and
provisions of this Agreement, and the Applicant further agrees with and for the
benefit of the Bank as follows:

 

SECTION 1 CERTAIN DEFINITIONS. When used herein the following terms shall have
the following meanings (such definitions to be applicable to both the singular
and plural forms of such terms):

 

Application means, at any time, an application (which shall be in writing,
including by facsimile, or made by electronic transmission) for a letter of
credit to be issued by the Bank, specifying (a) the requested issuance date, the
amount, the beneficiary and the expiration date of such letter of credit,
(b) the documentary requirements for drawing thereunder and (c) such other
information as the Bank may reasonably request.

 

Business Day means any day on which the Bank is open for commercial banking
business at its principal office in Chicago, Illinois.

 

Event of Default means any of the events described in Section 9.1.

 

Item means any draft, order, instrument, demand or other document drawn or
presented, or to be drawn or presented, under any Letter of Credit.

 

ISP means at any time the most recent International Standby Practices issued by
the Institute for International Banking Law & Practice, Inc.

 

Letter of Credit means any letter of credit issued (including any letter of
credit issued prior to the date hereof) by the Bank for the account of the
Applicant (including any letter of credit issued jointly for the account of the
Applicant and any other Person), in each case as amended or otherwise modified
from time to time, but excluding any letter of credit that is issued pursuant to
an Application which expressly provides that such letter of credit is not issued
pursuant to this Agreement. A letter of credit issued by the Bank pursuant to an
Application from the Applicant (either individually or together with any other
Person) shall be a Letter of Credit hereunder even if another Person is named as
the “Applicant” or “Account Party” in such letter of credit.

 

Liabilities means all obligations of the Applicant to the Bank and its
successors and assigns, howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, now or hereafter existing or due or to
become due, arising out of or in connection with this Agreement, any Letter of
Credit, any Application or any instrument or document delivered in connection
herewith or therewith.

 

Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

Prime Rate means the rate per annum established by the Bank from time to time as
its “Prime Rate” for commercial customers. The Prime Rate is a reference rate
and does not necessarily represent the lowest or best rate actually charged to
any customer.

 

UCC means at any time the Uniform Commercial Code as in effect in the State of
Illinois.

 

UCP means at any time the most recent Uniform Customs and Practice for
Documentary Credits issued by the International Chamber of Commerce.

 

Unmatured Event of Default means any event which if it continues uncured will,
with lapse of time or notice or both, constitute an Event of Default.

 

SECTION 2 LETTER OF CREDIT PROCEDURES.

 

2.1 Issuance of Letters of Credit. Subject to the terms and conditions of this
Agreement, the Bank may from time to time, in its sole and complete discretion,
issue Letters of Credit for the account of the Applicant; provided that the
terms and provisions of each Letter of Credit and the Application therefor shall
be satisfactory to the Bank in its discretion.

 

2.2 Applications. Not later than three Business Days prior to the date of the
proposed issuance of a Letter of Credit (or such later date as the Bank shall
agree), the Applicant shall deliver an Application for such Letter of Credit to
the Bank. An Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
Bank, by personal delivery or by any other means acceptable to the Bank.

 

2.3 Form of Letters of Credit. (a) The Applicant authorizes the Bank to set
forth the terms of each Application in the Letter of Credit corresponding to
such Application (and in any amendment thereto) in such language as the Bank
deems appropriate, with such variations from such terms as the Bank may in its
discretion determine to be necessary (which determination shall be conclusive)
and not materially inconsistent with such Application. The Bank may, but shall
not be obligated to, request the Applicant to review the form of a Letter of
Credit prior to issuance thereof, in which case the Applicant shall be deemed to
have approved the form of such Letter of Credit. With respect to any other
Letter of Credit, the Applicant agrees that such Letter of Credit shall be
conclusively presumed to be in proper form unless the Applicant notifies the
Bank in writing of any inconsistency in such Letter of Credit within three
Business Days of its issuance. Upon receipt of timely notice of any discrepancy
in any Letter of Credit, the Bank will endeavor to obtain the consent of the
beneficiary and any confirming bank for an appropriate modification to such
Letter of Credit; provided that the Bank shall have no liability or
responsibility for its failure to obtain such consent.

 

(b) The Applicant accepts the risk that a Letter of Credit will be interpreted
or applied other than as intended by the Applicant to the extent such Letter of
Credit (i) permits presentation at a place other than the place of issuance,
(ii) permits application of laws or practice rules with which the Applicant is
unfamiliar, (iii) includes ambiguous, inconsistent or impossible requirements,
(iv) requires termination or reduction against a presentation made by the
Applicant rather than the beneficiary or (v) fails to incorporate appropriate
letter of credit practices rules.

 

2.4 Representations and Warranties. The delivery of each Application shall
automatically constitute a representation and warranty by the Applicant to the
Bank to the effect that on the requested date of issuance of such Letter of
Credit, (a) the representations and warranties of the Applicant set forth in
Section 4 shall be true and correct as of such requested date as though made on
the date thereof and (b) no Event of Default or Unmatured Event of Default shall
have then occurred and be continuing or will result from such issuance.

 

SECTION 3 REIMBURSEMENT OBLIGATIONS; RESPONSIBILITIES, ETC.

 

3.1 Reimbursement Obligations. The Applicant hereby agrees to reimburse the Bank
forthwith upon demand in an amount equal to any payment or disbursement made by
the Bank under any Letter of Credit or any time draft issued pursuant thereto,
together with interest on the amount so paid or disbursed by the Bank from and
including the date of payment or disbursement to but not including the date the
Bank is reimbursed by the Applicant at a rate per annum equal to the Prime Rate
from time to time in effect plus 2% (or, if less, the maximum rate permitted by
applicable law). The obligation of the Applicant to reimburse the Bank under
this Section 3 for payments and disbursements made by the Bank under any Letter
of Credit or any time draft issued pursuant thereto shall be absolute and
unconditional under any and all circumstances, including, without limitation,
the following:

 

(a)          any failure of any Item presented under such Letter of Credit to
strictly comply with the terms of such Letter of Credit;

 

(b)         the legality, validity, regularity or enforceability of such Letter
of Credit or of any Item presented thereunder;

 

--------------------------------------------------------------------------------


 

(c)          any defense based on the identity of the transferee of such Letter
of Credit or the sufficiency of the transfer if such Letter of Credit is
transferable;

 

(d)         the existence of any claim, set-off, defense or other right that the
Applicant may have at any time against any beneficiary or transferee of such
Letter of Credit, the Bank or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or any unrelated transaction;

 

(e)          any Item presented under such Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

 

(f)            honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

 

(g)         waiver by the Bank of any requirement that exists for the Bank’s
protection and not the protection of the Applicant or any waiver by the Bank
which does not in fact materially prejudice the Applicant;

 

(h)         any payment made by the Bank in respect of an Item presented after
the date specified as the expiration date of, or the date by which documents
must be received under, such Letter of Credit if payment after such date is
authorized by the ISP, the UCC or the UCP, as applicable; or

 

(i)             any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing;

 

provided that the Applicant shall not be obligated to reimburse the Bank for any
wrongful payment or disbursement made by the Bank under any Letter of Credit as
a result of any act or omission constituting gross negligence or willful
misconduct on the part of the Bank.

 

3.2 Discrepancies. (a) The Applicant agrees that it will promptly examine any
and all instruments and documents delivered to it from time to time in
connection with any Letter of Credit, and if the Applicant has any claim of
non-compliance with its instructions or of discrepancies or other irregularity,
the Applicant will immediately (and, in any event, within three Business Days)
notify the Bank thereof in writing, and the Applicant shall be deemed to have
waived any claim against the Bank unless such notice is given within such time
period. Without limiting the foregoing, if the Bank makes any payment or
disbursement under a Letter of Credit and the Applicant does not send a notice
to the Bank within three Business Days objecting to such payment or disbursement
and specifying in reasonable detail the discrepancy or irregularity which is the
basis for such objection, then the Applicant shall be precluded from making any
objection to the Bank’s honor of the presentation with respect to which such
payment or disbursement was made (but shall not be precluded from asserting any
objection to any different presentation under the same or a different Letter of
Credit).

 

(b) The Applicant’s acceptance or retention of any documents presented under or
in connection with a Letter of Credit (including originals or copies of
documents sent directly to the Applicant) or of any property for which payment
is supported by a Letter of Credit shall ratify the Bank’s honor of the
documents and absolutely preclude the Applicant from raising a defense or claim
with respect to the Bank’s honor of the relevant presentation.

 

3.3 Documents. Unless specified to the contrary in the relevant Application, the
Applicant agrees that the Bank and its correspondents: (a) may accept as
complying with the applicable Letter of Credit any Item drawn, issued or
presented under such Letter of Credit which is issued or purportedly issued by
an agent, executor, trustee in bankruptcy, receiver or other representative of
the party identified in such Letter of Credit as the party permitted to draw,
issue or present such Item; and (b) may in its or their discretion, but shall
not be obligated to, accept or honor (i) any Item which substantially complies
with the terms of the applicable Letter of Credit; (ii) any Item which
substantially complies under the laws, rules, regulations and general banking or
trade customs and usages of the place of presentation, negotiation or payment;
(iii) drafts which fail to bear any or adequate reference to the applicable
Letter of Credit; (iv) any Item presented to the Bank after the stated
expiration date of a Letter of Credit but within any applicable time period
during which such Letter of Credit may be honored in accordance with the UCP,
the UCC and/or the ISP, as applicable (and, in any event, any Item presented to
the Bank on the Business Day immediately following the stated expiration date of
any Letter of Credit, if such stated expiration date falls on a day which is not
a Business Day); or (v) any Item which substantially complies with the
requirements of the UCP, the UCC and/or the ISP, as applicable. In determining
whether to pay under any Letter of Credit, the Bank shall have no obligation to
the Applicant or any other Person except to confirm that the Items required to
be delivered under such Letter of Credit appear to have been delivered and
appear on their face to substantially comply with the requirements of such
Letter of Credit. For purposes of the foregoing, an Item “substantially
complies” unless there are discrepancies in the presentation which appear to be
substantial and which reflect corresponding defects in the beneficiary’s
performance in the underlying transaction. A discrepancy is not substantial if
it is unrelated or immaterial to the nature or amount of the Applicant’s loss.
For example, documents honored by the Bank that do not comply with the timing
requirements of the Letter of Credit for presenting or dating any required
beneficiary statement nonetheless substantially comply if those timing
requirements are not material in determining whether the underlying agreement
has been substantially performed or violated.

 

3.4 Exculpation. In addition to the exculpatory provisions contained in the UCP,
the UCC and/or the ISP, as applicable, the Bank and its correspondents shall not
be responsible for, and the Applicant’s obligation to reimburse the Bank shall
not be affected by, (a) compliance with any law, custom or regulation in effect
in the country of issuance, presentation, negotiation or payment of any Letter
of Credit, (b) any refusal by the Bank to honor any Item because of an
applicable law, regulation or ruling of any governmental agency, whether now or
hereafter in effect, (c) any action or inaction required or permitted under the
UCC, the UCP, the ISP or the United Nations Convention on Independent Guarantees
and Stand-by Letters of Credit, in each case as applicable, or (d) any act or
the failure to act of any agent or correspondent of the Bank, including, without
limitation, failure of any such agent or correspondent to pay any Item because
of any law, decree, regulation, ruling or interpretation of any governmental
agency.

 

3.5 Risks. The Applicant assumes all risks of the acts or omissions of any
beneficiary or transferee of any Letter of Credit (it being understood that such
assumption is not intended to, and shall not, preclude the Applicant from
pursuing any right or remedy it may have against any such beneficiary or
transferee). The Applicant further agrees that any action or omission by the
Bank under or in connection with any Letter of Credit or any related Item,
document or property shall, unless in breach of good faith, be binding on the
Applicant and shall not put the Bank under any resulting liability to the
Applicant. Without limiting the foregoing, the Applicant agrees that in no event
shall the Bank be liable for incidental, consequential, punitive, exemplary or
special damages.

 

3.6 Limitation on Bank’s Obligations. Without limiting any other provision
herein, the Bank is expressly authorized and directed to honor any request for
payment which is made under and in compliance with the terms of any Letter of
Credit without regard to, and without any duty on the part of the Bank to
inquire into, the existence of any dispute or controversy between any of the
Applicant, the beneficiary of any Letter of Credit or any other Person, or the
respective rights, duties or liabilities of any of them, or whether any facts
represented in any Item presented under a Letter of Credit are true or correct.
Furthermore, the Applicant agrees that the Bank’s obligation to the Applicant
shall be limited to honoring requests for payment made under and in compliance
with the terms of any Letter of Credit, and the Bank’s obligation remains so
limited even if the Bank may have prepared or assisted in the preparation of the
wording of any Letter of Credit or any Item required to be presented thereunder
or the Bank may otherwise be aware of the underlying transaction giving rise to
any Letter of Credit.

 

3.7 Automatic Renewal of Letters of Credit. IF ANY LETTER OF CREDIT CONTAINS ANY
PROVISION FOR AUTOMATIC RENEWAL, THE APPLICANT ACKNOWLEDGES AND AGREES THAT THE
BANK IS UNDER NO OBLIGATION TO ALLOW SUCH RENEWAL TO OCCUR AND ANY SUCH RENEWAL
SHALL REMAIN WITHIN THE SOLE AND ABSOLUTE DISCRETION OF THE BANK. THE APPLICANT
IRREVOCABLY CONSENTS TO THE AUTOMATIC RENEWAL OF EACH SUCH LETTER OF CREDIT IN
ACCORDANCE WITH ITS TERMS IF THE BANK ALLOWS SUCH RENEWAL TO OCCUR; PROVIDED
THAT THE APPLICANT SHALL HAVE THE RIGHT TO REQUEST THE BANK TO DISALLOW ANY SUCH
RENEWAL ON THE CONDITION THAT THE APPLICANT SHALL GIVE THE BANK PRIOR WRITTEN

 

2

--------------------------------------------------------------------------------


 

NOTICE OF SUCH REQUEST NOT LESS THAN 30 DAYS PRIOR TO THE DEADLINE IMPOSED UPON
THE BANK FOR NOTIFICATION TO THE BENEFICIARY OF NON-RENEWAL OF ANY SUCH LETTER
OF CREDIT.

 

SECTION 4 REPRESENTATIONS AND WARRANTIES. The Applicant represents and warrants
to the Bank that:

 

(a)          Organization, etc. The Applicant is duly organized or formed,
validly existing and (to the extent applicable under the laws of the relevant
jurisdiction) in good standing under the laws of the jurisdiction of its
organization or formation, and the Applicant is duly qualified and in good
standing as a foreign entity authorized to do business in each other
jurisdiction where, because of the nature of its activities or properties, such
qualification is required.

 

(b)         Authorization; No Conflict. The execution and delivery by the
Applicant of this Agreement and each Application, the issuance of Letters of
Credit for the account of the Applicant hereunder and the performance by the
Applicant of its obligations under this Agreement and the Applications are
within the organizational powers of the Applicant, have been duly authorized by
all necessary organizational action, have received all necessary governmental
approval (if any shall be required), and do not and will not contravene or
conflict with, or result in or require the imposition of any lien or security
interest under, any provision of law or of the charter or by-laws of the
Applicant or of any indenture, loan agreement or other contract, or any
judgment, order or decree, which is binding upon the Applicant.

 

(c)          Validity and Binding Nature. This Agreement is, and upon delivery
to the Bank each Application will be, the legal, valid and binding obligation of
the Applicant, enforceable against the Applicant in accordance with its terms,
subject to bankruptcy, insolvency and similar laws of general application
affecting the rights of creditors and to general principles of equity.

 

(d)         Approvals. No authorization, approval or consent of, or notice to or
filing with, any governmental or regulatory authority is required to be made in
connection with the execution and delivery by the Applicant of this Agreement or
the issuance of any Letter of Credit for the account of the Applicant pursuant
hereto.

 

SECTION 5 FEES.  The Applicant agrees to pay the Bank all reasonable fees of the
Bank (at the rates specified by the Bank from time to time in schedules
delivered by the Bank to the Applicant) with respect to each Letter of Credit
(including, without limitation, all fees associated with any amendment to,
drawing under, banker’s acceptance pursuant to, or transfer of a Letter of
Credit), such fees to be payable on demand by the Bank therefor.

 

SECTION 6 COMPUTATION OF INTEREST AND FEES. All interest and fees hereunder
shall be computed for the actual number of days elapsed on the basis of a year
of 360 days. The interest rate applicable to Letter of Credit reimbursement
obligations shall change simultaneously with each change in the Prime Rate.

 

SECTION 7 MAKING OF PAYMENTS. (a) All payments of principal of, or interest on,
letter of credit reimbursement obligations, all payments of fees and all other
payments hereunder shall be made by the Applicant in immediately available funds
to the Bank at its principal office in Chicago not later than 12:30 P.M.,
Chicago time, on the date due, and funds received after that time shall be
deemed to have been received by the Bank on the next Business Day. If any
payment of principal, interest or fees falls due on a Saturday, Sunday or other
day which is not a Business Day, then such due date shall be extended to the
next Business Day, and additional interest shall accrue and be payable for the
period of such extension.

 

(b) The Applicant irrevocably agrees that the Bank or any affiliate thereof may
(but neither the Bank nor any such affiliate shall be obligated to) debit any
deposit account of the Applicant in an amount sufficient to pay any fee,
reimbursement obligation or other amount that is due and payable hereunder. The
Bank or the applicable affiliate shall promptly notify the Applicant of any such
debit (but failure of the Bank or any such affiliate to do so shall not impair
the effectiveness thereof or impose any liability on the Bank or such
affiliate).

 

(c) The Applicant shall reimburse the Bank for each payment under a Letter of
Credit in the same currency in which such payment was made; provided that, if
the Bank so requests (in its discretion), the Applicant shall reimburse the Bank
in United States dollars for any payment under a Letter of Credit made in a
foreign currency at the rate at which the Bank could sell such foreign currency
in exchange for United States dollars for transfer to the place of payment of
such payment or, if there is no such rate, the United States dollar equivalent
of the Bank’s actual cost of settlement. The Applicant agrees to pay the Bank on
demand in United States dollars such amounts as the Bank may be required to
expend to comply with any and all governmental exchange regulations now or
hereafter applicable to the purchase of foreign currency.

 

(d) All payments by the Applicant hereunder shall be made free and clear of and
without deduction for any present or future income, excise or stamp taxes and
any other taxes, fees, duties, withholdings or other charges of any nature
whatsoever imposed by any taxing authority, but excluding franchise taxes and
taxes imposed on or measured by the Bank’s net income or receipts (such
non-excluded items being called “Taxes”). If any withholding or deduction from
any payment to be made by the Bank hereunder is required in respect of any Taxes
pursuant to any applicable law, rule or regulation, then the Applicant will

 

(i)    pay directly to the relevant authority the full amount required to be so
withheld or deducted;

 

(ii)   promptly forward to the Bank an official receipt or other documentation
satisfactory to the Bank evidencing such payment to such authority; and

 

(iii)  pay to the Bank such additional amount as is necessary to ensure that the
net amount actually received by the Bank will equal the full amount the Bank
would have received had no such withholding or deduction been required.

 

Moreover, if any Taxes are directly asserted against the Bank or on any payment
received by the Bank hereunder, the Bank may pay such Taxes and the Applicant
will promptly pay such additional amount (including any penalty, interest or
expense) as is necessary in order that the net amount received by the Bank after
the payment of such Taxes (including any Taxes on such additional amount) shall
equal the amount the Bank would have received had no such Taxes been asserted.

 

If the Applicant fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Bank the required receipts or other required
documentary evidence, the Applicant shall indemnify the Bank for any incremental
Tax, interest, penalty or expense that may become payable by the Bank as a
result of such failure.

 

SECTION 8  INCREASED COSTS. If, after the date hereof, the adoption of, or any
change in, any applicable law, rule or regulation, or any change in the
interpretation or administration of any applicable law, rule or regulation by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Bank with any
request, guideline or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency,

 

(a)          affects or would affect the amount of capital required or expected
to be maintained by the Bank or any corporation controlling the Bank and (taking
into consideration the Bank’s or such controlling corporation’s policies with
respect to capital adequacy) the Bank determines that the amount of such capital
is increased as a consequence of this Agreement or the Letters of Credit; or

 

(b)         imposes, modifies or deems applicable any reserve (including,
without limitation, any reserve imposed by the Board of Governors of the Federal
Reserve System), special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by the Bank with respect
to letters of credit, or imposes on the Bank any other condition affecting this
Agreement or the Letters of Credit, and the Bank determines that the result of
any of the foregoing is to increase the cost to, or to impose a cost on, the
Bank of issuing or maintaining any Letter of Credit or of making any payment or
disbursement under any Letter of Credit, or to reduce the amount of any sum
received or receivable by the Bank under this Agreement;

 

3

--------------------------------------------------------------------------------


 

then within five Business Days after demand by the Bank (which demand shall be
accompanied by a statement setting forth in reasonable detail the basis of such
demand and a calculation thereof in reasonable detail), the Applicant shall pay
directly to the Bank such additional amount as will compensate the Bank for such
increased capital requirement, such increased cost or such reduction, as the
case may be. Determinations and statements of the Bank pursuant to this
Section 8 shall be conclusive absent manifest error, and the provisions of this
Section 8 shall survive termination of this Agreement.

 

SECTION 9 EVENTS OF DEFAULT AND THEIR EFFECT.

 

9.1 Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:

 

9.1.1 Non-Payment of Liabilities, etc. Default in the payment when due of any
principal of or interest on any Liabilities; or default, and continuance thereof
for five days after notice thereof from the Bank, in the payment when due of any
fees or other amounts payable by the Applicant hereunder.

 

9.1.2 Bankruptcy, etc. The Applicant or any guarantor of the Liabilities shall
become insolvent or admit in writing its inability to pay debts as they mature,
or the Applicant or any such guarantor shall apply for, consent to or acquiesce
in the appointment of a trustee or receiver, or in the absence of such
application, consent or acquiescence, a trustee or receiver is appointed for the
Applicant or any such guarantor, or any proceeding under any bankruptcy or
insolvency law or any dissolution or liquidation proceeding is instituted by or
against the Applicant or any such guarantor and, if instituted against the
Applicant or such guarantor, remains for 30 days undismissed, or any writ of
attachment is issued against any substantial portion of the Applicant’s or any
such guarantor’s property and is not released within 30 days of service, or the
Applicant or any such guarantor takes any action to authorize, or in furtherance
of, any of the foregoing.

 

9.1.3 Other Agreements with Bank. Any default shall occur (subject to any
applicable grace period) under any other agreement between the Applicant and the
Bank or any of its affiliates (including any agreement under which the Applicant
is a borrower and the Bank or any such affiliate and one or more other financial
institutions are the lenders); or the Applicant shall fail to comply with or to
perform (subject to any applicable grace period) any covenant set forth in any
such other agreement as such covenant is in effect on the date hereof or is
amended from time to time with the consent of the Bank (but without giving
effect to the expiration or termination of any such agreement unless such
agreement is replaced by another agreement to which the Bank is a party).

 

9.1.4 Representations and Warranties. Any representation or warranty made by the
Applicant herein or in any writing furnished in connection with or pursuant to
this Agreement shall be false or misleading in any material respect on the date
made.

 

9.2 Effect of Event of Default. If any Event of Default described in
Section 9.1.2 shall occur, all Liabilities shall immediately become due and
payable and the Applicant shall immediately become obligated to deliver to the
Bank cash collateral in an amount equal to the face amount of all outstanding
Letters of Credit; and if any other Event of Default shall occur, the Bank may
declare all Liabilities to be due and payable and may demand that the Applicant
immediately deliver to the Bank cash collateral in an amount equal to the face
amount of all outstanding Letters of Credit, whereupon all Liabilities shall
become immediately due and payable and the Applicant shall immediately become
obligated to deliver to the Bank cash collateral in an amount equal to the face
amount of all outstanding Letters of Credit. The Bank shall promptly advise the
Applicant of any such declaration, but failure to do so shall not impair the
effect of such declaration. The Applicant hereby grants the Bank a security
interest in all cash collateral delivered hereunder. All cash collateral shall
be held by the Bank and applied to Liabilities arising in connection with any
drawing under a Letter of Credit. After all Letters of Credit have been fully
drawn, expired or been terminated, such cash collateral shall be applied by the
Bank, first, to any remaining Liabilities and, then, to any other liabilities of
the Applicant to the Bank, and any excess shall be delivered to the Applicant or
as a court of competent jurisdiction may direct.

 

SECTION 10 SECURITY.

 

10.1 Grant of Security Interest. As security for the prompt payment and
performance of all Liabilities, and in addition to any other security given to
the Bank by separate agreement, the Applicant hereby grants to the Bank a
continuing security interest in all of the following, whether now existing or
hereafter arising: (i) all property shipped, stored or dealt with in connection
with any Letter of Credit; and (ii) all drafts, documents, instruments,
contracts (including, without limitation, shipping documents, warehouse receipts
and policies or certificates of insurance), inventory, accounts, chattel paper
and general intangibles, and all proceeds of the foregoing, arising from or in
connection with any Letter of Credit, including, without limitation, any of the
foregoing which is in the Bank’s actual or constructive possession or is in
transit to the Bank or any of its affiliates, agents or correspondents (and
regardless of whether such property has been released to the Applicant). The
Applicant further agrees that the Bank or any of its affiliates may set off and
apply to any of the Liabilities which are then due and payable (by acceleration
or otherwise) any deposit of the Applicant at any time held by the Bank or any
of its affiliates. The Applicant agrees that this Agreement (or a carbon or
photographic copy hereof) may be filed as a financing statement to the extent
permitted by law. The Applicant authorizes the Bank to file such financing
statements as may be required by the Bank to perfect the security interest of
the Bank hereunder. The Applicant also agrees that, on request by the Bank, the
Applicant shall execute and deliver such financing statements and other
documents or instruments as may be required by the Bank to perfect or maintain
the security interest of the Bank hereunder.

 

10.2 Rights and Remedies. The Bank shall have all rights and remedies of a
secured party under the UCC. If prior notice to the Applicant is required for
any action, the Bank shall give the Applicant at least five days’ notice in
writing of the time and place of the sale, disposition or other event giving
rise to such required notice, and the Applicant agrees that such notice will be
deemed commercially reasonable. Any property or document representing collateral
may be held by the Bank in its name or in the name of the Bank’s nominee, all
without prior notice. Proceeds of any sale or other disposition of collateral
shall be applied, in order, to the expenses of retaking, holding and preparing
the collateral for sale (including reasonable attorneys’ fees and legal
expenses), and then to the obligations of the Applicant hereunder until paid in
full. The Applicant shall be liable for any deficiency.

 

SECTION 11 GENERAL.

 

11.1 Waiver: Amendments. No delay on the part of the Bank in the exercise of any
right, power or remedy shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, power or remedy preclude other or further
exercise thereof, or the exercise of any other right, power or remedy. No
amendment, modification or waiver of, or consent with respect to, any provision
of this Agreement shall be effective unless the same shall be in writing and
signed and delivered by the Bank, and then any such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

11.2 Notices. (a) Except as otherwise expressly provided herein, all notices
hereunder shall be in writing (including facsimile and electronic transmission,
which shall be considered original writings). Notices given by mail shall be
deemed to have been given three Business Days after the date sent if sent by
registered or certified mail, postage prepaid, to the applicable party at its
address shown below its signature hereto or at such other address as such party
may, by written notice received by the other party to this Agreement, have
designated as its address for notices. Notices given by facsimile or electronic
transmission shall be deemed to have been given when sent. Notices sent by any
other means shall be deemed to have been given when received (or when delivery
is refused).

 

(b) The Bank may rely on any writing (including any facsimile, any electronic
transmission or any information on a computer disk or similar medium which may
be reduced to writing), or any telephonic or other oral message or instruction
(including, without limitation, any oral waiver of any discrepancy with respect
to any Item), that the Bank believes in good faith to have been received from an
authorized officer, employee or representative of the Applicant, and the Bank
shall not be liable for any action taken in good faith with respect to any
writing, message or instruction from an unauthorized person. The Bank shall not
be under any duty to verify the identity of any

 

4

--------------------------------------------------------------------------------


 

person submitting any Application or other writing or making any other
communication hereunder. Notwithstanding the foregoing, the Bank is not
obligated to recognize the authenticity of any request to issue, amend, honor or
otherwise act on any Letter of Credit that is not evidenced to the Bank’s
satisfaction by a writing originally signed by a person the Applicant has
certified is authorized to act for the Applicant hereunder or by a message or
instruction authenticated to the Bank’s satisfaction.

 

11.3 Costs Expenses and Taxes; Indemnification. (a) The Applicant agrees to pay
on demand all reasonable out-of-pocket costs and expenses of the Bank (including
the reasonable fees and charges of counsel for the Bank) in connection with the
enforcement of this Agreement. In addition, the Applicant agrees to pay, and to
save the Bank harmless from all liability for, any stamp or other taxes which
may be payable in connection with the execution or delivery of this Agreement,
the issuance of Letters of Credit hereunder, or the issuance of any other
instrument or document provided for herein or delivered or to be delivered
hereunder or in connection herewith.

 

(b) The Applicant agrees to indemnify the Bank and each of its affiliates and
each of their respective officers, directors, employees and agents (each an
“Indemnified Party”) against, and to hold each Indemnified Party harmless from,
any and all actions, causes of action, suits, losses, costs, damages, expenses
(including reasonable attorneys’ fees and charges, expert witness fees and other
dispute resolution expenses) and other liabilities (collectively the
“Indemnified Liabilities”) incurred by any Indemnified Party as a result of, or
arising out of, or relating to, this Agreement or any Letter of Credit (and
without regard to whether the applicable Indemnified Party is a party to any
proceeding out of which such Indemnified Liabilities arise), except to the
extent that a court of competent jurisdiction determines in a final,
non-appealable order that any Indemnified Liability resulted directly from the
gross negligence or willful misconduct of such Indemnified Party. Without
limiting the generality of the foregoing sentence, the term “Indemnified
Liabilities” includes any claim or liability in which an advising, confirming or
other nominated bank, or a beneficiary requested to issue its own undertaking,
seeks to be reimbursed, indemnified or compensated. If and to the extent the
foregoing undertaking may be unenforceable for any reason, the Applicant agrees
to make the maximum contribution to the payment of each of the Indemnified
Liabilities which is permitted under applicable law.

 

(c) Without limiting clause (b), the Applicant agrees to indemnify the Bank, and
to hold the Bank harmless from, any loss or expense incurred by the Bank as a
result of any judgment or order being given or made for the payment of any
amount due hereunder in a particular currency (the “Currency of Account”) and
such judgment or order being expressed in a currency (the “Judgment Currency”)
other than the Currency of Account and as a result of any variation having
occurred in the rate of exchange between the date which such amount is converted
into the Judgment Currency and the date of actual payment pursuant thereto. The
foregoing indemnity shall constitute a separate and independent obligation of
the Applicant.

 

(d) All obligations provided for in this Section 11.3 shall survive any
termination of this Agreement.

 

11.4 Captions. Section captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

 

11.5 Governing Law. This Agreement shall be a contract made under and governed
by the laws of the State of Illinois applicable to contracts made and to be
performed entirely within such State. Except to the extent inconsistent with
such state law or otherwise expressly stated in any Letter of Credit, each
Letter of Credit and this Agreement also are subject to the terms of (i) with
respect to matters relating to standby Letters of Credit and Applications
therefor, the ISP, and (ii) with respect to matters relating to commercial
Letters of Credit and Applications therefor, the UCP. Whenever possible each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. All obligations of the Applicant and rights of the Bank expressed
herein shall be in addition to and not in limitation of those provided by
applicable law.

 

11.6 Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Agreement.

 

11.7 Successors and Assigns. This Agreement shall be binding upon the Applicant
and its successors and assigns, provided that the Applicant may not assign any
of its rights or obligations hereunder without the prior written consent of the
Bank.

 

11.8 Right of Bank to Act through Branches and Affiliates. The Bank may cause
any Letter of Credit requested by the Applicant to be issued by a branch or
affiliate of the Bank, and all references to the “Bank” herein or in any related
document shall include each applicable branch or affiliate.

 

11.9 Foreign Assets Control Regulations. The Applicant certifies that no
transaction in foreign commodities covered by any Application will be prohibited
under the foreign assets control regulations of the United States Treasury
Department and that any importation related to any Letter of Credit will conform
with all applicable laws, rules and regulations.

 

11.10 Mitigation; Limitation of Liability. The Applicant agrees to take action
to avoid or reduce the amount of any damages which may be claimed against the
Bank. For example, (a) in the case of wrongful honor, the Applicant agrees to
enforce its rights arising out of the underlying transaction (except to the
extent that enforcement is impractical due to the insolvency of the beneficiary
or other Person from whom the Applicant might otherwise recover), and (b) in the
case of wrongful dishonor, the Applicant agrees to specifically and timely
authorize the Bank to effect a cure and give written assurances to the
beneficiary that a cure is being arranged. The Applicant’s aggregate remedies
against the Bank for honoring a presentation or retaining honored documents in
breach of the Bank’s obligations to the Applicant (whether arising under this
Agreement, applicable letter of credit practice or law, or any other agreement
or law) are limited to the aggregate amount paid by the Applicant to the Bank
with respect to the honored presentation.

 

11.11 Subrogation. The Bank shall be subrogated (for purposes of defending
against the Applicant’s claims and proceeding against others to the extent of
any liability of the Bank to the Applicant) to the Applicant’s rights against
any Person who may be liable to the Applicant on any underlying transaction, to
the rights of any holder in due course or Person with similar status against the
Applicant and to the rights of the beneficiary of any Letter of Credit or its
assignee or any Person with similar status against the Applicant.

 

11.12 Co-Applicants. (a) If this Agreement is signed by two or more Persons
(each a “Co-Applicant”), then the term “Applicant” shall mean each such Person
and all such Persons shall be jointly and severally liable for all obligations
of the “Applicant” hereunder and in respect of the Letters of Credit issued
pursuant hereto. Any Co-Applicant shall have the right to issue all instructions
relating to Letters of Credit (including, without limitation, instructions as to
the disposition of documents and waiver of discrepancies) and to agree with the
Bank upon any amendment, extension, renewal or modification of, or change in the
amount of, any Letter of Credit, and such instructions and agreements shall be
binding upon all Co-Applicants. Each Co-Applicant shall be bound by (i) any
notice from the Bank to any other Co-Applicant, (ii) any other Co-Applicant’s
settlement or release of any claim against the Bank arising under this Agreement
and (iii) any default under this Agreement attributable to any other
Co-Applicant.

 

(b)      Each Co-Applicant agrees that if at any time all or any part of any
payment theretofore applied by the Bank to any of the Liabilities is or must be
rescinded or returned by the Bank for any reason whatsoever (including the
insolvency, bankruptcy or reorganization of any Co-Applicant), such Liabilities
shall, to the extent that such payment is or must be rescinded or returned, be
deemed to have continued in existence, notwithstanding such application by the
Bank, and the obligations of such Co-Applicant with respect thereto shall
continue to be effective or be reinstated, as the case may be, as to such
Liabilities, all as though such application by the Bank had not been made.

 

(c)       The Bank may, from time to time, in its sole discretion and without
affecting the obligation of any Co-Applicant, take any or all of the following
actions: (a) retain or obtain the primary or secondary obligation of any other
obligor, in addition to such Co-Applicant, with respect to any of the
Liabilities, and take any security for the obligations of any such other
obligor, (b) extend

 

5

--------------------------------------------------------------------------------


 

or renew any of the Liabilities for one or more periods (whether or not longer
than the original period), alter or exchange any of the Liabilities, or release
or compromise any obligation of any other Co-Applicant or any obligation of any
nature of any other obligor with respect to any of the Liabilities, (c) release
its security interest in, or surrender, release or permit any substitution or
exchange for, all or any part of any property securing any of the Liabilities,
or extend or renew for one or more periods (whether or not longer than the
original period) or release, compromise, alter or exchange any obligations of
any nature of any obligor with respect to any such property, and (d) resort to
such Co-Applicant for payment of any of the Liabilities when due, whether or not
the Bank shall have resorted to any property securing any of the Liabilities or
shall have proceeded against any other Co-Applicant or any other obligor
primarily or secondarily obligated with respect to any of the Liabilities.

 

11.13 Continuation of Liability. Regardless of the expiry date of any Letter of
Credit, the Applicant shall remain liable hereunder until the Bank is released
from liability by every Person that is entitled to draw or demand payment under
each Letter of Credit issued pursuant hereto.

 

11.14 Jurisdiction. ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY APPLICATION, SHALL BE BROUGHT AND
MAINTAINED EXCLUSIVELY IN THE COURTS OF COOK COUNTY, ILLINOIS OR IN THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT THE BANK’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE APPLICANT HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF COOK COUNTY, ILLINOIS
AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
FOR THE PURPOSE OF ANY SUCH LITIGATION. THE APPLICANT FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, TO THE
ADDRESS SET FORTH BENEATH ITS SIGNATURE HERETO (OR SUCH OTHER ADDRESS AS IT
SHALL HAVE SPECIFIED IN WRITING TO THE BANK AS ITS ADDRESS FOR NOTICES
HEREUNDER) OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS. THE
APPLICANT EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

11.15 Waiver of Jury Trial. EACH OF THE APPLICANT AND, BY ISSUING ANY LETTER OF
CREDIT, THE BANK HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT OR ANY
APPLICATION, INSTRUMENT, DOCUMENT, AMENDMENT OR AGREEMENT DELIVERED OR WHICH
MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY
BANKING RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREES THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.

 

Delivered at Chicago, Illinois, as of the day and year first above written.

 

 

 

[Applicant]

 

By

 

 

 

Title

 

 

 

By

 

 

 

Title

 

 

 

Address:

 

 

 

 

 

Attention:

 

 

 

Facsimile:

 

 

 

 

[Second Applicant, if applicable]

 

By

 

 

 

Title

 

 

 

 

 

By

 

 

 

Title

 

 

 

 

 

Address:

 

 

 

 

 

Attention:

 

 

 

Facsimile:

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF BORROWING

 

To:                     LaSalle Bank National Association (the “Administrative
Agent”)

 

Please refer to the Amended and Restated Credit Agreement dated as of June 10,
2008 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Winmark Corporation (the “Company”) and its
subsidiaries (together with the Company, the “Loan Parties”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), LASALLE BANK NATIONAL ASSOCIATION (“LaSalle”), as Administrative
Agent for the Lenders, and THE PRIVATEBANK AND TRUST COMPANY, as Documentation
Agent.  Capitalized terms used but not otherwise defined herein shall have the
same meanings herein as in the Credit Agreement.

 

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.2 of
the Credit Agreement, of a request hereby for a borrowing as follows:

 

(i)            The requested borrowing date for the proposed borrowing (which is
a Business Day) is              ,       .

 

(ii)           The aggregate amount of the proposed borrowing is
$                 .

 

(iii)          The type of Revolving Loans comprising the proposed borrowing are
[Base Rate] [LIBOR] [Fixed Rate] Loans.

 

(iv)          The duration of the Interest Period for each LIBOR Loan made as
part of the proposed borrowing, if applicable, is            month(s) (which
shall be 1, 2, 3 or 6 months).

 

(v)           The duration of the Interest Period for each Fixed Rate Loan made
as part of the proposed borrowing, if applicable, is           year(s) (which
shall be 1, 2, 3, 4 or 5 years).  An amortization schedule reflecting monthly
payments over the life of such Fixed Rate Loan over the Interest Period therefor
commencing on the same date of the next month following the borrowing is
attached hereto.

 

The undersigned hereby certifies that on the date hereof and on the date of
borrowing set forth above, and immediately after giving effect to the borrowing
requested hereby: (i) there exists and there shall exist no Unmatured Event of
Default or Event of Default under the Credit Agreement; (ii) each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents is true and correct as of the date hereof, except to the extent
that such representation or warranty expressly relates to another date and
except for changes therein expressly permitted or expressly contemplated by the
Credit Agreement; and (iii) no more than eighteen (18) borrowings or
continuations of, or conversions to, Fixed Rate Loans have been made in the
current calendar year.

 

The Company has caused this Notice of Borrowing to be executed and delivered by
its officer thereunto duly authorized on                 ,          .

 

 

WINMARK CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

To:                     LaSalle Bank National Association (the “Administrative
Agent”)

 

Please refer to the Amended and Restated Credit Agreement dated as of June 10,
2008 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Winmark Corporation (the “Company”) and its
subsidiaries (together with the Company, the “Loan Parties”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), LASALLE BANK NATIONAL ASSOCIATION (“LaSalle”), as Administrative
Agent for the Lenders, and THE PRIVATEBANK AND TRUST COMPANY, as Documentation
Agent.  Capitalized terms used but not otherwise defined herein shall have the
same meanings herein as in the Credit Agreement.

 

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.3 of
the Credit Agreement, of its request to:

 

(a)           on [date] convert $[           ] of the aggregate outstanding
principal amount of the [            ] Loan, into a(n) [              ] Loan
[and, in the case of a LIBOR Loan, having an Interest Period of [          ]
month(s)][and, in the case of a Fixed Rate Loan, having an Interest Period of
[          ] years(s)];



[(b)          on [date] continue $[           ] of the aggregate outstanding
principal amount of the [LIBOR Loan, as a LIBOR Loan having an Interest Period
of [          ] month(s)][Fixed Rate Loan, as a Fixed Rate Loan having an
Interest Period of [        ] year(s)].

 

The undersigned hereby represents and warrants that all of the conditions
contained in Section 12.2 of the Credit Agreement have been satisfied on and as
of the date hereof, and will continue to be satisfied on and as of the date of
the conversion/continuation requested hereby, before and after giving effect
thereto[, and, with respect to the conversion or continuance of any Fixed Rate
Loan, after giving effect to such conversion or continuance,(i) no more than
eighteen (18) borrowings of, conversions to or continuances of Fixed Rate Loans
have been made this calendar year and (ii) the aggregate principal amount of
each Fixed Rate Loan is at least $200,000 or a higher integral multiple of
$100,000].

 

The Company has caused this Notice of Conversion/Continuation to be executed and
delivered by its officer thereunto duly authorized on            ,        .

 

 

WINMARK CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------